Exhibit 10.3

EXECUTION VERSION

CREDIT AGREEMENT

dated as of December 17, 2013

among

TECO ENERGY, INC.

a Florida Corporation,

as Initial Borrower

NEW MEXICO GAS COMPANY, INC.,

a Delaware Corporation,

as Borrower

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

THE LENDERS AND LC ISSUING BANKS PARTY HERETO

 

 

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agents

SUNTRUST BANK, THE BANK OF NEW YORK MELLON, UNION BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

ROYAL BANK OF CANADA

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1  

1.1

 

Definitions

     1  

1.2

 

Rules of Interpretation

     1  

ARTICLE II THE FACILITY

     1  

2.1

 

The Facility

     1    

2.1.1

  

Revolving Credit Loans

     1    

2.1.2

  

Interest Provisions Applicable to all Loans

     2    

2.1.3

  

Conversion of Loans

     4    

2.1.4

  

Loan Principal Payment

     4    

2.1.5

  

Promissory Notes

     5    

2.1.6

  

Optional Prepayments

     5  

2.2

 

Letter of Credit Facility

     5    

2.2.1

  

Issuance of the Letter of Credit

     5    

2.2.2

  

Availability; Expiration Date of Letters of Credit

     5    

2.2.3

  

Notice of LC Activity

     6    

2.2.4

  

Reimbursement

     6    

2.2.5

  

Reimbursement Obligation Absolute

     7    

2.2.6

  

Reduction and Reinstatement of Stated Amount

     7    

2.2.7

  

Lender Participation

     8    

2.2.8

  

Commercial Practices

     8    

2.2.9

  

Liability of LC Issuing Banks

     9    

2.2.10

  

Cash Collateral

     9  

2.3

 

Total Commitment and Fees

     10    

2.3.1

  

Total Commitment

     10    

2.3.2

  

Reductions and Cancellations

     10    

2.3.3

  

Increase of Total Commitment

     10    

2.3.4

  

Extension of Maturity Date

     11  

2.4

 

Fees

        12    

2.4.1

  

Facility Fee; Ticking Fee

     12    

2.4.2

  

Letter of Credit Fees

     13    

2.4.3

  

Calculation of Fees

     13  

2.5

 

Other Payment Terms

     13    

2.5.1

  

Place and Manner

     13    

2.5.2

  

Date

     14    

2.5.3

  

Late Payments

     14    

2.5.4

  

Net of Taxes, Etc.

     14    

2.5.5

  

Application of Payments

     15    

2.5.6

  

Failure to Pay Administrative Agent

     16    

2.5.7

  

Withholding Exemption Certificates

     16    

2.5.8

  

Certain Deductions by Administrative Agent

     17  

2.6

 

Pro Rata Treatment

     17    

2.6.1

  

Borrowings, Payments, Etc.

     17    

2.6.2

  

Sharing of Payments, Etc.

     17  

2.7

 

Change of Circumstances

     17    

2.7.1

  

Inability to Determine Rates

     17  

 

-ii-



--------------------------------------------------------------------------------

 

2.7.2

  

Illegality

     18    

2.7.3

  

Increased Costs

     18    

2.7.4

  

Capital Requirements

     19    

2.7.5

  

Delay in Request

     19  

2.8

 

Funding Losses

     19  

2.9

 

Alternate Office, Minimization of Costs

     20    

2.9.1

  

Minimization of Costs

     20    

2.9.2

  

Replacement Rights

     20    

2.9.3

  

Alternate Office

     21  

2.10

 

Swingline Loans

     21    

2.10.1

  

Agreement to Make Swingline Loans

     21    

2.10.2

  

Notice of Swingline Loans by Borrower

     21    

2.10.3

  

Refinancing of Swingline Loans

     21    

2.10.4

  

Repayment of Participations

     22    

2.10.5

  

Interest for Account of Swingline Lenders

     23  

2.11

 

Defaulting Lenders

     23   

2.12

 

Designation of NMG as Borrower

     235   

ARTICLE III CONDITIONS PRECEDENT

     25  

3.1

 

Conditions Precedent to Signing Date

     25    

3.1.1

  

Credit Facility Documents

     25  

3.2

 

Conditions Precedent to Commitment Effective Date

     25    

3.2.1

  

Acquisition

     25    

3.2.2

  

No Material Adverse Effect

     25    

3.2.3

  

Joinder and Release Agreement

     25    

3.2.4

  

Resolutions

     25    

3.2.5

  

Incumbency

     26    

3.2.6

  

Legal Opinions

     26    

3.2.7

  

Financial Statements

     26    

3.2.8

  

Accuracy of Representations and Warranties; No Defaults

     26    

3.2.9

  

Certificate of Borrower

     26    

3.2.10

  

Payment of Fees

     26    

3.2.11

  

Termination of the Existing Credit Agreement

     26  

3.3

 

Conditions Precedent to Each Extension of Credit

     26    

3.3.1

  

Accuracy of Representations and Warranties

     26    

3.3.2

  

No Defaults

     27    

3.3.3

  

Notice of Borrowing

     27  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     27  

4.1

 

Corporate Existence and Business

     27  

4.2

 

Power and Authorization; Enforceable Obligations

     27  

4.3

 

No Legal Bar

     27  

4.4

 

No Proceeding, Litigation or Investigation

     28  

4.5

 

Governmental Approvals

     28  

4.6

 

Financial Statements

     28  

4.7

 

True and Complete Disclosure

     28  

4.8

 

Investment Company Act

     28  

4.9

 

Compliance with Law

     28  

4.10

 

ERISA

     28  

4.11

 

Solvency

     29  

4.12

 

Taxes

     29  

 

-iii-



--------------------------------------------------------------------------------

4.13

 

Use of Credit

     29  

4.14

 

FCPA; OFAC; Anti-Money Laundering

     29    

4.14.1

  

No Unlawful Contributions or Other Payments

     29    

4.14.2

  

OFAC

     29    

4.14.3

  

No Conflict with Money Laundering Laws

     29  

ARTICLE V COVENANTS OF BORROWER

     30  

5.1

 

Existence

     30  

5.2

 

Consents, Legal Compliance

     30  

5.3

 

Prohibition of Certain Transfers

     30  

5.4

 

Payment and Performance of Material Obligations

     31  

5.5

 

Taxes

     31  

5.6

 

Maintenance of Property, Insurance

     31  

5.7

 

Compliance with Laws, Instruments, Etc.

     31  

5.8

 

No Change in Business

     32  

5.9

 

Financial Statements

     32  

5.10

 

Notices

     33  

5.11

 

Financial Covenants

     33  

5.12

 

Indemnification

     33  

5.13

 

Federal Regulations

     35  

5.14

 

Use of Proceeds

     35  

5.15

 

Transactions with Affiliates

     35  

ARTICLE VI EVENTS OF DEFAULT; REMEDIES

     35  

6.1

 

Events of Default

     36    

6.1.1

  

Payments

     36    

6.1.2

  

Debt Cross Default

     36    

6.1.3

  

Bankruptcy; Insolvency

     36    

6.1.4

  

Misstatements

     36    

6.1.5

  

Breach of Terms of Agreement

     36    

6.1.6

  

Judgments

     36    

6.1.7

  

Change in Control

     36    

6.1.8

  

ERISA Violations

     37    

6.1.9

  

Lack of Validity, Etc.

     37  

6.2

 

Remedies

     37    

6.2.1

  

No Further Loans

     37    

6.2.2

  

Cure by Administrative Agent

     37    

6.2.3

  

Acceleration

     38    

6.2.4

  

Cash Collateralization of Letters of Credit

     38  

ARTICLE VII ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

     38  

7.1

 

Appointment, Powers and Immunities

     38  

7.2

 

Reliance

     39  

7.3

 

Non-Reliance

     40  

7.4

 

Defaults

     40  

7.5

 

Indemnification

     40  

7.6

 

Successor Administrative Agent

     41  

7.7

 

Authorization

     41  

7.8

 

Administrative Agent’s Other Roles; Other Agents

     41  

7.9

 

Amendments; Waivers

     41  

7.10

 

Withholding Tax

     42  

 

-iv-



--------------------------------------------------------------------------------

7.11

 

General Provisions as to Payments

     43  

7.12

 

Participations

     43  

7.13

 

Transfer of Commitments

     44    

7.13.1

  

Assignments

     44    

7.13.2

  

Register

     45    

7.13.3

  

No Assignments to Certain Persons

     46    

7.13.4

  

Assignability as to Collateral

     46  

ARTICLE VIII MISCELLANEOUS

     46  

8.1

 

Addresses

     46  

8.2

 

Additional Security; Right to Set-Off

     48  

8.3

 

Delay and Waiver

     49  

8.4

 

Costs, Expenses and Attorneys’ Fees

     49  

8.5

 

Entire Agreement

     49  

8.6

 

Governing Law

     49  

8.7

 

Severability

     50  

8.8

 

Headings

     50  

8.9

 

Accounting Terms

     50  

8.10

 

No Partnership, Etc.

     50  

8.11

 

Limitation on Liability

     50  

8.12

 

Waiver of Jury Trial

     50  

8.13

 

Consent to Jurisdiction

     50  

8.14

 

Knowledge and Attribution

     51  

8.15

 

Successors and Assigns

     51  

8.16

 

Counterparts

     51  

8.17

 

Patriot Act Notice

     51  

8.18

 

Payments Set Aside

     51  

8.19

 

No Advisory or Fiduciary Responsibility

     52  

 

SCHEDULES    Schedule 1    Lenders and Commitments Schedule 5.3.3    Existing
Liens EXHIBITS    Exhibit A    Definitions Exhibit B    Form of Assignment and
Assumption Exhibit C    Form of Revolving Note Exhibit D    Form of Swingline
Note Exhibit E-1    Form of Notice of Revolving Borrowing Exhibit E-2    Form of
Notice of Conversion of Loan Type Exhibit E-3    Form of Confirmation of
Interest Period Selection Exhibit E-4    Form of Notice of LC Activity Exhibit F
   Form of Notice of Swingline Borrowing Exhibit G    Form of Borrower’s Closing
Certificate Exhibit H-1    Form of Opinion of Assistant General Counsel or
Special New Mexico Counsel to the Obligors Exhibit H-2    Form of Opinion of
Edwards Wildman Palmer LLP, counsel to the Obligors

 

-v-



--------------------------------------------------------------------------------

Exhibit H-3    Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel
to the Administrative Agent Exhibit I    Form of Joinder and Release Agreement

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of December 17, 2013 among TECO
ENERGY, INC., a Florida corporation, until the satisfaction of the conditions
precedent set forth in Section 3.2 at which point the borrower will become NEW
MEXICO GAS COMPANY, INC., a Delaware corporation (the “Borrower”), the LENDERS
party hereto, each LC ISSUING BANK party hereto and JPMORGAN CHASE BANK N.A., as
Administrative Agent.

RECITALS

The Borrower has requested, and the Lenders have agreed to extend, the credit
facility hereinafter described in the amount and on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt of sufficiency of which are
hereby acknowledged, the Borrower, the Lenders, the Administrative Agent agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

Except as otherwise expressly provided, capitalized terms used in this Agreement
and its exhibits shall have the meanings given in Exhibit A.

1.2 Rules of Interpretation.

Except as otherwise expressly provided, the Rules of Interpretation set forth in
Exhibit A shall apply to this Agreement and the other Credit Facility Documents.

ARTICLE II

THE FACILITY

2.1 The Facility.

2.1.1 Revolving Credit Loans.

2.1.1.1 Availability. Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make loans in Dollars to Borrower
from time to time during the Availability Period (each, a “Revolving Loan”) in
an aggregate principal amount that will not result, after giving effect thereto
and the use of proceeds thereof, in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (ii) the total Revolving Credit Exposures
of all the Lenders exceeding the Total Commitment. Subject to the provisions of
this Agreement, each Revolving Loan shall be funded by the Lenders as described
in Section 2.1.1.3. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Revolving
Loans.

2.1.1.2 Notice of Revolving Borrowing. Borrower shall request Revolving Loans by
delivering to Administrative Agent a written notice in the form of Exhibit E-1,
appropriately completed (a “Notice of Revolving Borrowing”) which specifies,
among other things:

(a) whether such Borrowing will be a Base Rate Loan or a LIBOR Loan;



--------------------------------------------------------------------------------

(b) in the case of any LIBOR Loan, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of “Interest
Period”

(c) the amount of the requested Borrowing, which shall be in the minimum amount
of $1,000,000 or an integral multiple of $1,000,000 in excess thereof (except in
the case of a Revolving Loan of all remaining undrawn amounts under the Total
Commitment);

(d) the date of the requested Borrowing, which shall be a Banking Day; and

(e) the account(s) to which the proceeds of the Borrowing are to be credited, as
contemplated by Section 2.1.1.3(d).

Borrower shall deliver each such Notice of Revolving Borrowing so as to provide
not less than the Minimum Notice Period. Any Notice of Revolving Borrowing may
be modified or revoked by Borrower through the Banking Day prior to the
applicable Minimum Notice Period, and thereafter shall be irrevocable.

2.1.1.3 Revolving Loan Funding.

(a) Notice. The Notice of Revolving Borrowing shall be delivered to
Administrative Agent in accordance with Section 8.1. Administrative Agent shall
promptly notify each Lender of the contents of each Notice of Revolving
Borrowing.

(b) Pro Rata Loans. Each Revolving Loan shall be made on a pro rata basis by the
Lenders in accordance with their respective Proportionate Shares, with each
Revolving Borrowing to consist of a Revolving Loan by each Lender equal to such
Lender’s Proportionate Share of such Borrowing.

(c) Lender Funding. Each Lender shall, before 12:00 noon in the case of LIBOR
Loans and 2:00 p.m. in the case of Base Rate Loans, in each case, on the date of
each Borrowing, make available to Administrative Agent at the Administrative
Agent’s Office, in same day funds, such Lender’s Proportionate Share of such
Borrowing. The failure of any Lender to make the Revolving Loan to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation
hereunder to make its Revolving Loan on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Revolving
Loan to be made by such other Lender on the date of any Borrowing.

(d) Funding of Revolving Loans. No later than 2:00 p.m. in the case of LIBOR
Loans and 3:00 p.m. in the case of Base Rate Loans, in each case, on the date
specified in each Notice of Revolving Borrowing, if the applicable conditions
precedent listed in Article III have been satisfied or waived and to the extent
Administrative Agent shall have received the appropriate funds from the Lenders,
Administrative Agent shall make available the Revolving Loans requested in such
Notice of Revolving Borrowing in Dollars and in immediately available funds, at
Administrative Agent’s Office, and shall transfer such funds to the bank
account(s) specified by Borrower in the Notice of Revolving Borrowing delivered
in respect of such Borrowing.



--------------------------------------------------------------------------------

2.1.2 Interest Provisions Applicable to all Loans.

2.1.2.1 Loan Interest Rates. Borrower shall pay interest on the unpaid principal
amount of each Loan from the date of such Loan until the maturity or prepayment
thereof at one of the following rates per annum:

(a) With respect to the principal portion of each Revolving Loan that is, and
during such periods as such Revolving Loan is, a Base Rate Loan, at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate;

(b) With respect to the principal portion of each Revolving Loan that is, and
during such periods as such Revolving Loan is, a LIBOR Loan, at a rate per annum
during each Interest Period for such LIBOR Loan equal to the LIBO Rate for such
Interest Period plus the Applicable Rate; and

(c) With respect to the principal portion of each Swingline Loan, prior to the
applicable Swingline Loan Maturity Date, at the applicable rate per annum as
agreed in writing between Borrower and the relevant Swingline Lender prior to
the making of such Swingline Loan.

2.1.2.2 Interest Provisions. Unless otherwise specified by Borrower in a Notice
of Revolving Borrowing or Notice of Conversion of Loan Type and except as
otherwise provided for herein, all Revolving Loans shall be Base Rate Loans.
Subject to the applicable limitations set forth herein, Revolving Loans shall
bear interest based upon the LIBO Rate as specified by Borrower in the
applicable Notice of Revolving Borrowing or Notice of Conversion of Loan Type.
Borrower shall not request, and the Lenders shall not be obligated to make,
LIBOR Loans at any time an Inchoate Default or Event of Default exists. If an
Event of Default exists at the end of an Interest Period, the LIBOR Loans whose
Interest Period is then ending shall automatically convert to Base Rate Loans at
such time (notwithstanding the delivery of a Confirmation of Interest Period
Selection with respect to such Loans).

2.1.2.3 Interest Payment Dates. Borrower shall pay accrued interest on the
unpaid principal amount of each Loan (i) in the case of each Base Rate Loan, on
the last Banking Day of each calendar quarter, (ii) in the case of each LIBOR
Loan, on the last day of each Interest Period related to each LIBOR Loan and,
with respect to Interest Periods longer than three months, on each successive
date three months after the first day of such Interest Period, (iii) in the case
of each Swingline Loan, on the last Banking Day of each calendar quarter and
(iv) in all cases, upon prepayment (to the extent thereof and including any
optional prepayments), upon conversion from one Type of Loan to another Type (in
the case of a Revolving Loan), and at maturity (whether by acceleration or
otherwise).

2.1.2.4 Interest Periods and Selection.

(a) Notwithstanding anything herein to the contrary, (i) Borrower may not at any
time have outstanding more than eight different Interest Periods relating to
LIBOR Loans; and (ii) LIBOR Loans for each Interest Period shall be in the
amount of at least $1,000,000.

(b) Borrower may contact Administrative Agent at any time prior to the end of an
Interest Period for a quotation of interest rates in effect at such time for
given Interest Periods and Administrative Agent shall promptly provide such
quotation. Borrower may select an Interest Period telephonically within the time
periods specified in Section 2.1.1.2, which selection shall be irrevocable on
and after commencement of the applicable Minimum Notice Period. Borrower shall
confirm such telephonic notice to Administrative Agent by telecopy on the day
such notice is given (in substantially the form of Exhibit E-3, a “Confirmation
of Interest Period Selection”) and Administrative Agent shall promptly forward
the same to the Lenders. Borrower shall promptly deliver to Administrative Agent
the original of the Confirmation of Interest Period Selection initially
delivered by telecopy. If Borrower fails to



--------------------------------------------------------------------------------

notify Administrative Agent of the next Interest Period for any LIBOR Loans in
accordance with this Section 2.1.2.4(b), such Loans shall automatically convert
to Base Rate Loans on the last day of the current Interest Period therefor.
Administrative Agent shall as soon as practicable (and, in any case, within two
Banking Days after delivery of the Confirmation of Interest Period Selection by
telecopy as provided for above) notify Borrower of each determination of the
interest rate applicable to each Revolving Loan.

2.1.2.5 Interest Account and Interest Computations. Borrower authorizes
Administrative Agent to record in an account or accounts maintained by
Administrative Agent on its books (i) the interest rates applicable to all Loans
and the effective dates of all changes thereto, (ii) the Interest Period for
each LIBOR Loan, (iii) the date and amount of each principal and interest
payment on each Loan and (iv) such other information as Administrative Agent may
determine is necessary for the computation of interest payable by Borrower
hereunder. Borrower agrees that all computations by Administrative Agent of
interest shall be conclusive in the absence of demonstrable error. All
computations of interest on Loans shall be based upon a year of 360 days, except
that interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by Administrative Agent, and such determination shall be
conclusive absent manifest error.

2.1.3 Conversion of Loans. Borrower may convert any Revolving Loan from one Type
of Revolving Loan to another Type; provided, however, that (i) any conversion of
LIBOR Loans into Base Rate Loans shall be made on, and only on, the first day
after the last day of an Interest Period for such LIBOR Loans, and (ii) Loans
shall be converted only in amounts of $1,000,000 and increments of $1,000,000 in
excess thereof. Borrower shall request such a conversion by a written notice to
Administrative Agent in the form of Exhibit E-2, appropriately completed (a
“Notice of Conversion of Loan Type”), which specifies:

(a) the Revolving Loans, or portion thereof, which are to be converted;

(b) the Type into which such Revolving Loans, or portion thereof, are to be
converted;

(c) if such Revolving Loans are to be converted into LIBOR Loans, the initial
Interest Period selected by Borrower for such Loans in accordance with
Section 2.1.2.4(b); and

(d) the date of the requested conversion, which shall be a Banking Day.

Borrower shall give each Notice of Conversion of Loan Type to Administrative
Agent so as to provide at least the applicable Minimum Notice Period. Any Notice
of Conversion of Loan Type may be modified or revoked by Borrower through the
Banking Day prior to the Minimum Notice Period, and shall thereafter be
irrevocable. Each Notice of Conversion of Loan Type shall be delivered by
first-class mail or telecopy to Administrative Agent at the office or to the
telecopy number and as otherwise specified in Section 8.1; provided, however,
that Borrower shall promptly deliver to Administrative Agent the original of any
Notice of Conversion of Loan Type initially delivered by telecopy.
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Conversion of Loan Type.

2.1.4 Loan Principal Payment. Borrower shall repay to Administrative Agent, for
the account of each Lender on the Maturity Date the unpaid principal amount of
each Revolving Loan made by



--------------------------------------------------------------------------------

such Lender. Borrower shall repay to Administrative Agent, for the account of
the relevant Swingline Lender, on the relevant Swingline Loan Maturity Date the
unpaid principal amount of each Swingline Loan made by such Swingline Lender.
From and after the Maturity Date, upon payment in full of the aggregate
principal amount of the Loans, all accrued and unpaid interest thereon and all
other amounts owed by Borrower to Administrative Agent or the Lenders hereunder
and under the other Credit Facility Documents, the Lenders shall promptly mark
any Notes cancelled and return such cancelled Notes to Borrower.

2.1.5 Promissory Notes. The obligation of Borrower to repay the Loans made by
each Lender and to pay interest thereon at the rates provided herein shall, upon
the written request of any Lender, be evidenced by promissory notes in the form
of Exhibit C (each, a “Revolving Note”), payable to such Lender and in the
principal amount of such Lender’s Commitment. The obligation of Borrower to
repay the Swingline Loans made by each Swingline Lender and to pay interest
thereon at the rates provided herein shall, upon the written request of any
Swingline Lender, be evidenced by a promissory note in the form of Exhibit D
(each, a “Swingline Note”; and each Revolving Note and Swingline Note, a
“Note”), payable to such Swingline Lender and in the principal amount of the
Swingline Sublimit. Borrower authorizes each Lender to record on the schedule
annexed to such Lender’s Note, and/or in such Lender’s internal records, the
date and amount of each Loan made by such Lender, and each payment or prepayment
of principal thereunder and agrees that all such notations shall constitute
prima facie evidence of the matters noted. Borrower further authorizes each
Lender to attach to and make a part of such Lender’s Note continuations of the
schedule attached thereto as necessary. No failure to make any such notations,
nor any errors in making any such notations shall affect the validity of
Borrower’s obligation to repay the full unpaid principal amount of the Loans or
the duties of Borrower hereunder or thereunder.

2.1.6 Optional Prepayments. Borrower may, at its option and without penalty,
upon notice to Administrative Agent before 12:00 noon on the date of prepayment
(which shall be a Banking Day), in the case of Base Rate Loans or Swingline
Loans, or upon at least three Banking Days’ notice to Administrative Agent, in
the case of LIBOR Loans, prepay any Loans in whole or in part in an amount of
(a) in the case of Revolving Loans, $1,000,000 or an integral multiple of
$1,000,000 in excess thereof (except in the case of a prepayment of all the
Revolving Loans) or (b) in the case of Swingline Loans, $500,000 or an integral
multiple of $100,000 in excess thereof (except in the case of a prepayment of
all the Swingline Loans). Upon the prepayment of any Revolving Loan, Borrower
shall pay to Administrative Agent for the account of the Lender which made such
Loan (i) all accrued interest to the date of such prepayment on the amount
prepaid and (ii) if such prepayment is the prepayment of a LIBOR Loan on a day
other than the last day of an Interest Period for such LIBOR Loan, all
Liquidation Costs incurred by such Lender as a result of such prepayment
(pursuant to the terms of Section 2.8).

2.2 Letter of Credit Facility.

2.2.1 Issuance of the Letter of Credit. Subject to the terms and conditions set
forth in this Agreement and the applicable LC Application, each LC Issuing Bank
shall, during the Availability Period on each Banking Day specified in a Notice
of LC Activity described in Section 2.2.3, issue Letters of Credit, extend the
expiry date of any Letter of Credit or increase the Stated Amount of any Letter
of Credit (as applicable), for the account of Borrower, of the Letter(s) of
Credit to which such Notice of LC Activity relates, and deliver each such Letter
of Credit (or a notice of extension of the expiry date thereof or increase in
the Stated Amount thereof) to the applicable LC Beneficiary. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of the applicable LC Application, the terms and conditions of
this Agreement shall control.

2.2.2 Availability; Expiration Date of Letters of Credit. The LC Issuing Banks
shall have no obligation to issue any Letter of Credit, extend the expiry date
of any Letter of Credit or increase the Stated Amount of any Letter of Credit
if, after giving effect to such issuance, extension or increase,



--------------------------------------------------------------------------------

(a) the total Revolving Credit Exposures of all the Lenders then outstanding
would exceed the Total Commitment, (b) the total LC Exposure then outstanding
would exceed $40,000,000 or (c) in the event at the time of such issuance,
extension or increase there shall be different Maturity Dates for the Lenders,
the aggregate Stated Amount of all Letters of Credit then outstanding which have
an expiry date after the then earliest Maturity Date of any Lender would exceed
the aggregate Commitments as to which the Maturity Date has been extended to a
date after such earliest Maturity Date. Notwithstanding anything herein to the
contrary, each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five Banking
Days prior to the Maturity Date (or, if at any time there shall be different
Maturity Dates for the Lenders, subject to clause (c) of the immediately
preceding sentence).

2.2.3 Notice of LC Activity. Borrower may from time to time request the issuance
of a Letter of Credit, the extension of the expiry date of any Letter of Credit
or the increase in the Stated Amount of any Letter of Credit by delivering to
Administrative Agent and the relevant LC Issuing Bank an irrevocable written
notice in the form of Exhibit E-4, appropriately completed (a “Notice of LC
Activity”), which specifies, among other things:

(i) the particulars of the Letter of Credit to be issued or the specific Letter
of Credit to be extended or the Stated Amount of which is to be increased;

(ii) the name of the LC Issuing Bank for such Letter of Credit;

(iii) the issue date and expiration date of the Letter of Credit to be issued or
extended (which shall be subject to the last sentence of Section 2.2.2); and

(iv) the Stated Amount of such Letter of Credit.

Borrower shall give the Notice of LC Activity to Administrative Agent and the
relevant LC Issuing Bank at least two Banking Days before the requested date of
issuance of any Letter of Credit, and at least two Banking Days before the
requested date of extension, or increase in the Stated Amount, of any Letter of
Credit. Any Notice of LC Activity, once given by Borrower, may not be modified
or revoked.

2.2.4 Reimbursement. Each LC Issuing Bank shall notify Borrower of any Drawing
Payment under any Letter of Credit issued by such LC Issuing Bank within one
Banking Day after the date that such Drawing Payment is made (the date such
Drawing Payment is made, the “Drawing Date”); provided, however, that such LC
Issuing Bank’s failure to provide such notification shall not relieve Borrower
of its Reimbursement Obligation. No later than 12:00 noon on the Banking Day
next following receipt of such notice, Borrower shall either make or cause to be
made to such LC Issuing Bank a payment, or Borrower shall deliver a Notice of
Revolving Borrowing for a Base Rate Loan to be made to Borrower on such Banking
Day, or a combination of a payment and delivery of such a Notice of Revolving
Borrowing, as applicable, in an aggregate amount (the “Reimbursement Payment”)
equal to the sum of (a) the full amount of such Drawing Payment and (b) interest
thereon for each day or portion thereof until such Drawing Payment is paid in
full made at a rate equal to (i) from the Drawing Date through such next
following Banking Day, the Alternate Base Rate plus the Applicable Rate then
applicable to Base Rate Loans and (ii) thereafter, the Default Rate; provided
that (x) such Reimbursement Payment shall be for the benefit of each Lender (in
proportion to its Proportionate Share) to the extent that, prior to the time
such Reimbursement Payment is made, such Lender has, pursuant to Section 2.2.7,
paid such LC Issuing Bank its respective Proportionate Share of the Drawing
Payment made by such LC Issuing Bank; (y) the proceeds of any Base Rate Loans
shall be applied by Administrative Agent to the extent required to make the
respective Reimbursement Payment, and (z) in the event Borrower shall fail to
obtain any such Base Rate



--------------------------------------------------------------------------------

Loans, Borrower shall forthwith make such Reimbursement Payment. If a
Reimbursement Payment is made in the full amount of such Drawing Payment by 3:00
p.m. on the applicable Drawing Date, no interest shall be payable on such
Drawing Payment.

2.2.5 Reimbursement Obligation Absolute. The Reimbursement Obligation of
Borrower for each Drawing Payment shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under and without regard to any circumstances, including (a) any
lack of validity or enforceability of any Letter of Credit, this Agreement or
any of the other Credit Facility Documents; (b) any amendment or waiver of or
any consent to departure from all or any terms of any of the Letters of Credit,
this Agreement or any of the other Credit Facility Documents; (c) the existence
of any claim, setoff, defense or other right which Borrower may have at any time
against any LC Beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such LC Beneficiary or transferee may be acting), any LC
Issuing Bank, Administrative Agent, any Lender or any other Person, whether in
connection with any Letter of Credit, this Agreement, the transactions
contemplated herein or in the other Credit Facility Documents, or in any
unrelated transactions; (d) any breach of contract or dispute among or between
Borrower, any LC Issuing Bank, Administrative Agent, any Lender, or any other
Person; (e) any demand, statement, certificate, draft or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (f) payment by any LC Issuing Bank under any Letter
of Credit against presentation of any demand, statement, certificate, draft or
other document which does not comply with the terms of such Letter of Credit;
(g) any non-application or misapplication by an LC Beneficiary of the proceeds
of any Drawing Payment under a Letter of Credit or any other act or omission of
an LC Beneficiary in connection with a Letter of Credit; (h) any extension of
time for or delay, renewal or compromise of or other indulgence or modification
to the Drawing Payment granted or agreed to by any LC Issuing Bank,
Administrative Agent or any Lender, with or without notice to or approval by
Borrower; (i) any failure to preserve or protect any collateral, any failure to
perfect or preserve the perfection of any lien thereon, or the release of any of
the collateral securing the performance or observance of the terms of this
Agreement or any of the other Credit Facility Documents; (j) the solvency or
financial responsibility of any party issuing any documents in connection with
the Letter of Credit; (k) any error in the transmission of any message relating
to a Letter of Credit not caused by the LC Issuing Bank thereof, or any delay or
interruption in any such message; (l) any error, neglect or default of any
correspondent of any LC Issuing Bank in connection with a Letter of Credit;
(m) any consequence arising from acts of God, war, insurrection, civil unrest,
disturbances, labor disputes, emergency conditions or other causes beyond the
control of any LC Issuing Bank; (n) so long as an LC Issuing Bank in good faith
determines that the contract or document appears substantially to comply with
the terms of the Letter of Credit, the form, accuracy, genuineness or legal
effect of any contract or document referred to in any document submitted to such
LC Issuing Bank in connection with a Letter of Credit except to the extent such
LC Issuing Bank’s actions are judicially determined to have constituted gross
negligence; or (o) any other circumstances or happenings whatsoever relating to
Borrower or such Reimbursement Obligation, whether or not similar to any of the
foregoing, including any commercial frustration of purpose, any Change of Law,
any failure of an LC Beneficiary or any other Person to perform or observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or in connection with the Credit Facility Documents to which each
is a party; provided, however, that nothing in this Section 2.2.5 shall relieve
any LC Issuing Bank, Administrative Agent or any Lender from liability for its
gross negligence or willful misconduct.

2.2.6 Reduction and Reinstatement of Stated Amount. The Stated Amount of each
Letter of Credit shall be reduced by the amount of Drawing Payments made in
respect thereof. Notwithstanding anything to the contrary contained in this
Section 2.2.6, once so reduced, the Stated Amount of any Letter of Credit shall
not be reinstated except upon payment by Borrower of the Reimbursement
Obligation corresponding to such Drawing Payment and satisfaction of the
conditions for an increase in the Stated Amount of a Letter of Credit set forth
in Section 3.2.



--------------------------------------------------------------------------------

2.2.7 Lender Participation. By the issuance of a Letter of Credit by an LC
Issuing Bank (and an amendment to a Letter of Credit increasing the amount
thereof) and without further action on the part of such LC Issuing Bank or the
Lenders, such LC Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such LC Issuing Bank, a participation in such Letter of
Credit in an amount equal to such Lender’s Proportionate Share of the Stated
Amount of such Letter of Credit, and the issuance of a Letter of Credit shall be
deemed a confirmation to the LC Issuing Banks of such participation in such
amount. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to Administrative Agent, for the
account of the relevant LC Issuing Bank, such Lender’s Proportionate Share of
each Reimbursement Obligation made by such LC Issuing Bank and not reimbursed by
Borrower on the date due as provided in Section 2.2.4, or of any Reimbursement
Payment required to be refunded to Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.2.7 in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever. Each LC
Issuing Bank may request the Lenders to pay to such LC Issuing Bank their
respective Proportionate Shares of all or any portion of any Drawing Payment
made or to be made by such LC Issuing Bank under any Letter of Credit by
contacting each Lender and Administrative Agent telephonically (promptly
confirmed in writing) within two Banking Days after such LC Issuing Bank has
received notice of or request for such Drawing Payment, and specifying the
amount of such Drawing Payment, such Lender’s Proportionate Share thereof, and
the date on which such Drawing Payment is to be made or was made; provided,
however, that such LC Issuing Bank shall not request the Lenders to make any
payment under this Section 2.2.7 in connection with any portion of a Drawing
Payment for which such LC Issuing Bank has been reimbursed through a
Reimbursement Payment by Borrower (unless such Reimbursement Payment has been
thereafter recovered by Borrower). Upon receipt of any such request for payment
from such LC Issuing Bank, each Lender shall pay to such LC Issuing Bank such
Lender’s Proportionate Share of the unreimbursed portion of such Drawing
Payment, together with interest thereon at a per annum rate equal to the greater
of the Federal Funds Effective Rate from time to time in effect and a rate
determined by such LC Issuing Bank in accordance with banking industry rules on
interbank compensation, from the date of such Drawing Payment to the date on
which such Lender makes payment. Each Lender’s obligation to make each such
payment to such LC Issuing Bank shall be absolute, unconditional and irrevocable
and shall not be affected by any circumstance whatsoever, including the
occurrence or continuance of any Inchoate Default or Event of Default, or the
failure of any other Lender to make any payment under this Section 2.2.7, and
each Lender further agrees that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. If any Reimbursement
Payment is made to Administrative Agent or any LC Issuing Bank, Administrative
Agent or such LC Issuing Bank, as applicable, shall pay to each Lender which has
paid its Proportionate Share of the Drawing Payment such Lender’s Proportionate
Share of the Reimbursement Payment and shall, in the case of Administrative
Agent, pay to such LC Issuing Bank and, in the case of such LC Issuing Bank,
retain, the balance of such Reimbursement Payment.

2.2.8 Commercial Practices. Borrower assumes all risks of the acts or omissions
of any LC Beneficiary or transferees of any Letter of Credit with respect to the
use of such Letter of Credit. Borrower agrees that neither any LC Issuing Bank,
Administrative Agent nor any Lender (nor any of their respective directors,
officers, or employees) shall be liable or responsible for: (a) the use which
may be made of any Letter of Credit or for any acts or omissions of any LC
Beneficiary or transferee in connection therewith; (b) any reference which may
be made to this Agreement or to any Letter of Credit in any agreements,
instruments or other documents; (c) the validity, sufficiency or genuineness of
documents other than the Letters of Credit, or of any endorsement(s) thereon,
even if such documents should in fact prove to be in any or all respects
invalid, insufficient, fraudulent or forged or any statement therein proved to
be untrue or inaccurate in any respect whatsoever; (d) payment by any LC Issuing
Bank against presentation of documents which do not strictly comply with the
terms of the applicable Letter of Credit, including failure of any documents to
bear any reference or adequate reference to such Letter of Credit; or (e) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit,



--------------------------------------------------------------------------------

except only that an LC Issuing Bank shall be liable to Borrower for acts or
events described in clauses (a) through (e) above, to the extent, but only to
the extent, of any direct damages, as opposed to indirect, special or
consequential damages, suffered by Borrower which Borrower proves were caused by
(i) any LC Issuing Bank’s willful misconduct or gross negligence in determining
whether a drawing made under the applicable Letter of Credit complies with the
terms and conditions therefor stated in such Letter of Credit or (ii) any LC
Issuing Bank’s willful failure to pay under any Letter of Credit after a drawing
by the respective LC Beneficiary strictly complying with the terms and
conditions of the applicable Letter of Credit. Without limiting the foregoing,
any LC Issuing Bank may accept any document that appears on its face to be in
order, without responsibility for further investigation. Borrower hereby waives
any right to object to any payment made under a Letter of Credit with regard to
a drawing that is in the form provided in such Letter of Credit but which varies
with respect to punctuation (except punctuation with respect to any Dollar
amount specified therein), capitalization, spelling or similar matters of form.

2.2.9 Liability of LC Issuing Banks. Each LC Issuing Bank shall be entitled to
the protection accorded to Administrative Agent pursuant to Section 7.1.2 with
such conforming changes thereto as may necessary to make such provisions
applicable to each LC Issuing Bank.

2.2.10 Cash Collateral. Upon the occurrence and during the continuation of an
Event of Default under Section 6.1 or at such time as, pursuant to the terms
hereof, Administrative Agent and the Lenders have accelerated the Obligations
and upon the request of Administrative Agent (acting at the direction of the
relevant LC Issuing Bank or Required Lenders) or at such other times as Borrower
shall, or shall be required, by the terms hereof to provide Cash Collateral,
Borrower shall immediately Cash Collateralize the LC Exposure in an amount not
less than total LC Exposure. At any time that there shall exist a Defaulting
Lender, immediately upon the written request of Administrative Agent or any
applicable LC Issuing Bank or Swingline Lender (in each case, with a copy to
Administrative Agent), Borrower shall Cash Collateralize the relevant LC
Exposure of such LC Issuing Bank or the relevant Swingline Exposure of such
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 2.11.3 and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the amount
required by Section 2.11. All Cash Collateral shall be maintained in blocked
deposit accounts at Administrative Agent. Borrower hereby grants to
Administrative Agent, for the benefit of the applicable Lenders, LC Issuing
Banks and Swingline Lenders, and agrees to maintain, a first priority security
interest in all such Cash Collateral, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and all
proceeds of the foregoing, as security for the Obligations for which such Cash
Collateral has been provided hereunder. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such accounts. Other than any interest earned on the investment of such
deposits, such deposits shall not bear interest, and investments of such
deposits shall be made by Administrative Agent at Borrower’s direction, risk and
expense; provided that, at any time a Default has occurred and is continuing,
any such investment shall be made at the option of and sole discretion of
Administrative Agent (but at Borrower’s risk and expense). Interest or profits,
if any, on such investments shall accumulate in such accounts. Moneys in such
accounts shall be applied by Administrative Agent (i) in the case of Cash
Collateral provided pursuant to the first sentence above, to reimburse the
relevant LC Issuing Bank for Drawing Payments for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of any contingent Reimbursement Obligations with respect to outstanding Letters
of Credit and (ii) in the case of Cash Collateral provided pursuant to the
second sentence above, to the obligations of the relevant Defaulting Lender for
which such Cash Collateral has been provided. If Borrower is required to provide
an amount of Cash Collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid or to any other
Obligations hereunder) shall be returned to Borrower, within three Banking Days
after all Events of Default have been cured or waived and all amounts due and
payable to Administrative Agent and the Lenders hereunder have been paid. If
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of a Lender becoming a Defaulting Lender, so long as no Event of Default
shall have occurred and be continuing, such amount (to the extent not



--------------------------------------------------------------------------------

applied as aforesaid or to any other Obligations hereunder) shall be returned to
Borrower, within three Banking Days after such Lender ceases to be a Defaulting
Lender (as provided in the last paragraph of Section 2.11) or such Lender has
been replaced pursuant to Section 2.9.2. In addition, upon the occurrence and
during the continuation of an Event of Default under Section 6.1.3,
Administrative Agent (acting at the direction of the relevant LC Issuing Banks
or Required Lenders) shall be entitled to cancel all outstanding Letters of
Credit any time at least 30 days after delivery to the LC Beneficiary of each
Letter of Credit that will be canceled a written notice of such intent to
cancel, whereupon the LC Beneficiary shall be entitled to draw upon the
applicable Letter of Credit in accordance with its terms.

2.3 Total Commitment and Fees.

2.3.1 Total Commitment. The total Revolving Credit Exposure of all the Lenders
outstanding at any time shall not exceed $125,000,000, which amount shall be
subject to reductions or increases by Borrower pursuant to Section 2.3.2 or
2.3.3 (such amount as so reduced or increased from time to time, the “Total
Commitment”).

2.3.2 Reductions and Cancellations. Borrower may, from time to time upon three
Banking Days’ written notice to Administrative Agent (who shall promptly deliver
such notice to the Lenders), permanently reduce, by an amount of $1,000,000 or
an integral multiple of $1,000,000 in excess thereof, or cancel in its entirety,
the unused portion of the Total Commitment. Notwithstanding anything in this
Section 2.3.2 to the contrary, Borrower may not reduce or cancel any portion of
the Total Commitment if, after giving effect to such reduction or cancellation,
(a) the aggregate Revolving Credit Exposure of all Lenders then outstanding
would exceed the Total Commitment or (b) such reduction or cancellation would
cause a violation of any provision of this Agreement or the other Credit
Facility Documents. Borrower shall pay to Administrative Agent any Facility Fee
then due on such cancelled amount upon any such reduction or cancellation. From
the effective date of any such reduction, the Facility Fee shall be computed on
the basis of the Total Commitment (whether used or unused) as so reduced. Once
reduced or cancelled, the Total Commitment may not be increased or reinstated,
provided that the reduction of the Total Commitment shall not preclude a
subsequent increase thereof in accordance with Section 2.3.3. Any reductions
pursuant to this Section 2.3.2 shall be applied ratably among the Lenders in
accordance with their respective Commitments.

2.3.3 Increase of Total Commitment.

2.3.3.1 Requests for Commitment Increase. Borrower may, at any time after the
Signing Date, propose that the Total Commitment hereunder be increased (each
such proposed increase being a “Commitment Increase”) by having an existing
Lender agree to increase its then existing Commitment (each an “Increasing
Lender”) and/or by adding as a new Lender hereunder any Person which shall agree
to provide a Commitment hereunder (each an “Assuming Lender”), in each case with
the consent of Administrative Agent, each LC Issuing Bank and each Swingline
Lender (such consent, in each case, not to be unreasonably withheld), by notice
to Administrative Agent specifying the amount of the relevant Commitment
Increase, the Lender or Lenders providing for such Commitment Increase and the
date on which such increase is to be effective (the “Commitment Increase Date”),
which shall be a Banking Day at least three Banking Days after delivery of such
notice and 30 days prior to the Maturity Date; provided that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $1,000,000 or an integral multiple of
$1,000,000 in excess thereof;



--------------------------------------------------------------------------------

(B) the Total Commitment shall be increased at any time in an aggregate minimum
amount of $5,000,000;

(C) the aggregate amount of all Commitment Increases hereunder shall not exceed
$75,000,000;

(D) no Inchoate Default or Event of Default shall have occurred and be
continuing on such Commitment Increase Date or shall result from the proposed
Commitment Increase; and

(E) each representation and warranty set forth in Article IV shall be true and
correct as if made on and as of the date of the Commitment Increase Date, before
and after giving effect thereto and the application of the proceeds therefrom,
unless such representation or warranty relates solely to another time, in which
event such representation or warranty shall be true and correct as of such other
time.

No Lender shall be obligated to become an Increasing Lender hereunder.

2.3.3.2 Effectiveness of Commitment Increase. Each Commitment Increase (and the
increase of the Commitment of each Increasing Lender and/or the new Commitment
of each Assuming Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Commitment Increase Date upon receipt by
Administrative Agent, on or prior to 9:00 a.m. on such Commitment Increase Date,
of (A) a certificate of a duly authorized officer of Borrower stating that the
conditions with respect to such Commitment Increase under this Section 2.3.3.2
have been satisfied and (B) an agreement, in form and substance satisfactory to
Borrower and Administrative Agent, pursuant to which, effective as of such
Commitment Increase Date, the Commitment of each such Increasing Lender shall be
increased or each such Assuming Lender, as applicable, shall undertake a
Commitment, duly executed by such Increasing Lender or Assuming Lender, as the
case may be, and Borrower and acknowledged by Administrative Agent. Upon
Administrative Agent’s receipt of a fully executed agreement from each
Increasing Lender and/or Assuming Lender referred to in clause (B) above,
together with the certificate referred to in clause (A) above, Administrative
Agent shall record the information contained in each such agreement in the
Register and give prompt notice of the relevant Commitment Increase to Borrower
and the Lenders (including, if applicable, each Assuming Lender). On each
Commitment Increase Date Borrower shall simultaneously (i) prepay in full the
outstanding Revolving Loans (if any) held by the Lenders immediately prior to
giving effect to the relevant Commitment Increase, (ii) if Borrower shall have
so requested in accordance with this Agreement, borrow new Revolving Loans from
all Lenders (including, if applicable, any Assuming Lender) such that, after
giving effect thereto, the Revolving Loans are held ratably by the Lenders in
accordance with their respective Commitments (after giving effect to such
Commitment Increase) and (iii) pay to the Lenders the amounts, if any, payable
under Section 2.7 in connection with such prepayment.

2.3.4 Extension of Maturity Date.

2.3.4.1 Request for Extension. Borrower may, by notice to Administrative Agent
(which shall promptly notify the Lenders) not more than 60 days and not less
than 30 days prior to each anniversary of the Signing Date (such anniversary
date, the “Extension Date”), request (each, an “Extension Request”) that the
Lenders extend the Maturity Date then in effect (the “Existing Maturity Date”)
for an additional one year, provided that no more than two Extension Requests
shall be permitted hereunder. Each Lender, acting in its sole discretion, shall,
by notice to Borrower and Administrative Agent given not later than the 20th day
(or such later day as shall be acceptable by Borrower) following the date of
Borrower’s notice, advise Borrower whether or not such Lender agrees to such
extension; provided that any Lender that does not so advise Borrower shall be
deemed to have denied such Extension Request. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.



--------------------------------------------------------------------------------

2.3.4.2 Replacement of Non-extending Lenders. Borrower shall have the right at
any time on, prior to or following the relevant Extension Date to replace any
non-extending Lender with, and otherwise add to this Agreement, one or more
other lenders (which may include any Lender) (each an “Additional Commitment
Lender”) in each case with the consent of Administrative Agent, each LC Issuing
Bank and each Swingline Lender (such consent, in each case, not to be
unreasonably withheld). Each Additional Commitment Lender which has been so
approved shall enter into an agreement in form and substance satisfactory to
Borrower and Administrative Agent pursuant to which such Additional Commitment
Lender shall, effective as of the Extension Date (or the effective date of such
replacement if later), undertake a Commitment and (if not already a Lender under
this Agreement) become a Lender hereunder (and, if such Additional Commitment
Lender is already a Lender, agree to increase its Commitment hereunder) in the
agreed amount as long as each Non-extending Lender being replaced is paid in
full.

2.3.4.3 Effectiveness of Extension. If (and only if) the total Commitments of
the Lenders that have agreed in connection with any Extension Request to extend
the Existing Maturity Date and the additional Commitments of the Additional
Commitment Lenders shall be at least 50% of the Total Commitment in effect
immediately prior to the Extension Date, then, effective as of the Extension
Date, the Maturity Date, with respect to the Commitment of each Lender that has
agreed to so extend its Commitment and of each Additional Commitment Lender (if
any) shall be extended to the date falling one year after the Existing Maturity
Date (or, if such date is not a Banking Day, such Maturity Date as so extended
shall be the next preceding Banking Day), and each Additional Commitment Lender
which shall replace any non-extending Lender pursuant to Section 2.3.4.2 shall
become a “Lender” for all purposes of this Agreement effective as of the date of
such replacement.

Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Inchoate Default or Event of Default shall have occurred and be
continuing and (ii) each representation and warranty set forth in Article IV
shall be true and correct as if made on and as of such date, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time (and
Administrative Agent shall have received a certification to such effect from a
Responsible Officer of Borrower, together with such evidence and other related
documents as Administrative Agent may reasonably request with respect to
Borrower’s authorization of the extension and their respective obligations
hereunder).

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Lender that has not approved any Extension Request and has not been
replaced as a Lender hereunder pursuant to Section 2.3.4.2, the Maturity Date
for such Lender shall remain unchanged (and the Commitment of such Lender
(including its obligations in respect of any participation in respect of any
Letters of Credit) shall terminate, and the Revolving Loans made by such Lender
shall mature and be payable by Borrower, and all other amounts owing to such
Lender hereunder shall be payable, on such date).

2.4 Fees

2.4.1 Facility Fee; Ticking Fee.

2.4.1.1 On the third Banking Day after the end of each calendar quarter (where
all or any portion of such calendar quarter occurs on or after the Commitment
Effective Date) and on the



--------------------------------------------------------------------------------

Maturity Date (or, if applicable, each Maturity Date) (or, if the Total
Commitment is cancelled prior to such date, on the date of such cancellation),
Borrower shall pay to Administrative Agent, for the benefit of the Lenders,
accruing from the Commitment Effective Date or the first day of such quarter, as
the case may be, a facility fee (the “Facility Fee”) for such quarter (or
portion thereof) then ending on the daily amount (whether used or unused) of the
Total Commitment during such quarter (or portion thereof) which shall accrue at
the Applicable Rate.

2.4.1.2 TECO shall pay a ticking fee to the Administrative Agent, for the
benefit of the Lenders (the “Ticking Fee”) at a rate per annum equal to .175% on
the daily average amount of the Commitments, commencing and accruing on the 91st
day after the Signing Date until the earlier of (1) the date all of the
Commitments are terminated in full and (2) the Commitment Effective Date, which
Ticking Fee shall be payable on such earlier date.

2.4.2 Letter of Credit Fees.

2.4.2.1 On the third Banking Day after the end of each calendar quarter (where
all or any portion of such calendar quarter occurs on or after the Commitment
Effective Date) commencing on the Commitment Effective Date and ending on the
Maturity Date (or, if applicable, each Maturity Date) and on the expiration date
of each Letter of Credit, Borrower shall pay to Administrative Agent for the
benefit of the relevant LC Issuing Bank a Letter of Credit fronting fee for such
quarter (or portion thereof) then ending on the average daily amount of the LC
Exposure with respect to each Letter of Credit issued by such LC Issuing Bank
(excluding any portion thereof attributable to unreimbursed Reimbursement
Obligations, if any) which shall accrue at a rate per annum as agreed in writing
between Borrower and such LC Issuing Bank, during the period from and including
the date of issuance of such Letter of Credit to but excluding the date on which
there ceases to be any LC Exposure with respect to such Letter of Credit.

2.4.2.2 Borrower agrees to pay each LC Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.

2.4.2.3 On the third Banking Day after the end of each calendar quarter (where
all or any portion of such calendar quarter occurs on or after the Commitment
Effective Date) commencing on the Commitment Effective Date and ending on the
Maturity Date (or, if applicable, each Maturity Date), Borrower shall pay to
Administrative Agent for the benefit of the Lenders, a Letter of Credit fee (the
“Lenders Letter of Credit Fee”) on the average daily amount of the LC Exposure
with respect to each outstanding Letter of Credit (excluding any portion thereof
attributable to unreimbursed Reimbursement Obligations, if any) for such quarter
(or portion thereof) which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to LIBOR Loans.

2.4.3 Calculation of Fees. All fees payable under this Section 2.4 shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

2.5 Other Payment Terms.

2.5.1 Place and Manner. Borrower shall make all payments due to each Lender
hereunder to the Administrative Agent’s Office, for the account of such Lender,
to an account specified by Administrative Agent to Borrower for such purpose, in
lawful money of the United States and in immediately available funds not later
than 12:00 noon on the date on which such payment is due, without set-off or
counterclaim. Any payment received after such time on any day shall be deemed
received on the



--------------------------------------------------------------------------------

Banking Day after such payment is received. Administrative Agent shall disburse
to each Lender each such payment received by Administrative Agent for such
Lender, such disbursement to occur on the day such payment is received if
received by 12:00 noon, otherwise on the next Banking Day.

2.5.2 Date. Whenever any payment due hereunder shall fall due on a day other
than a Banking Day, such payment shall be made on the next succeeding Banking
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be, without duplication of any interest or fees so paid
in the next subsequent calculation of interest or fees payable.

2.5.3 Late Payments. If any amounts required to be paid by Borrower under this
Agreement or the other Credit Facility Documents (including principal or
interest payable on any Loan, and any fees or other amounts otherwise payable to
Administrative Agent or any Lender) remain unpaid after such overdue amounts are
due, Borrower shall pay interest (including following any Bankruptcy Event with
respect to Borrower) on the aggregate, outstanding balance of such amounts from
the date due until those amounts are paid in full at a per annum rate equal to
the Default Rate.

2.5.4 Net of Taxes, Etc.

2.5.4.1 Taxes. Subject to each Lender’s compliance with Section 2.5.7, any and
all payments to or for the benefit of Administrative Agent or any Lender by
Borrower hereunder or under any other Credit Facility Document shall be made
free and clear of and without deduction, setoff or counterclaim of any kind
whatsoever and in such amounts as may be necessary in order that all such
payments, after deduction for or on account of any Indemnified Taxes or Other
Taxes, shall be equal to the amounts otherwise specified to be paid under this
Agreement and the other Credit Facility Documents. If Borrower shall be required
by law to withhold or deduct any Indemnified Taxes or Other Taxes from or in
respect of any sum payable hereunder or under any other Credit Facility Document
to Administrative Agent or any Lender, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions of Indemnified
Taxes or Other Taxes, as applicable (including deductions applicable to
additional sums payable under this Section 2.5.4), Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the Governmental Authority
in accordance with applicable law, rule or regulation. In addition, Borrower
agrees to pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, rule or regulation.

2.5.4.2 Indemnity. Borrower shall indemnify each Lender for and hold it harmless
against the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.5.4) paid by any Lender, or any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided that Borrower shall not be obligated to indemnify any Lender for any
penalties, interest or expenses relating to Indemnified Taxes or Other Taxes
arising from such Lender’s gross negligence or willful misconduct. Each Lender
agrees to give notice to Borrower of the assertion of any claim against such
Lender relating to such Indemnified Taxes or Other Taxes as promptly as is
practicable after being notified of such assertion, and in no event later than
90 days after the principal officer of such Lender responsible for administering
this Agreement obtains knowledge thereof; provided that any Lender’s failure to
notify Borrower of such assertion within such 90 day period shall not relieve
Borrower of its obligation under this Section 2.5.4 with respect to Indemnified
Taxes or Other Taxes, penalties, interest or expenses arising prior to the end
of such period, but shall relieve Borrower of its obligations under this
Section 2.5.4 with respect to Indemnified Taxes and Other Taxes, penalties,
interest or expenses accruing between the end of such period and such time as
Borrower receives notice from such Lender as provided herein. Payments by
Borrower pursuant to this indemnification shall be made within 30 days from the
date such Lender makes written demand therefor (submitted through Administrative
Agent), which demand shall be accompanied by a certificate describing in
reasonable detail the basis thereof.



--------------------------------------------------------------------------------

2.5.4.3 Notice. Within 30 days after the date of any payment of Taxes by
Borrower, Borrower shall furnish to Administrative Agent, at its address
referred to in Section 8.1, the original or a certified copy of a receipt
evidencing payment thereof or if such receipt is not obtainable, other evidence
of such payment by Borrower reasonably satisfactory to Administrative Agent.
Borrower shall compensate each Lender for all reasonable losses and expenses
sustained by such Lender as a result of any failure by Borrower to so furnish
such copy of such receipt.

2.5.4.4 FATCA. If a payment made to a Lender under this Agreement or any other
Credit Facility Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent (each, a “Withholding Agent”), at the time or times
prescribed by law and at such time or times reasonably requested by any
Withholding Agent, as the case may be, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Withholding Agent
as may be necessary for such Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.5.4.4, FATCA
shall include any amendments made to FATCA after the date of this Agreement.

2.5.4.5 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5.4 (including
additional amounts paid pursuant to this Section 2.5.4), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.5.4.5, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.5.4.5 if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.5.4.5 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

2.5.4.6 Survival of Obligations. The obligations of Borrower under this
Section 2.5.4 shall survive the termination of this Agreement and the repayment
of the Obligations.

2.5.5 Application of Payments. Payments made under this Agreement or the other
Credit Facility Documents shall (a) first be applied to any fees, costs, charges
or expenses due and payable to Administrative Agent and the Lenders hereunder or
under the other Credit Facility Documents, (b) next to any accrued but unpaid
interest then due and owing and (c) then to outstanding principal then due and
payable or otherwise to be prepaid.



--------------------------------------------------------------------------------

2.5.6 Failure to Pay Administrative Agent. Unless Administrative Agent shall
have received notice from Borrower at least two Banking Days prior to the date
on which any payment is due to the Lenders hereunder that Borrower will not make
such payment in full, Administrative Agent may assume that Borrower has made
such payment in full to Administrative Agent on such date and Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrower shall not have so made such payment in full to
Administrative Agent, such Lender shall repay to Administrative Agent forthwith
upon demand such amount distributed to such Lender, together with interest
thereon, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules for interbank
compensation. A certificate of Administrative Agent submitted to any Lender with
respect to any amounts owing by such Lender under this Section 2.5.6 shall be
conclusive in the absence of demonstrable error.

2.5.7 Withholding Exemption Certificates. Each Lender that is not a United
States person within the meaning of Section 7701(a)(30) of the Code upon
becoming a Lender hereunder including any entity to which any Lender grants a
participation or otherwise transfers its interest in this Agreement, agrees that
it will deliver to Administrative Agent and Borrower two duly completed copies
of United States Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN or
successor applicable form, as the case may be, certifying in each case that such
Lender is not a United States person and, to the extent applicable, is entitled
to receive payments under this Agreement with an exemption or reduction of the
deduction or withholding of any United States Federal income taxes. Each Lender
which delivers to Borrower and Administrative Agent a Form W-8IMY, W-8ECI or
W-8BEN pursuant to the preceding sentence further undertakes to deliver to
Borrower and Administrative Agent further copies of the said letter and
Form W-8IMY, W-8ECI or W-8BEN, or successor applicable forms, or other manner of
certification or procedure, as the case may be, on or before the date that any
such letter or form expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent letter and forms previously delivered by it to Borrower, and such
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8IMY, W-8ECI or W-8BEN that such Lender is
not a United States person and, to the extent applicable, is entitled to receive
payments under this Agreement with an exemption or reduction of the deduction or
withholding of any United States Federal income taxes, unless in any such cases
an event (including any change in any treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would reasonably prevent a Lender
from duly completing and delivering any such letter or form with respect to it
and such Lender advises Borrower that it is not capable of receiving payments
with an exemption or reduction of any deduction or withholding of United States
Federal income tax, and in the case of Form W-8IMY, W-8ECI or W-8BEN,
establishing an exemption from United States backup withholding tax. In the case
of a Lender entitled to an exemption from the withholding of United States
federal income tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” such Lender shall also deliver to
Administrative Agent and Borrower with its Form W-8IMY, W-8ECI and W-8BEN or
successor applicable form, as the case may be, a certificate, or certificates,
to the effect that such Lender (or in the case of a Form W-8IMY, such Lender’s
beneficial owners to the extent applicable) is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
Each Lender providing such a certificate shall provide a new certificate at any
time thereafter when a change in such Lender’s circumstances renders an existing
certificate obsolete or invalid or requires a new certificate to be provided,
and within fifteen Banking Days after a reasonable written request of
Administrative Agent or Borrower from time to time; provided that it shall not
be a breach of this Section 2.5.7 if such Lender is unable to provide such
certificate as a result of a Change of Law after the date it becomes a Lender
hereunder. Each Lender that is a United States person within the



--------------------------------------------------------------------------------

meaning of Section 7701(a)(30) of the Code shall provide two duly completed
copies of United States Internal Revenue Service Form W-9 or successor
applicable form, as the case may be, at the times specified for the delivery of
forms under this Section 2.5.7 with respect to Forms W-8IMY, W-8ECI and W-8BEN
or successor applicable form, as the case may be. Borrower shall not be
obligated, however, to pay any additional amounts in respect of United States
Federal income tax pursuant to Section 2.5.4.1 (or make an indemnification
payment pursuant to Section 2.5.4.2) to any Lender (including any entity to
which any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement) if the obligation to pay such
additional amounts (or such indemnification) would not have arisen but for a
failure of such Lender to comply with its obligations under this Section 2.5.7.

2.5.8 Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.2.7,
Section 2.5.6, Section 2.10.3 or Section 7.5, then Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (a) apply any
amounts thereafter received by Administrative Agent for the account of such
Lender for the benefit of Administrative Agent, the Swingline Lenders or the LC
Issuing Banks to satisfy such Lender’s obligations to any of them, as
applicable, under such Section until all such unsatisfied obligations are fully
paid, and/or (b) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by Administrative Agent in its
discretion.

2.6 Pro Rata Treatment.

2.6.1 Borrowings, Payments, Etc. Except as otherwise provided herein (including
in Section 2.3.3), (a) each Revolving Borrowing shall be made or allocated among
the Lenders pro rata according to their respective Proportionate Shares then in
effect and (b) each payment of principal of or interest on the Revolving Loans,
Facility Fees and Lenders Letter of Credit Fees shall be shared among the
Lenders pro rata in accordance with the amounts of such principal, interest or
fees, as the case may be, then due and payable to them.

2.6.2 Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) hereunder in excess of its ratable share of payments in accordance
with Section 2.6.1, such Lender shall forthwith purchase from the other Lenders
to which such payments were required to be made such participations in the Loans
or participations in unreimbursed Reimbursement Obligations as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 2.6.2 shall not be construed to apply to any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant, other than to Borrower or any subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.6.2 shall apply). Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.6.2 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.

2.7 Change of Circumstances.

2.7.1 Inability to Determine Rates. If, on or before the first day of any
Interest Period for any LIBOR Loans, (a) Administrative Agent determines that
the LIBO Rate for such Interest Period cannot



--------------------------------------------------------------------------------

be adequately and reasonably determined due to the unavailability of funds in or
other circumstances affecting the London interbank market, or (b) the Required
Lenders shall advise Administrative Agent that (i) the rates of interest for
such LIBOR Loans do not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans or (ii) deposits in Dollars in the London
interbank market are not available to such Lenders (as conclusively certified by
each such Lender in good faith in writing to Administrative Agent and to
Borrower) in the ordinary course of business in sufficient amounts to make
and/or maintain its LIBOR Loans, Administrative Agent shall immediately give
notice of such condition to Borrower. After the giving of any such notice and
until Administrative Agent shall otherwise notify Borrower that the
circumstances giving rise to such condition no longer exist, Borrower’s right to
request the making of or conversion to, and the Lenders’ obligations to make or
convert to, LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the
commencement of any suspension shall be converted at the end of the then current
Interest Period for such Loans into Base Rate Loans, as applicable, unless such
suspension has then ended.

2.7.2 Illegality. If any Change of Law shall make it unlawful or impossible for
any Lender to make or maintain any LIBOR Loan, such Lender shall immediately
notify Administrative Agent and Borrower of such Change of Law. Upon receipt of
such notice, (a) Borrower’s right to request the making of or conversion to, and
the Lenders’ obligations to make or convert to, LIBOR Loans, as the case may be,
shall be suspended for so long as such condition shall exist, and (b) Borrower
shall, at the request of such Lender, either (i) pursuant to Section 2.1.3,
convert any then outstanding LIBOR Loans into Base Rate Loans at the end of the
current Interest Periods for such Loans, or (ii) immediately repay or convert
(at Borrower’s option) LIBOR Loans into Base Rate Loans if such Lender shall
notify Borrower that such Lender may not lawfully continue to fund and maintain
such Loans as LIBOR Loans. Any conversion or prepayment of LIBOR Loans made
pursuant to the preceding sentence prior to the last day of an Interest Period
for such Loans shall be deemed a prepayment thereof for purposes of Section 2.8.

2.7.3 Increased Costs. If any Change of Law shall:

2.7.3.1 impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender or any LC Issuing Bank
(without duplication of any reserve requirement included within the applicable
interest rate through the definition of “Reserve Requirement”); or

2.7.3.2 subject any Lender or any LC Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or LC Issuing Bank in respect
thereof (except for (A) Indemnified Taxes or Other Taxes covered by
Section 2.5.4 and (B) the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or LC Issuing Bank); or

2.7.3.3 impose on any Lender or any LC Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein (without duplication of any reserve requirement included
within the applicable interest rate through the definition of “Reserve
Requirement”);

and the result of any of the foregoing shall be to increase the cost to such
Lender or LC Issuing Bank of making, converting to, continuing or maintaining
any LIBOR Loan or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or LC Issuing Bank of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
or LC Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount



--------------------------------------------------------------------------------

deemed by such Lender or LC Issuing Bank to be material, then Borrower will pay
to such Lender or LC Issuing Bank, as the case may be, within 30 days after its
demand, such additional amount or amounts as will compensate such Lender or LC
Issuing Bank for such additional costs incurred or reduction suffered. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts and the basis for determination of such amount,
submitted by such Lender or LC Issuing Bank to Borrower, shall, in the absence
of demonstrable error, be conclusive and binding on Borrower for purposes of
this Agreement.

2.7.4 Capital Requirements. If any Lender or any LC Issuing Bank determines that
any Change of Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or LC Issuing Bank’s
capital or on the capital of such Lender’s or LC Issuing Bank’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by any LC Issuing Bank, to
a level below that which such Lender or LC Issuing Bank or such Lender’s or LC
Issuing Bank’s holding company could have achieved but for such Change of Law
(taking into consideration such Lender’s or LC Issuing Bank’s policies and the
policies of such Lender’s or LC Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower shall pay to such Lender or
LC Issuing Bank, as the case may be, within 30 days after its demand such
additional amount or amounts as will compensate such Lender or LC Issuing Bank
or such Lender’s or LC Issuing Bank’s holding company for any such reduction
suffered. A certificate of such Lender or such LC Issuing Bank, setting forth in
reasonable detail the computation of any such amount, submitted by such Lender
or LC Issuing Bank to Borrower, shall, in the absence of demonstrable error, be
conclusive and binding on Borrower for purposes of this Agreement.

2.7.5 Delay in Request. Failure or delay on the part of any Lender or LC Issuing
Bank to demand compensation pursuant to this Section 2.7 shall not constitute a
waiver of such Lender’s or LC Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or an LC
Issuing Bank pursuant to this Section 2.7 for any costs or reductions incurred
more than 180 days prior to the date that such Lender or LC Issuing Bank
notifies Borrower of the event giving rise to such costs or reductions and of
such Lender’s or LC Issuing Bank’s intention to claim compensation therefor;
provided further that, if the event giving rise to such costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.8 Funding Losses.

If Borrower shall (a) repay or prepay any LIBOR Loans on any day other than the
last day of an Interest Period for such Loans (including as a result of an
assignment effected pursuant to Section 2.9.2), (b) fail to borrow any LIBOR
Loans in accordance with a Notice of Revolving Borrowing delivered to
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise) after such notice has become irrevocable,
(c) fail to convert any Base Rate Loans into LIBOR Loans in accordance with a
Notice of Conversion of Loan Type delivered to Administrative Agent (whether as
a result of the failure to satisfy any applicable conditions or otherwise) after
such notice has become irrevocable, (d) fail to continue a LIBOR Loan in
accordance with a Confirmation of Interest Period Selection after such notice of
confirmation has become irrevocable or (e) fail to make any prepayment in
accordance with any notice of prepayment delivered to Administrative Agent,
Borrower shall, within 30 days after demand by any Lender (other than in the
case of the costs covered by the parenthetical clause under clause (a) above,
which shall be paid in accordance with Section 2.9.2), reimburse such Lender for
all reasonable costs and losses incurred by such Lender (“Liquidation Costs”)
due to such payment, prepayment or failure. Borrower understands that such costs
and losses may include losses incurred by a Lender as a result of funding and
other contracts entered into by such Lender to fund LIBOR Loans (other



--------------------------------------------------------------------------------

than non-receipt of the Applicable Rate in respect of the interest rate on LIBOR
Loans). Each Lender demanding payment under this Section 2.8 shall deliver to
Borrower a certificate setting forth in reasonable detail the amount of costs
and losses for which demand is made. Such a certificate so delivered to Borrower
shall, in the absence of demonstrable error, be conclusive and binding as to the
amount of such loss for purposes of this Agreement.

2.9 Alternate Office, Minimization of Costs.

2.9.1 Minimization of Costs. To the extent reasonably possible, each Lender
shall designate an alternative Lending Office with respect to its LIBOR Loans
and otherwise take any reasonable actions to reduce any liability of Borrower to
any Lender under Sections 2.5.4, 2.7.3, 2.7.4 or 2.8, or to avoid the
unavailability of any Type of Loans under Section 2.7.2 so long as (in the case
of the designation of an alternative Lending Office) such Lender, in its sole
discretion, does not determine that such designation is disadvantageous to such
Lender.

2.9.2 Replacement Rights. If and with respect to each occasion that a Lender
(i) makes a demand for compensation pursuant to Section 2.5.4, 2.7.3 or 2.7.4,
(ii) is unable for a period of three consecutive months to fund LIBOR Loans
pursuant to Section 2.7.2 or such Lender wrongfully fails to fund a Loan,
(iii) becomes a Defaulting Lender or (iv) has failed to consent to any proposed
waiver or amendment with respect to this Agreement that requires the consent of
all the Lenders or all the Lenders directly affected and with respect to which
the Required Lenders shall have granted their consent, Borrower may, at its sole
expense, upon at least five Banking Days’ prior irrevocable written notice to
the affected Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 7.13.1), all its interests, rights and obligations under
this Agreement to an eligible assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that Borrower shall have received the prior written consent of Administrative
Agent, each Swingline Lender and each LC Issuing Bank with respect to such
assignee to the extent consent would be required under the terms of
Section 7.13.1 in connection with an assignment to such assignee (which consent,
in each case, shall not be unreasonably withheld). Such replacement Lender shall
upon the effective date of replacement purchase the Obligations owed to such
replaced Lender for the aggregate amount thereof and shall thereupon and for all
purposes become a “Lender” hereunder. Such notice from Borrower shall specify an
effective date for the replacement of such Lender’s Loans and Commitments, which
date shall not be later than the 14th day after the day such notice is given. On
the effective date of any replacement of a Lender’s Loans and Commitments and
Obligations pursuant to this Section 2.9.2, Borrower shall pay to Administrative
Agent for the account of such Lender (a) any fees due to such Lender to the date
of such replacement; (b) the principal of and accrued interest on the principal
amount of outstanding Loans and any funded participations in Letters of Credit
and Swingline Loans held by such Lender to the date of such replacement (such
amount to be represented by the purchase of the Obligations of such replaced
Lender by the replacing Lender and not as a prepayment of such Loans or other
amounts), and (c) the amount or amounts due to such Lender pursuant to each of
Sections 2.5.4, 2.7.3 or 2.7.4, as applicable, and any other amount then payable
hereunder to such Lender. In addition, if the replacement Lender was not
previously a “Lender” hereunder, Borrower shall pay to Administrative Agent an
administrative fee of $3,500. Borrower will remain liable to such replaced
Lender for any Liquidation Costs that such Lender may sustain or incur as a
consequence of the purchase of such Lender’s Loans (unless such Lender has
defaulted on its obligation to fund a Loan hereunder). Upon the effective date
of the purchase of any Lender’s Loans and termination of such Lender’s
Commitments pursuant to this Section 2.9.2, such Lender shall cease to be a
Lender hereunder. No such replacement of such Lender’s Commitments and the
purchase of such Lender’s Loans pursuant to this Section 2.9.2 shall affect
(i) any liability or obligation of Borrower or any other Lender to such replaced
Lender, or any liability or obligation of such replaced Lender to Borrower or
any other Lender, which accrued on or prior to the date of such replacement or
(ii) such replaced Lender’s rights



--------------------------------------------------------------------------------

hereunder in respect of any such liability or obligation. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or otherwise, the circumstances entitling Borrower to require
such assignment and delegation cease to apply.

2.9.3 Alternate Office. Any Lender may designate a Lending Office other than
that set forth in its Administrative Questionnaire and may assign all of its
interests under the Credit Facility Documents to such Lending Office, provided
that such designation and assignment do not at the time of such designation and
assignment increase the reasonably foreseeable liability of Borrower under
Sections 2.5.4, 2.7.3 or 2.7.4, or make an interest rate option unavailable
pursuant to Section 2.7.2.

2.10 Swingline Loans.

2.10.1 Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (ii) the total Revolving Credit Exposure of all the
Lenders exceeding the Total Commitment; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline Loan
or to finance the reimbursement of a Reimbursement Obligation in respect of a
Letter of Credit. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, prepay and reborrow Swingline
Loans. Immediately upon the making of a Swingline Loan by a Swingline Lender,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Swingline Lender a participation in such Swingline
Loan in an amount equal to such Lender’s Proportionate Share of the amount of
such Swingline Loan.

2.10.2 Notice of Swingline Loans by Borrower. Borrower shall request a Swingline
Loan by delivering to Administrative Agent a written notice in the form of
Exhibit F, appropriately completed (a “Notice of Swingline Borrowing”) before
12:00 noon on the Banking Day of any Swingline Borrowing. Each Notice of
Swingline Borrowing shall be irrevocable and shall specify the Swingline Lender
from which such Swingline Borrowing shall be made, the requested date (which
shall be a Banking Day) and the amount of the requested Swingline Loan. Each
Swingline Loan shall be in the minimum amount of $500,000 or an integral
multiple of $100,000 in excess thereof. Administrative Agent will promptly
advise the relevant Swingline Lender of a Notice of Swingline Borrowing received
from Borrower. Subject to the terms and conditions set forth herein, each
Swingline Lender shall make each Swingline Loan available to Borrower, in
immediately available funds by wire transfer thereof in accordance with
instructions provided to (and reasonably acceptable to) such Swingline Lender,
not later than 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.

2.10.3 Refinancing of Swingline Loans.

2.10.3.1 Each Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes each
Swingline Lender to so request on its behalf), that, subject to the terms and
conditions set forth herein (including the conditions set forth in Section 3.2),
each Lender make a Base Rate Loan in an amount equal to such Lender’s
Proportionate Share of the amount of Swingline Loans made by such Swingline
Lender then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Notice of Revolving Borrowing for purposes
hereof) and in accordance with the requirements of Section 2.1.1, without regard
to the minimum and multiples specified therein; provided that such request shall
in no event be made earlier than the Swingline Loan Maturity Date for the
relevant Swingline Loan. Each Swingline Lender shall furnish Borrower with a
copy of such Notice of Revolving Borrowing promptly after delivering such notice
to Administrative Agent. Each Lender shall make an amount equal to its
Proportionate Share of the amount



--------------------------------------------------------------------------------

specified in such Notice of Revolving Borrowing available to Administrative
Agent in immediately available funds for the account of such Swingline Lender at
Administrative Agent’s Office not later than 2:00 p.m. (New York City time) on
the day specified in such Notice of Revolving Borrowing, whereupon, subject to
Section 2.10.3.2, each Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to Borrower in such amount.

2.10.3.2 If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.10.3.1, the request for Base
Rate Loans submitted by such Swingline Lender as set forth herein shall be
deemed to be a request by such Swingline Lender that each of the Lenders fund
its participation in the relevant Swingline Loan and each Lender’s payment to
Administrative Agent for the account of such Swingline Lender pursuant to
Section 2.10.3.1 shall be deemed payment in respect of such participation.
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan funded pursuant to this Section 2.10.3.2, and thereafter payments
in respect of such Swingline Loan (to the extent of such funded participations)
shall be made to Administrative Agent for the account of the relevant Lenders.

2.10.3.3 If any Lender fails to make available to Administrative Agent for the
account of any Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.10.3 by the time
specified in this Section 2.10.3.3, such Swingline Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate from time to time in effect and a rate determined by such
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by such Swingline Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swingline
Loan, as the case may be. A certificate of a Swingline Lender submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this Section 2.10.3.3 shall be conclusive absent manifest error.

2.10.3.4 Each Lender’s obligation to purchase and fund participations in
Swingline Loans pursuant to this Section 2.10.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any Swingline Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, (C) any adverse
change in the condition (financial or otherwise) of Borrower, (D) any breach of
this Agreement or any other Credit Facility Document by Borrower or any other
Lender or (E) any other occurrence, event or condition, whether or not similar
to any of the foregoing, and the payment of each such obligation shall be made
without any offset, abatement, withholding or reduction whatsoever. No such
funding of participations shall relieve or otherwise impair the obligation of
Borrower to repay Swingline Loans, together with interest as provided herein.

2.10.4 Repayment of Participations.

2.10.4.1 At any time after any Lender has purchased and funded a participation
in a Swingline Loan, if any Swingline Lender receives any payment on account of
such Swingline Loan, such Swingline Lender will promptly remit such Lender’s
Proportionate Share of such payment to Administrative Agent (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participation was funded) in like funds as received by such
Swingline Lender, and any such amounts received by Administrative Agent will be
remitted by Administrative Agent to the Lenders that shall have funded their
participations pursuant to Section 2.10.3.2 to the extent of their interests
therein.



--------------------------------------------------------------------------------

2.10.4.2 If any payment received by any Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by such Swingline
Lender under any of the circumstances described in Section 8.18 (including
pursuant to any settlement entered into by such Swingline Lender in its
discretion), each Lender shall pay to Administrative Agent for the account of
such Swingline Lender its Proportionate Share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. Administrative Agent will make such
demand upon the request of such Swingline Lender. The obligations of the Lenders
under this Section 2.10.4.2 shall survive the payment in full of the Obligations
and the termination of this Agreement.

2.10.5 Interest for Account of Swingline Lenders. Until each Lender funds its
Base Rate Loan or participation pursuant to this Section to refinance such
Lender’s Proportionate Share of any Swingline Loan made by any Swingline Lender,
interest in respect of such Lender’s share thereof shall be solely for the
account of such Swingline Lender.

2.11 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

2.11.1 Facility Fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.4.1 (except to the extent allocable to (i) the
outstanding principal amount of the Revolving Loans funded by it and (ii) its
outstanding Swingline Exposure and/or LC Exposure for which such Defaulting
Lender has provided Cash Collateral to the relevant Swingline Lender or LC
Issuing Bank hereunder);

2.11.2 the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 7.9), except that (i) the Commitment(s)
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loans may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and
(ii) any amendment, waiver or consent requiring the consent of all the Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender;

2.11.3 if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Proportionate Shares but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; provided that each such reallocation shall
be given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Inchoate Default or Event of Default exists;



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Banking Day following notice
by Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the LC Issuing Banks only
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.2.10 for so long as
such LC Exposure is outstanding;

(iii) if Borrower Cash Collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, Borrower shall not be required to pay
any Letter of Credit fees to such Defaulting Lender pursuant to Section 2.4.2
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the Letter of Credit fees payable to the Lenders pursuant
to Section 2.4.2 shall be adjusted in accordance with such non-Defaulting
Lenders’ Proportionate Shares; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any LC Issuing Bank or any Lender
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Lender pursuant to Section 2.4.1 (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and Letter of Credit fees payable under Section 2.4.2 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant LC Issuing Bank
until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

2.11.4 so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no LC Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless such Swingline Lender
or LC Issuing Bank, as the case may be, is satisfied that the related exposure
and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by Borrower in accordance with Section 2.2.10, and participating
interests in any newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.2.7 (and such Defaulting Lender shall not participate
therein).

If (i) a bankruptcy event (as such term is defined in clause (d) of the
definition of “Defaulting Lender”) with respect to any Person as to which any
Lender is, directly or indirectly, a subsidiary shall occur following the date
hereof and for so long as such event shall continue or (ii) any Swingline Lender
or any LC Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan and no LC Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless Borrower shall have Cash Collateralized
such Lender’s Swingline Exposure or LC Exposure, as the case may be, pursuant to
Section 2.11.3 or otherwise such Swingline Lender or such LC Issuing Bank, as
the case may be, shall have entered into arrangements with Borrower or such
Lender, satisfactory to such Swingline Lender or such LC Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.



--------------------------------------------------------------------------------

In the event that Administrative Agent, Borrower, the Swingline Lenders and the
LC Issuing Banks each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Proportionate Share.

2.12 Designation of NMG as Borrower. TECO and NMG shall on the Commitment
Effective Date designate NMG as the Borrower hereunder by delivering to
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed Joinder and Release agreement substantially in the form
of Exhibit I (the “Joinder and Release Agreement”), whereupon and upon the
satisfaction of the other conditions precedent set forth in Section 3.2, (i) NMG
shall automatically become the Borrower for all purposes of this Agreement and
the other Credit Facility Documents, and (ii) TECO shall cease to be a party to
this Agreement and shall have no further rights or obligations hereunder.

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions Precedent to Signing Date. The occurrence of the Signing Date is
subject to the satisfaction of the following conditions precedent:

3.1.1 Credit Facility Documents. Delivery to Administrative Agent of executed
originals of each Credit Facility Document (other than the Joinder and Release
Agreement) in which the Borrower and the Administrative Agent have entered into
(or written evidence satisfactory to Administrative Agent of the execution
thereof by the parties thereto (which may include fax or electronic transmission
of a signed signature page thereto)).

3.2 Conditions Precedent to Commitment Effective Date. The occurrence of the
Commitment Effective Date is subject to the satisfaction of the following
conditions precedent:

3.2.1 Acquisition. Delivery of written evidence satisfactory to Administrative
Agent of consummation of the Acquisition.

3.2.2 No Material Adverse Effect. As of the Commitment Effective Date no
material adverse change in the business, property, results of operation or
financial condition of NMG and its Subsidiaries has occurred since December 31,
2012.

3.2.3 Joinder and Release Agreement. Delivery to Administrative Agent of
executed originals of the Joinder and Release Agreement (or written evidence
satisfactory to the Administrative Agent of the execution thereof by the parties
thereto (which may include fax or electronic transmission of a signed signature
page thereto)).

3.2.4 Resolutions. Delivery to Administrative Agent of a copy of one or more
resolutions or other authorizations of NMG in form and substance reasonably
satisfactory to Administrative Agent and certified by an appropriate authorized
officer of NMG as being in full force and effect on the Commitment Effective
Date, authorizing the execution, delivery and performance of this Agreement, the
Joinder and Release Agreement and the other Credit Facility Documents and any
instruments or agreements required hereunder or thereunder to which NMG is a
party.



--------------------------------------------------------------------------------

3.2.5 Incumbency. Delivery to Administrative Agent of a certificate in form and
substance reasonably satisfactory to Administrative Agent, from NMG signed by
the appropriate authorized officer and dated the Commitment Effective Date, as
to the incumbency of the natural persons authorized to execute and deliver the
Joinder and Release and each other Credit Facility Document and any instruments
or agreements required hereunder or thereunder to which NMG is a party.

3.2.6 Legal Opinions. Delivery to Administrative Agent of legal opinions of
in-house and/or external counsel to NMG, and counsel to the Administrative
Agent, in substantially the forms of Exhibits H-1, H-2, and H-3, respectively.

3.2.7 Financial Statements. The Lenders shall have received the most recent
annual audited financial statements or Form 10-K from Borrower and, to the
extent obtainable, the most recent quarterly financial statements or Form 10-Q
of Borrower, with certificates from the appropriate Responsible Officer thereof,
stating that no material adverse change in the consolidated assets, liabilities,
operations or financial condition of Borrower has occurred from those set forth
in the most recent financial statements or the balance sheet, as the case may
be, so provided to Administrative Agent.

3.2.8 Accuracy of Representations and Warranties; No Defaults. As of the
Commitment Effective Date, the conditions set forth in Sections 3.3.1 and 3.3.2
shall be satisfied.

3.2.9 Certificate of Borrower. Administrative Agent shall have received a
certificate, dated as of the Commitment Effective Date, signed by a Responsible
Officer of Borrower, in substantially the form of Exhibit G.

3.2.10 Payment of Fees. All amounts required to be paid by Borrower to the
Lenders, Administrative Agent and the Arrangers in connection with the execution
and delivery of the Credit Facility Documents, and all taxes, fees and other
costs payable in connection with the execution and delivery of the documents and
instruments referred to in this Section 3.1 (or incorporated herein by
reference) shall have been paid in full.

3.2.11 Termination of the Existing Credit Agreement. Administrative Agent shall
have received evidence, in form and substance satisfactory to Administrative
Agent, that (i) all amounts under the Existing Credit Agreement are paid in full
and (ii) all commitments of the lenders thereunder have been terminated;
provided that, by its execution hereof, each Lender that is a lender party to
the Existing Credit Agreement hereby waives the provisions of the Existing
Credit Agreement requiring prior notice by Borrower with respect to the
prepayment of loans and/or the termination of the commitments thereunder as of
the Commitment Effective Date.

Administrative Agent shall notify Borrower and the Lenders of the Commitment
Effective Date, and such notice shall be conclusive and binding.

3.3 Conditions Precedent to Each Extension of Credit.

The obligation of the Lenders to make each Loan and the obligation of any LC
Issuing Bank to issue, extend or increase the Stated Amount of any Letter of
Credit is subject to the prior satisfaction of each of the following conditions:

3.3.1 Accuracy of Representations and Warranties. Each representation and
warranty set forth in Article IV (excluding, for any Loan made or any Letter of
Credit issued, extended or increased after the Commitment Effective Date,
Section 4.4 and the last sentence of Section 4.6) shall be true and correct as
if made on and as of the date of such Borrowing or issuance, extension or
increase in the Stated



--------------------------------------------------------------------------------

Amount of a Letter of Credit, as the case may be, before and after giving effect
thereto and the application of the proceeds therefrom, unless such
representation or warranty relates solely to another time, in which event such
representation or warranty shall be true and correct as of such other time.

3.3.2 No Defaults. No Event of Default or Inchoate Default shall have occurred
and is continuing or will result from such Borrowing or issuance, extension or
increase in the Stated Amount of a Letter of Credit, as the case may be.

3.3.3 Notice of Borrowing. Borrower shall have delivered to Administrative Agent
a Notice of Revolving Borrowing meeting the requirements of Section 2.1.1.2, a
Notice of LC Activity meeting the requirements of Section 2.2.3 or a Notice of
Swingline Borrowing meeting the requirements of Section 2.10.2, as applicable.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to and in favor of
Administrative Agent and the Lenders as of the Commitment Effective Date and,
unless otherwise expressly limited to the Commitment Effective Date, as of the
date of each Borrowing and each issuance, extension or increase in the Stated
Amount of a Letter of Credit (and all of these representations and warranties
shall survive the Commitment Effective Date, the issuance of any Letters of
Credit and the making of the Loans):

4.1 Corporate Existence and Business. Borrower is a corporation duly organized
and validly existing in good standing under the laws of its jurisdiction of
incorporation and is duly qualified to do business and is in good standing in
each jurisdiction in which such qualification is necessary to execute, deliver
and perform this Agreement and each other Credit Facility Document to which it
is or is to become a party.

4.2 Power and Authorization; Enforceable Obligations. Borrower has full power
and authority and the legal right to execute, deliver and perform this Agreement
and each other Credit Facility Document to which it is or is to become a party
and to take all action as may be necessary to complete the transactions
contemplated hereunder and thereunder. Borrower has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and each other Credit Facility Document to which it is or is to become
a party to complete the transactions contemplated hereby. No consent or
authorization of, filing with, or other act by or in respect of any other Person
or Governmental Authority is required in connection with the execution, delivery
or performance by Borrower, or the validity or enforceability as to Borrower, of
this Agreement and each other Credit Facility Document to which it is or is to
become a party, except such consents or authorizations or filings or other acts
as have already been obtained or where the failure to obtain such consent or
authorization could not reasonably be expected to have a Material Adverse
Effect. This Agreement and each other Credit Facility Document to which Borrower
is a party have been duly executed and delivered by Borrower and constitute, and
each other Credit Facility Document to which it is to become a party will upon
execution and delivery thereof by Borrower and the other parties thereto (if
any) constitute, a legal, valid and binding obligation of Borrower enforceable
against it in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the right of creditors generally and by general principles of equity.

4.3 No Legal Bar. The execution, delivery and performance by Borrower of this
Agreement and each other Credit Facility Document to which it is or is to become
a party to complete the transactions contemplated hereby and the making by
Borrower of any payments hereunder or under any other Credit Facility Document
to which it is a party will not violate any applicable law or any material
contractual



--------------------------------------------------------------------------------

obligation of Borrower and its subsidiaries and will not result in, or require,
the creation or imposition of any Lien on any of the properties or revenues of
Borrower pursuant to any applicable law or any such contractual obligation
except, in each case, where such violation, creation or imposition could not
reasonably be expected to have a Material Adverse Effect.

4.4 No Proceeding, Litigation or Investigation. No litigation, proceeding or to
the knowledge of Borrower, investigation of or before any Governmental Authority
is pending or, to the knowledge of Borrower, threatened in writing against
Borrower or any of its subsidiaries, except where such litigation, proceeding or
investigation could not reasonably be expected to have a Material Adverse
Effect.

4.5 Governmental Approvals. All governmental authorizations and actions
necessary in connection with the execution and delivery by Borrower of this
Agreement and the other Credit Facility Documents and the performance of its
obligations hereunder and thereunder have been obtained or performed and remain
valid and in full force and effect.

4.6 Financial Statements. All quarterly and annual financial statements of
Borrower and its consolidated subsidiaries heretofore delivered by Borrower to
Administrative Agent did not fail to disclose any material liabilities, whether
direct or contingent, and fairly presented in all material respects the
financial condition of Borrower and its consolidated subsidiaries, as the case
may be, in each case as of the date delivered and were prepared in accordance
with GAAP. Since December 31, 2012, there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect.

4.7 True and Complete Disclosure. All factual information heretofore or
contemporaneously furnished by Borrower or its representatives in writing to
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein was true and accurate in all
material respects on the date as of which such information was dated or
certified and at such date did not omit to state any fact necessary to make such
information not misleading at such time in light of the circumstances under
which such information was provided. The information referred to in the
immediately preceding sentence furnished to Administrative Agent or any Lender
on or prior to the Commitment Effective Date, taken as a whole, as updated or
supplemented from time to time, is true and correct in all material respects as
of the Commitment Effective Date, and as of the Commitment Effective Date all
such information does not omit to state any fact which could reasonably be
expected to have a Material Adverse Effect.

4.8 Investment Company Act. Borrower is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

4.9 Compliance with Law. There is no violation by Borrower or any Significant
Subsidiary of any Governmental Rule which could reasonably be expected to have a
Material Adverse Effect. Except as have been delivered to Administrative Agent,
no notices of any such violation of any Governmental Rule have been issued,
entered or received by Borrower or any Significant Subsidiary.

4.10 ERISA. Borrower and any other Person which is under common control (within
the meaning of Section 414(b) or (c) of the Code) with Borrower have fulfilled
their obligations (if any) under the minimum funding standards of ERISA and the
Code for each ERISA Plan in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and have not incurred any
material liability to the PBGC or an ERISA Plan under Title IV of ERISA (other
than liability for premiums due in the ordinary course). Assuming that the
credit extended hereunder does not involve the assets of any employee benefit
plan subject to ERISA, neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will involve a Prohibited
Transaction.



--------------------------------------------------------------------------------

4.11 Solvency. Borrower and each Significant Subsidiary is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection with this Agreement and the other Credit Facility Documents, will be
and will continue to be, Solvent.

4.12 Taxes. Each of Borrower and its subsidiaries has timely filed or caused to
be filed all tax returns and reports required to have been filed and has paid or
caused to be paid all taxes required to have been paid by it, except (a) taxes
that are being contested in good faith by appropriate proceedings and for which
such Person has established adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

4.13 Use of Credit. Neither Borrower or any of its subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulations T, U or X of the Federal
Reserve Board), and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry any such margin stock.

4.14 FCPA; OFAC; Anti-Money Laundering.

4.14.1 No Unlawful Contributions or Other Payments. Neither Borrower nor any of
its subsidiaries, nor, to Borrower’s knowledge, any director, officer, agent,
employee or Affiliate of Borrower or any of its subsidiaries has taken or will
take any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to pay or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office.

4.14.2 OFAC.

(a) Neither Borrower nor any of its subsidiaries nor, to Borrower’s knowledge,
any officer or director of Borrower or any of its subsidiaries, nor any agent,
employee or Affiliate of Borrower or any of its subsidiaries is (i) a Person
that is, or is owned or controlled by a Person that is currently the subject of
any U.S. sanctions administered by OFAC (“Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan and Syria).

(b) Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person to fund any activities or business of or
with any Person or in any country or territory that, at the time of such
funding, is the subject of Sanctions.

4.14.3 No Conflict with Money Laundering Laws. To Borrower’s knowledge, the
operations of Borrower and its subsidiaries are and have been conducted at all
times in material compliance with (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the rules and regulations promulgated thereunder, (ii) the
money laundering statutes of all jurisdictions where Borrower and its
subsidiaries conduct business, and the rules and regulations thereunder and
(iii) any related or similar rules, regulations or guidelines issued,
administered or enforced by any court, arbitrator, regulatory body,
administrative agency, governmental body or other authority or agency



--------------------------------------------------------------------------------

(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency involving Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to
Borrower’s knowledge, threatened.

ARTICLE V

COVENANTS OF BORROWER

Borrower covenants and agrees that from and after the Commitment Effective Date
until the repayment in full of the Obligations (other than those contingent
obligations that are intended to survive the termination of this Agreement or
the other Credit Facility Documents) and the expiration and termination of all
Commitments, unless Administrative Agent on behalf of the Lenders waives
compliance in writing:

5.1 Existence. Borrower shall, and shall cause each Significant Subsidiary to,
maintain and preserve its existence in good standing in the state of its
formation and its qualification to do business in each other jurisdiction where
such qualification is necessary and all material rights, privileges and
franchises necessary in the normal conduct of its business, except as permitted
under Section 5.3.1.

5.2 Consents, Legal Compliance. Borrower shall maintain in full force and effect
all consents of any Governmental Authority that are required to be obtained by
it in order for it to perform its obligations under this Agreement and the other
Credit Facility Documents and will obtain any that may become necessary in the
future.

5.3 Prohibition of Certain Transfers.

5.3.1 Borrower shall not, and shall not permit any Significant Subsidiary to,
liquidate or dissolve, or combine, consolidate or merge with or into another
Person (other than any consolidation or mergers between or among Borrower and
its Significant Subsidiaries); except that Borrower or any Significant
Subsidiary may combine, consolidate or merge with another Person if (i) Borrower
or a Significant Subsidiary, as the case may be, is the surviving corporation of
such merger, consolidation or combination; (ii) after giving effect thereto,
Borrower’s ratings for the Index Debt from Moody’s or S&P are at least Baa3 or
BBB-, respectively, or if the long-term debt of the Borrower is not then rated
by either such rating agency, the Borrower shall have provided pro forma
calculations to Administrative Agent demonstrating that, to the reasonable
satisfaction of Administrative Agent, after giving effect to such merger,
consolidation or combination, the projected ratio of Total Debt to
Capitalization for the next succeeding fiscal quarter will be less than or equal
to 0.60 to 1.00; (iii) prior to such merger, consolidation or combination, and
after giving effect thereto, no Inchoate Default or Event of Default shall have
occurred and be continuing; and (iv) Borrower’s rights and obligations, and
Administrative Agent’s and the Lenders’ rights and remedies, under this
Agreement and the other Credit Facility Documents shall not be diminished in any
manner as a result of such merger, consolidation or combination.

5.3.2 Except as set forth in this Section 5.3 or sales that are in the nature of
financing leases, Borrower shall not, and shall not permit any Significant
Subsidiary to, sell, lease, assign or otherwise transfer or dispose of, directly
or indirectly, all or any substantial part of its or such Significant
Subsidiary’s property, business or assets; provided that (i) Borrower or any
Significant Subsidiary may sell, lease or otherwise transfer or dispose of,
directly or indirectly, assets to Borrower or any Significant Subsidiary,
(ii) Borrower may sell, contribute or otherwise transfer its transmission and
transmission-related assets for fair value to a regional transmission
organization or conduct sales that are in the nature of financing leases, and
(iii) the foregoing shall not limit Borrower’s ability to enter into
securitization transactions secured by a transfer of Borrower’s receivables.



--------------------------------------------------------------------------------

5.3.3 Except as set forth in this Section 5.3 or on Schedule 5.3.3, Borrower
shall not, and shall not permit any Significant Subsidiary to, mortgage, pledge
or encumber all or substantially all of its assets; provided that Borrower and
any Significant Subsidiary of Borrower may (i) enter into limited recourse
project financing transactions (including in the form of synthetic leases) in
the ordinary course of Borrower’s or such subsidiary’s business, (ii) incur
secured Indebtedness in an aggregate outstanding principal amount not to exceed
$200,000,000 at any time and (iii) incur other secured Indebtedness (x) so long
as such Indebtedness is otherwise permitted by this Agreement, (y) for as long
as such other Indebtedness is secured, the Obligations are also secured by Liens
on the collateral securing such other Indebtedness and (z) for as long as such
other secured Indebtedness is secured, such other Indebtedness is subject to a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide, inter
alia, that the Liens on the collateral securing the Obligations shall rank equal
in priority to the Liens on the collateral securing such other Indebtedness.

5.3.4 Except as set forth in this Section 5.3, Borrower shall not sell, assign
or otherwise transfer, by way of collateral assignment or otherwise, or dispose
of, directly or indirectly (by way of collateral assignment or otherwise) any
Equity Interests in any Significant Subsidiary; provided that Borrower or any
subsidiary of Borrower may engage in limited recourse project financing
transactions as provided in Section 5.3.3; and provided further that the
foregoing shall not limit Borrower’s ability to enter into securitization
transactions secured by a transfer of Borrower’s receivables.

5.4 Payment and Performance of Material Obligations. Borrower shall, and shall
cause each Significant Subsidiary to, pay and perform all its material
obligations, howsoever arising, as and when due and payable or required to be
performed, except (a) such as may be contested in good faith or as to which a
bona fide dispute may exist; provided that adequate reserves have been
established in accordance with GAAP, and (b) trade payables which shall be paid
in the ordinary course of business.

5.5 Taxes. Borrower shall, and shall cause each Significant Subsidiary to, file
all tax returns and pay, or cause to be paid, as and when due and prior to
delinquency, all material taxes, assessments and governmental charges of any
kind that may at any time be lawfully assessed or levied against or with respect
to it; provided that Borrower or any Significant Subsidiary may contest in good
faith any such taxes, assessments and other charges and, in such event, may
permit the taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when such Person is in good faith
contesting the same, so long as (a) adequate reserves have been established in
accordance with GAAP, (b) enforcement of the contested tax, assessment or other
charge is effectively stayed for the entire duration of such contest if such
enforcement could reasonably be expected to have a Material Adverse Effect, and
(c) any tax, assessment or other charge determined to be due, together with any
interest or penalties thereon, is promptly paid as required after final
resolution of such contest.

5.6 Maintenance of Property, Insurance. Borrower shall, and shall cause each
Significant Subsidiary to, (a) keep all property useful and necessary in its
business in good working order and condition except where the failure to so
maintain could not reasonably be expected to have a Material Adverse Effect,
(b) maintain proper books and records in accordance with GAAP, (c) permit
Administrative Agent to visit and inspect its properties at reasonable times and
upon reasonable notice, (d) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks, and/or make provisions for self-insurance, in
accordance with normal industry practice, and (e) furnish to Administrative
Agent, upon written request, full information as to the insurance carried.

5.7 Compliance with Laws, Instruments, Etc. Borrower shall, and shall cause each
Significant Subsidiary to, promptly comply, or cause compliance, with all
Governmental Rules (except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect) including Sanctions administered by
OFAC and Governmental Rules relating to pollution control, environmental
protection, equal employment opportunity or employee benefit plans, ERISA Plans
and employee safety.



--------------------------------------------------------------------------------

5.8 No Change in Business. Borrower shall maintain a substantial part of its
business in the power industry and businesses reasonably related thereto and
Borrower shall, and shall cause each Significant Subsidiary to, maintain as a
substantial part of its business the general type of business now conducted by
Borrower or such Significant Subsidiary, as the case may be.

5.9 Financial Statements. Borrower shall furnish or cause to be furnished to
Administrative Agent:

5.9.1 As soon as practicable and in any event within 60 days after the end of
the first, second and third quarterly accounting periods of its fiscal year
(commencing with the fiscal quarter ended March 31, 2014), an unaudited
consolidated balance sheet of Borrower and its consolidated subsidiaries as of
the last day of such quarterly period and the related statements of income, cash
flow, and shareholder’s equity (where applicable) for such quarterly period and
(in the case of the second and third quarterly periods) for the portion of the
fiscal year ending with the last day of such quarterly period, setting forth in
each case in comparative form corresponding unaudited figures from the preceding
fiscal year.

5.9.2 As soon as practicable and in any event within 120 days after the close of
each applicable fiscal year, audited consolidated financial statements of
Borrower and its consolidated subsidiaries. Such financial statements shall
include a statement of equity, a balance sheet as of the close of such year, an
income and expense statement, reconciliation of capital accounts (where
applicable) and a statement of cash flow, all prepared in accordance with GAAP,
certified by an independent certified public accountant of recognized national
standing selected by Borrower. Such certificate shall not be qualified or
limited because of restricted or limited examination by such accountant of any
material portion of the records of Borrower.

5.9.3 Each time the financial statements are delivered under Sections 5.9.1 or
5.9.2, deliver, along with such financial statements, a certificate signed by a
Responsible Officer of Borrower (i) setting forth reasonably detailed
calculations demonstrating compliance with Section 5.11 and including a schedule
describing all Contingent Obligations of Borrower, and (ii) certifying that
(A) such Responsible Officer has made or caused to be made a review of the
transactions and financial condition of Borrower during the relevant fiscal
period and that, to such Responsible Officer’s knowledge, Borrower is in
compliance with all applicable material provisions of each Credit Facility
Document to which Borrower is a party or, if such is not the case, stating the
nature of such non-compliance and the corrective actions which Borrower has
taken or proposes to take with respect thereto, and (B) such financial
statements are true and correct in all material respects and that no material
adverse change in the consolidated assets, liabilities, operations, or financial
condition of Borrower has occurred since the date of the immediately preceding
financial statements provided to Administrative Agent or, if a material adverse
change has occurred, the nature of such change.

5.9.4 As long as Borrower is required or permitted to file reports under the
Securities Exchange Act of 1934, as amended, filing its report on Form 10-Q with
a notice of such filing to Administrative Agent shall satisfy the requirements
of Section 5.9.1 and Section 5.9.3(ii)(B), and filing Borrower’s report on
Form 10-K with a notice of such filing to Administrative Agent shall satisfy the
requirements of Section 5.9.2 and Section 5.9.3(ii)(B).

5.9.5 Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Borrower or any
Significant Subsidiary, or compliance with the terms of this Agreement and the
other Credit Facility Documents, as Administrative Agent or any Lender may
reasonably request.



--------------------------------------------------------------------------------

5.10 Notices. Borrower shall promptly, upon acquiring notice or giving notice,
as the case may be, or obtaining knowledge thereof, deliver written notice to
Administrative Agent of:

5.10.1 Any litigation or investigation pending or threatened in writing against
Borrower or any Significant Subsidiary involving claims against Borrower or such
Significant Subsidiary that could reasonably be expected to have a Material
Adverse Effect, such notice to include copies of all papers filed in such
litigation or investigation and to be given monthly if any such papers have been
filed since the last notice given;

5.10.2 Any dispute or disputes which may exist between Borrower or any
Significant Subsidiary and any Governmental Authority and which involve
(i) claims against Borrower or such Significant Subsidiary, (ii) injunctive or
declaratory relief, (iii) revocation or material modification or the like of any
applicable material permit or imposition of additional material conditions with
respect thereto, or (iv) any liens for any material amount of taxes due but not
paid, in each case that could reasonably be expected to have a Material Adverse
Effect;

5.10.3 (i) Any Inchoate Default or Event of Default or (ii) any default under
any agreement (other than this Agreement) with respect to any Indebtedness
(other than Non-Recourse Indebtedness) of Borrower or any Significant Subsidiary
outstanding in an amount equal to or in excess of $50,000,000 or the
acceleration of Indebtedness of Borrower for borrowed money in an amount equal
to or in excess of $10,000,000;

5.10.4 Borrower being placed on watch or review for possible rating down-grade
by S&P or Moody’s, or any negative change, from the date hereof, from the rating
given to Borrower’s Index Debt by either S&P or Moody’s; and

5.10.5 Any event or circumstance which could reasonably be expected to have a
Material Adverse Effect.

5.11 Financial Covenants.

5.11.1 Borrower shall maintain, as of the last day of each fiscal quarter
(commencing with the fiscal quarter ended December 31, 2013), a ratio of Total
Debt to Capitalization, for such fiscal quarter then ended, of less than or
equal to 0.65 to 1.00.

5.11.2 Borrower shall comply with the limitation on short-term indebtedness
imposed on Borrower by the New Mexico Public Regulation Commission.

5.12 Indemnification.

5.12.1 Borrower shall indemnify, defend and hold harmless Administrative Agent,
each LC Issuing Bank, each Swingline Lender and each Lender, each of their
Affiliates and their respective officers, directors, shareholders, controlling
persons, employees, agents and servants (collectively, the “Indemnitees”) from
and against and reimburse the Indemnitees for any and all penalties, claims,
damages, losses, liabilities and obligations, of any kind or nature whatsoever,
that may be imposed upon, incurred by or asserted or awarded against any
Indemnitee in any way relating to or arising out of or in connection with this
Agreement, the other Credit Facility Documents, the use by Borrower of the
proceeds hereof, or any related claim or investigation, litigation or
proceeding, or the preparation of any defense with respect



--------------------------------------------------------------------------------

thereto, and will reimburse each Indemnitee for all reasonable expenses
(including all reasonable costs and expenses of a single legal counsel, together
with a single legal counsel in each applicable jurisdiction, and all reasonable
costs and expenses of multiple legal counsels to the extent necessary in the
event that (i) the circumstances giving rise to such indemnification create an
ethical conflict for such single counsel or (ii) the Indemnitees have
inconsistent or conflicting defenses) incurred in connection with the
investigation of, preparation for or defense of any pending or threatened claim,
investigation, litigation or proceeding, whether or not such investigation,
litigation or proceeding is brought by Borrower, or an Indemnitee is otherwise a
party thereto (but not in respect of any claim or action brought by Borrower
against any Indemnitee to enforce its rights hereunder or under any other Credit
Facility Document), and whether or not the transactions contemplated by the
Credit Facility Documents are consummated (collectively, “Subject Claims”).

5.12.2 The foregoing indemnities shall not apply with respect to an Indemnitee,
to the extent any such claim, penalty, damage, loss, liability, obligation,
cost, disbursement or expense incurred by or asserted or awarded against such
Indemnitee is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee, but shall continue to apply to other Indemnitees. Without
limiting the generality of the foregoing, Borrower shall not be liable for any
special, indirect, consequential or punitive damages suffered by an Indemnitee,
including any loss of profits, business or anticipated savings of such
Indemnitee, other than any such damages or losses imposed upon or asserted or
awarded against any Indemnitee by a third party. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed through electronic, telecommunications or other
information transmission systems in connection with this Agreement or the other
Credit Facility Documents or the transactions contemplated hereby or thereby.

5.12.3 If for any reason the foregoing indemnification is unavailable to any
Indemnitee or is insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by such Indemnitee as a result of such
loss, claim, damage or liability in such proportion as is appropriate to reflect
the relative economic interests of Borrower and its equity holders on the one
hand and such Indemnitee on the other hand in the matters contemplated by this
Agreement and the other Credit Facility Documents as well as the relative fault
of Borrower and such Indemnitee with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.

5.12.4 The provisions of this Section 5.12 shall survive the satisfaction or
discharge of Borrower’s obligations hereunder, and shall be in addition to any
other rights and remedies of the Lenders.

5.12.5 In case any action, suit or proceeding shall be brought against any
Indemnitee, such Indemnitee shall promptly notify Borrower of the commencement
thereof, and Borrower shall be entitled, at its expense, acting through counsel
reasonably acceptable to such Indemnitee, to participate in, and, to the extent
that Borrower desires, to assume and control the defense thereof. Such
Indemnitee shall be entitled, at its expense, to participate in any action, suit
or proceeding the defense of which has been assumed by Borrower. Notwithstanding
the foregoing, Borrower shall not be entitled to assume and control the defense
of any such action, suit or proceedings if and to the extent that, in the
reasonable opinion of such Indemnitee and its counsel, such action, suit or
proceeding involves the potential imposition of criminal liability upon such
Indemnitee or a conflict of interest between such Indemnitee and Borrower
(unless such conflict of interest is waived in writing by the affected
Indemnitees), and in such event (other than with respect to disputes between
such Indemnitee and another Indemnitee) Borrower shall pay the reasonable
expenses of such Indemnitee in such defense to the extent provided in
Sections 5.12.1 and 5.12.2.

5.12.6 Borrower shall promptly report to the relevant Indemnitee(s) on the
status of such action, investigation, suit or proceeding the defense of which is
assumed by Borrower in accordance with



--------------------------------------------------------------------------------

Section 5.12.5, as material developments shall occur and from time to time as
requested by such Indemnitee (but not more frequently than every 60 days).
Borrower shall deliver to such Indemnitee a copy of each document filed or
served on any party in such action, investigation, suit or proceeding, and each
material document which Borrower possesses relating to such action,
investigation, suit or proceeding.

5.12.7 Notwithstanding Borrower’s rights hereunder to control certain actions,
investigations, suits or proceedings, if any Indemnitee reasonably determines
that failure to compromise or settle any Subject Claim made against such
Indemnitee is reasonably likely to have an imminent and material adverse effect
on such Indemnitee or such Indemnitee’s interest in Borrower, such Indemnitee
shall be entitled to compromise or settle such Subject Claim; provided that such
Indemnitee consults with and coordinates such compromise or settlement with
Borrower (although no prior consent by Borrower to any such compromise or
settlement shall be required); and provided further that with respect to any
Indemnitee other than a Lender, such right may be exercised only with the
consent of the Lender or Lenders which such Indemnitee is affiliated with or
engaged by. Any such compromise or settlement shall be binding upon Borrower for
the purposes of this Section 5.12. Notwithstanding Borrower’s rights hereunder,
Borrower shall not be entitled to settle any Subject Claim of an Indemnitee
without the prior written consent of such Indemnitee or a full release of such
Indemnitee, in form and substance satisfactory to such Indemnitee. Upon payment
of any Subject Claim by Borrower pursuant to this Section 5.12 or other similar
indemnity provisions contained herein to or on behalf of an Indemnitee,
Borrower, without any further action, shall be subrogated to any and all claims
that such Indemnitee may have relating thereto, and such Indemnitee shall
cooperate with Borrower and Borrower’s insurance carrier, and give such further
assurances as are necessary or advisable to enable Borrower vigorously to pursue
such claims.

5.12.8 Any amounts payable by Borrower pursuant to this Section 5.12 shall be
regularly payable within 30 days after Borrower receives an invoice for such
amounts from any applicable Indemnitee, and if not paid within such 30-day
period, shall bear interest at the Default Rate.

5.12.9 Notwithstanding anything to the contrary set forth herein, except as
provided in Section 5.12.1 or 5.12.5, Borrower shall not, in connection with any
one legal proceeding or claim, or separate but related proceedings or claims
arising out of the same general allegations or circumstances, in which the
interests of the Indemnitees do not materially differ, be liable to the
Indemnitees (or any of them) under any of the provisions set forth in this
Section 5.12 for the fees and expenses of more than one separate firm of
attorneys (which firm shall be selected by the affected Indemnitees, or upon
failure to so select, by Administrative Agent).

5.13 Federal Regulations. Borrower shall not use any part of the proceeds of the
Loans to purchase or carry any “margin stock” (within the meaning of
Regulation U) or to purchase, carry or trade in any securities under such
circumstances as to involve Borrower in a violation of Regulation X or to
involve any broker or dealer in Regulation T.

5.14 Use of Proceeds. Borrower shall use, and cause its Subsidiaries to use, the
proceeds of the Loans hereunder and/or the Letters of Credit for general
corporate purposes.

5.15 Transactions with Affiliates. Borrower shall not, and shall not permit any
subsidiary to, enter into any transaction with any of its Affiliates (other than
Borrower or any subsidiary) unless such transaction is on terms no less
favorable to Borrower or such subsidiary than if the transaction had been
negotiated in good faith on an arm’s-length basis with a non-Affiliate.



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT; REMEDIES

6.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:

6.1.1 Payments. Borrower shall fail to pay, in accordance with the terms of this
Agreement or any other Credit Facility Document, (i) any principal on any Loan
or any Reimbursement Obligation in respect of any Drawing Payment on the date
such sum is due, (ii) any interest on any Loan or Reimbursement Obligation or
any scheduled fee, cost, charge or sum due hereunder or under any other Credit
Facility Document, (in the case of clause (ii)) within three Banking Days after
the date that such sum is due, or (iii) any other fee, cost, charge or other sum
due under this Agreement or any other Credit Facility Document, within 30 days
after written notice that such sum is due and has not been paid.

6.1.2 Debt Cross Default. (i) Borrower or any Significant Subsidiary shall
default for a period beyond any applicable grace period (a) in the payment of
any principal, interest or other amount due under any Indebtedness (other than
trade payables or non-recourse indebtedness), or (b) any other event shall occur
or condition shall exist under an agreement, or related agreements, under which
Borrower or any Significant Subsidiary has outstanding Indebtedness (other than
trade payables or non-recourse indebtedness), if the effect of such event or
condition is to permit the acceleration of the maturity of such Indebtedness
(other than trade payables or non-recourse indebtedness), and the outstanding
amount or amounts payable under all such Indebtedness under clauses (a) and
(b) equals or exceeds $50,000,000 or (ii) an event of default shall have
occurred and be continuing under an agreement, or related agreements, under
which Borrower or any Significant Subsidiary has outstanding Indebtedness (other
than trade payables or non-recourse indebtedness) of $10,000,000 or more and, in
the case of this clause (ii), such debt has been accelerated by the holder of
such debt, or the holder of such debt has attempted to accelerate but such
acceleration was prevented by applicable Governmental Rule.

6.1.3 Bankruptcy; Insolvency. Borrower or any Significant Subsidiary shall
become subject to a Bankruptcy Event.

6.1.4 Misstatements. Any representation or warranty of Borrower set forth in
this Agreement or any other Credit Facility Document or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, shall be untrue or misleading in any material respect as of
the time made.

6.1.5 Breach of Terms of Agreement. Borrower shall fail to perform or observe
any of the covenants set forth in this Agreement and (except with respect to any
covenants set forth in Section 5.1 (with respect to its obligation to maintain
its existence), 5.3, 5.8, 5.11 or 5.14) such failure shall continue unremedied
for 30 days after Borrower becomes aware thereof or receives written notice with
respect thereto from Administrative Agent.

6.1.6 Judgments. A final judgment or judgments shall be entered against Borrower
or any Significant Subsidiary in the amount of $50,000,000 or more (net of
amounts covered by insurance) individually or in the aggregate (other than (i) a
judgment which is fully discharged within 30 days after its entry, or (ii) a
judgment, the execution of which is effectively stayed within 30 days after its
entry but only for 30 days after the date on which such stay is terminated or
expires) or, in the case of injunctive relief, which if left unstayed could
reasonably be expected to have a Material Adverse Effect.

6.1.7 Change in Control. TECO shall cease to directly or indirectly own and
control at least 80% of (i) the economic interests and (ii) the voting interests
(whether by committee, contract or otherwise) in Borrower.



--------------------------------------------------------------------------------

6.1.8 ERISA Violations. If Borrower or any ERISA Affiliate should establish,
maintain, contribute to or become obligated to contribute to any ERISA Plan and
(a) a Reportable Event shall have occurred with respect to any ERISA Plan; or
(b) a trustee shall be appointed by a United States District Court to administer
any ERISA Plan; or (c) the PBGC shall institute proceedings to terminate any
ERISA Plan; or (d) a complete or partial withdrawal by Borrower or any ERISA
Affiliate from any Multiemployer Plan shall have occurred, or any Multiemployer
Plan shall enter reorganization status, become insolvent, or terminate (or
notify Borrower or any ERISA Affiliate of its intent to terminate) under
Section 4041A of ERISA; or (e) any ERISA Plan experiences an accumulated funding
deficiency under Code Section 412(b); or (f) Borrower or any ERISA Affiliate
incurs any liability for a Prohibited Transaction under ERISA Section 502;
provided that any of the events described in this Section 6.1.8 shall result in
joint liability of Borrower and all ERISA Affiliates in excess of $5,000,000.

6.1.9 Lack of Validity, Etc.. Any of the Credit Facility Documents, once
executed and delivered, shall, except as the result of acts or omissions of
Administrative Agent or the Lenders, fail to provide Administrative Agent and
the Lenders the liens, security interest, rights, titles, interest, remedies
permitted by law, powers or privileges intended to be created thereby or cease
to be in full force and effect (except as expressly contemplated by the terms
thereof), or the validity thereof or the applicability thereof to the Loans,
Reimbursement Obligations in respect of any Drawing Payment or other obligations
purported to be secured or guaranteed thereby or any part thereof shall be
disaffirmed by or on behalf of Borrower or any other party thereto (other than
Administrative Agent or the Lenders).

6.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, Administrative Agent and the Lenders may, at the election of the
Required Lenders, without further notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind, all such notices and demands other than notices required by
this Agreement or any of the other Credit Facility Documents being waived (to
the extent permitted by Governmental Rule), exercise any or all of the following
rights and remedies, in any combination or order that the Required Lenders may
elect, in addition to such other rights or remedies as the Lenders may have
hereunder, under the other Credit Facility Documents or at law or in equity, as
follows:

6.2.1 No Further Loans. Administrative Agent and the Lenders may refuse and
shall not be obligated, to continue any Loans or to make any additional Loans,
the LC Issuing Banks shall not be obligated to issue, extend or increase the
Stated Amount of any Letter of Credit and the Commitments may be terminated;
provided that in the event of an Event of Default occurring under Section 6.1.3
with respect to Borrower, the foregoing shall take effect immediately and
without further act of Administrative Agent or the Lenders.

6.2.2 Cure by Administrative Agent. Without any obligation to do so but only
during any time when a Loan, Letter of Credit or Reimbursement Obligation is
outstanding or any other amounts are due and owing hereunder to Administrative
Agent or the Lenders, Administrative Agent may make disbursements or Loans in
respect of which any amounts are outstanding to or on behalf of Borrower to cure
any Event of Default or Inchoate Default hereunder as the Required Lenders in
their sole discretion may consider necessary or appropriate, whether to preserve
and protect the Lenders’ interests under this Agreement or any Credit Facility
Documents or for any other reason, and all sums so expended, together with
interest on such total amount at the Default Rate (but in no event shall the
rate exceed the maximum lawful rate, if applicable), shall be repaid by Borrower
to Administrative Agent on demand and shall be secured by this Agreement and the
other Credit Facility Documents and shall constitute an Obligation,
notwithstanding that such expenditures may, together with amounts advanced under
this Agreement, exceed the amount of the Total Commitment.



--------------------------------------------------------------------------------

6.2.3 Acceleration. Declare and make all sums of accrued and outstanding
principal and accrued but unpaid interest remaining under this Agreement
together with all unpaid fees, costs (including Liquidation Costs) and charges
due hereunder or under any other Credit Facility Document, immediately due and
payable and require Borrower immediately, without presentment, demand, protest
or other notice of any kind, all of which Borrower hereby expressly waives, to
pay Administrative Agent or the Lenders an amount in immediately available funds
equal to the aggregate amount of any outstanding Loans; provided that in the
event of an Event of Default occurring under Section 6.1.3 with respect to
Borrower, all such amounts shall become immediately due and payable without
further act of Administrative Agent or the Lenders.

6.2.4 Cash Collateralization of Letters of Credit. Demand from Borrower payment
in an amount equal to the aggregate Stated Amount of all Letters of Credit
issued hereunder (including increases in such Stated Amount) to be used as
security for any Reimbursement Obligations which may arise in accordance with
Section 2.2.10.

ARTICLE VII

ADMINISTRATIVE AGENT, SUBSTITUTION, AMENDMENTS, ETC.

7.1 Appointment, Powers and Immunities.

7.1.1 Each Lender and each LC Issuing Bank hereby irrevocably appoints and
authorizes Administrative Agent to act as its agent hereunder and under the
other Credit Facility Documents with such powers as are expressly delegated to
Administrative Agent by the terms of this Agreement and the other Credit
Facility Documents, together with such other powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of
Administrative Agent, the Lenders and the LC Issuing Banks, and Borrower shall
not have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Facility Documents (or any other similar term) with reference to
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement or in any other Credit Facility
Document, and its duties hereunder shall be administrative in nature.
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth in this Agreement or in any other Credit Facility Document,
or be a trustee for any Lender or LC Issuing Bank. Notwithstanding anything to
the contrary contained herein, Administrative Agent: (i) shall not be subject to
any fiduciary or other implied duties, regardless of whether an Inchoate Default
has occurred and is continuing; (ii) shall not have any duty to take any action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Facility Documents that
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Facility Documents);
provided Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, is contrary to this Agreement or any
other Credit Facility Document or any Governmental Rule, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Bankruptcy Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Bankruptcy
Law or exposes Administrative Agent to any liability. Each of Administrative
Agent, the Lenders, the LC Issuing Banks and any of their respective Affiliates
shall not be responsible to any other Lender for or have any duty to ascertain
or inquire into (i) any statement, representation or warranty made by Borrower
or its Affiliates made in or in connection with this Agreement or any other
Credit Facility Document, (ii) the contents of any certificate, report or other
document referred to or provided for in, or received by Administrative Agent, or
any Lender under this Agreement or any



--------------------------------------------------------------------------------

Credit Facility Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein,
(iv) the validity, effectiveness, genuineness or enforceability of this
Agreement, any other Credit Facility Document or any other agreement, instrument
or document, or (v) for any failure by Borrower, its Affiliates to perform their
respective obligations hereunder or thereunder. Administrative Agent may employ
agents and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it with
reasonable care.

7.1.2 Administrative Agent and its directors, officers, employees or agents
shall not be responsible for any action taken or omitted to be taken by it or
them hereunder or under any other Credit Facility Document or in connection
herewith or therewith, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Administrative Agent;
(b) may consult with legal counsel (including counsel for Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender for any statements, warranties or representations made in or in
connection with any Credit Facility Document; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Facility Document on the part of any party
thereto or to inspect the property (including the books and records) of Borrower
or any other Person; and (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Credit Facility Document or any other instrument or document furnished
pursuant hereto. Except as otherwise provided under this Agreement and the other
Credit Facility Documents, Administrative Agent shall take such action with
respect to the Credit Facility Documents as shall be directed by the Required
Lenders.

7.1.3 Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Credit Facility Document by
or through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facility provided for in this Agreement as well as
activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

7.2 Reliance. Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet, website posting or other distribution) believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. As to any other
matters not expressly provided for by this Agreement, Administrative Agent shall
not be required to take any action or exercise any discretion, but shall be
required to act or to refrain from acting upon instructions of the Required
Lenders (except that Administrative Agent shall not be required to take any
action which exposes Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Facility Document or any
Governmental Rule). Administrative Agent shall in all cases (including when any
action by Administrative Agent alone is authorized hereunder, if Administrative



--------------------------------------------------------------------------------

Agent elects in its sole discretion to obtain instructions from the Required
Lenders) be fully protected in acting, or in refraining from acting, hereunder
or under any other Credit Facility Document in accordance with the instructions
of the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.

7.3 Non-Reliance. Each Lender and each LC Issuing Bank acknowledges that it has,
independently and without reliance on Administrative Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and LC Issuing Bank also acknowledges that it will, independently and without
reliance upon Administrative Agent, or any other Lender, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its decisions in taking or not taking actions under this
Agreement or the other Credit Facility Documents or any related agreement or any
document furnished hereunder or thereunder. Each of Administrative Agent and any
Lender shall not be required to keep informed as to the performance or
observance by Borrower or its Affiliates under this Agreement or any other
document referred to or provided for herein or to make inquiry of, or to inspect
the properties or books of Borrower or its Affiliates.

7.4 Defaults. Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Inchoate Default or Event of Default, unless
such default relates to the payment of principal, interest and fees required to
be paid to Administrative Agent for the account of the Lenders, or
Administrative Agent has received a written notice from a Lender, LC Issuing
Bank or Borrower, referring to this Agreement, describing such Inchoate Default
or Event of Default and indicating that such notice is a notice of default. If
Administrative Agent receives such a notice of the occurrence of an Inchoate
Default or Event of Default, Administrative Agent shall give notice thereof to
the Lenders. Administrative Agent shall take such action with respect to such
Inchoate Default or Event of Default as is provided in Article VI or if not
provided for in Article VI, as Administrative Agent shall be reasonably directed
by the Required Lenders; provided, however, that unless and until Administrative
Agent shall have received such directions, Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Inchoate Default or Event of Default as it shall deem advisable
in the best interest of the Lenders.

7.5 Indemnification. Without limiting the Obligations of Borrower hereunder,
each Lender agrees to indemnify Administrative Agent, ratably in accordance with
its Proportionate Share for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against Administrative Agent in any way relating to or arising
out of this Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents; provided,
however, that no Lender shall be liable for any of the foregoing to the extent
they arise from Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent shall be fully justified in refusing to take or to continue
to take any action hereunder or under any other Credit Facility Document unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limitation of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for its
Proportionate Share of any out-of-pocket expenses (including counsel fees)
incurred by Administrative Agent in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, the Credit Facility Documents, to the extent that
Administrative Agent is not reimbursed for such expenses by Borrower.
Notwithstanding the foregoing, Administrative Agent shall not be entitled to
indemnification or reimbursement of its expenses under this Section 7.5 if it
would not be entitled to indemnification or reimbursement under Sections 5.12
and 8.4, respectively.



--------------------------------------------------------------------------------

7.6 Successor Administrative Agent. Administrative Agent may resign hereunder at
any time by giving written notice thereof to the Lenders, the LC Issuing Banks
and Borrower. Upon any such resignation, the Required Lenders shall have the
right to appoint the successor Administrative Agent hereunder with the consent
of Borrower, which consent shall not be unreasonably withheld or delayed;
provided that Borrower’s consent shall not be required if an Event of Default
shall have occurred and be continuing at such time hereunder. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation (or such earlier day as
shall be agreed by the Required Lenders), the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the LC Issuing
Banks with the consent of Borrower (such consent not to be unreasonably withheld
or delayed) appoint the successor Administrative Agent hereunder which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having a combined capital and surplus of at least $500,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent only under the Credit Facility Documents. Except for any indemnity
payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead by made by or to each Lender and LC Issuing Bank directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent. The fees payable by Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Credit Facility
Documents.

7.7 Authorization. Administrative Agent is hereby authorized by the Lenders to
execute, deliver and perform each of the Credit Facility Documents to which
Administrative Agent is or is intended to be a party and each Lender agrees to
be bound by all of the agreements of Administrative Agent contained in the
Credit Facility Documents. Administrative Agent is further authorized by the
Lenders to enter into agreements supplemental hereto for the purpose of curing
any formal defect, inconsistency, omission or ambiguity in this Agreement or any
Credit Facility Document to which it is a party.

7.8 Administrative Agent’s Other Roles; Other Agents. With respect to its
Commitments, the Loans made by it and any Notes issued to it, Administrative
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not Administrative Agent. The term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include Administrative Agent in its individual
capacity. Administrative Agent and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, own securities of, act as the
financial adviser or in any other advisory capacity for, and generally engage in
any kind of business with Borrower or any other Person, without any duty to
account therefor to the Lenders. Notwithstanding anything herein to the
contrary, the Arrangers, the Syndication Agents and the Documentation Agents
named on the cover page of this Agreement shall not have any duties or
liabilities under this Agreement, except in their capacity, if any, as
Administrative Agent, Lenders or LC Issuing Banks.

7.9 Amendments; Waivers. Subject to the provisions of this Section 7.9, unless
otherwise specified in this Agreement or another Credit Facility Document, the
Required Lenders (or Administrative Agent with the consent in writing of the
Required Lenders) and Borrower may enter into agreements supplemental hereto for
the purpose of adding, modifying or waiving any provisions to the Credit
Facility Documents or changing in any manner the rights of the Lenders or
Borrower hereunder or waiving any Inchoate Default or Event of Default;
provided, however, that no such supplemental agreement shall:

(a) Modify Section 2.1.4, 2.5.1, 2.5.2, 2.5.3 or 2.6.1 without the written
consent of each Lender affected thereby; or



--------------------------------------------------------------------------------

(b) Reduce the percentage specified in the definition of Required Lenders,
without the written consent of each Lender; or

(c) Permit Borrower to assign its rights under this Agreement, without the
written consent of each Lender; or

(d) Amend this Section 7.9 or amend any defined term set forth herein, in any
Credit Facility Document or in Exhibit A, to the extent such amendment would
have the effect of violating the effect of the provisions of this Section 7.9,
without the written consent of each Lender; or

(e) Release any collateral from a lien securing the Obligations of Borrower
hereunder or release any funds from any account otherwise than in accordance
with the terms hereof, without the written consent of each Lender; or

(f) Extend the maturity of any Loans or Reimbursement Obligations (including any
extension of any Maturity Date) or any Notes or reduce the principal amount
thereof, without the written consent of each Lender affected thereby; or

(g) Reduce the rate or change the time of payment of interest due on any Loan,
Reimbursement Obligation or any Note, without the written consent of each Lender
affected thereby; or

(h) Reduce the amount or change the time of payment of any fee or other amount
due or payable without the written consent of each Lender affected thereby; or

(i) Increase the amount of the Commitment of any Lender without the written
consent of such Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Administrative Agent, any LC Issuing Bank or any
Swingline Lender hereunder without the prior written consent of Administrative
Agent, such LC Issuing Bank or such Swingline Lender, as the case may be.

7.10 Withholding Tax.

7.10.1 If the forms or other documentation required by Section 2.5.7 are not
delivered to Administrative Agent, then Administrative Agent may withhold from
any interest payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax.

7.10.2 If the Internal Revenue Service or any authority of the United States or
other jurisdiction asserts a claim that Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Administrative Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Administrative Agent fully for
all amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs, and any out of pocket
expenses. Borrower shall not be responsible for any amounts paid or required to
be paid by a Lender under this Section 7.10.2.



--------------------------------------------------------------------------------

7.10.3 If any Lender sells, assigns, grants participations in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, transferee
or participant shall comply with and be bound by the terms of Sections 2.5.7,
7.10.1 and 7.10.2 as though it were such Lender.

7.11 General Provisions as to Payments. Administrative Agent shall promptly
distribute to each Lender its pro rata share of each payment of principal and
interest payable to the Lenders on the Loans and of fees hereunder received by
Administrative Agent for the account of the Lenders and of any other amounts
owing under the Loans. The payments made for the account of each Lender shall be
made, and distributed to it, for the account of (a) its domestic lending office
in the case of payments of principal of, and interest on, its Base Rate Loans,
(b) its domestic or foreign lending office, as each Lender may designate in
writing to Administrative Agent, in the case of payments of principal of, and
interest on, its LIBOR Loans and (c) its domestic lending office, or such other
lending office as it may designate for the purpose from time to time, in the
case of payments of fees and other amounts payable hereunder. Each Lender shall
have the right to alter its designated domestic lending office upon notice to
Administrative Agent and Borrower.

7.12 Participations.

7.12.1 Nothing herein provided shall prevent any Lender from selling a
participation in its Commitments (and/or Loans made thereunder) to one or more
financial institutions or other entities (a “Participant”); provided that (a) no
such sale of a participation shall alter such Lender’s or Borrower’s obligations
hereunder and (b) any agreement pursuant to which any Lender may grant a
participation in its rights with respect to its Commitments (and/or Loans) shall
provide that, with respect to such Commitments (and/or Loans), subject to the
following proviso, such Lender shall retain the sole right and responsibility to
exercise the rights of such Lender, and enforce the obligations of Borrower
relating to such Commitments (and/or Loans), including the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Facility Document and the right to take action to have the Notes
declared due and payable pursuant to Article VI; provided, however, that such
agreement may provide that such Lender will not, without the consent of the
relevant Participant, agree to any amendment, modification or waiver described
in the first proviso to Section 7.9 that affects such Participant. Borrower
agrees that each Participant shall be entitled to the benefits of Sections
2.5.4, 2.7.3 and 2.7.4 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 7.13; provided that such
Participant (1) shall be subject to the requirements and limitations therein,
including the requirements under Section 2.5.7 (it being understood that the
documentation required under Section 2.5.7 shall be delivered to the
participating Lender); (2) agrees to be subject to the provisions of
Sections 2.6.2 and 2.9 as if it were an assignee under Section 7.13; and
(3) shall not be entitled to receive any greater payment under Sections 2.5.4,
2.7.3 and 2.7.4 with respect to any participation than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after such
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.2 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.6.2 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower (and
such agency being solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitment, Loan,
Letter of Credit, promissory note or other obligations under this Agreement or
any other Credit Facility Document) except if additional payments under
Sections 2.5.4, 2.7.3 and 2.7.4 are requested with respect to such Participant
and except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit, promissory note or other obligation is
at all times maintained in registered form



--------------------------------------------------------------------------------

within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

7.12.2 Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to Borrower pursuant to this Agreement; provided that (a) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (b) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof. In addition, notwithstanding anything to the
contrary contained in this Section 7.12, any SPC may (x) with notice to, but
without the prior written consent of, Borrower and Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by Borrower and Administrative Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (y) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section 7.12 may not be amended without the written consent of all
SPCs having outstanding Loans or Commitments hereunder.

7.13 Transfer of Commitments.

7.13.1 Assignments. Notwithstanding anything else herein to the contrary (but
subject to Section 7.12.2), any Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent, such consent, in each case, not to be unreasonably withheld or
delayed, of:

(i) Borrower, provided that no consent of Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further, that Borrower shall be deemed to have consented to an assignment unless
it shall have objected thereto by written notice to Administrative Agent within
five Banking Days after having received notice thereof;

(ii) Administrative Agent; provided that no consent of Administrative Agent
shall be required for an assignment to a Lender;

(iii) each LC Issuing Bank; and

(iv) each Swingline Lender.



--------------------------------------------------------------------------------

Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent) shall not be less than $5,000,000 unless each of Borrower and
Administrative Agent otherwise consent; provided that no such consent of
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not apply to a Swingline Lender’s rights and
obligations in respect of Swingline Loans;

(C) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof pursuant to this Section 7.13.1,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
Sections 2.5.4, 2.7.3, 2.8, 5.12 and 8.4). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 7.13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 7.12.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 7.13.1 and any
written consent to such assignment required hereby, Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.2.7, 2.5.6, 2.10.3 or 7.5, Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 7.13.1.

7.13.2 Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and any
Reimbursement Obligations owing to, each Lender and LC Issuing Bank pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent, the LC Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register



--------------------------------------------------------------------------------

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, any LC Issuing Bank and any Lender (with
respect to its own interests only), at any reasonable time and from time to time
upon reasonable prior notice. This Section 7.13 shall be construed so that the
Commitments, Loans, Letter of Credits, promissory notes or other obligations are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
successor provisions).

7.13.3 No Assignments to Certain Persons. Anything in this Section 7.13 to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to (i) Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, (ii) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) or (iii) a natural person.

7.13.4 Assignability as to Collateral. Notwithstanding any other provision
contained in this Agreement or any other Credit Facility Document to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

ARTICLE VIII

MISCELLANEOUS

8.1 Addresses. Any communications between the parties hereto or notices provided
herein to be given shall be given to the following addresses:

 

If to Administrative Agent:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

 

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com



--------------------------------------------------------------------------------

If to JPMCB as LC Issuing Bank:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com

If to JPMCB as Swingline Lender:   

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Evan Zacharias

Telephone No.: (302) 634-1405

Telecopy No.: (302) 634-1417

Email: evan.zacharias@jpmorgan.com

 

Or

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, DE 19713

Attention: Brittany Tidwell

Telephone No.: (302) 634-2225

Telecopy No.: (302) 634-1417

Email: brittany.m.tidwell@jpmorgan.com

If to Citibank as Swingline Lender:   

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, Delaware 19720

Attention: Owen Coyle

Telephone No.: 302-894-6123

Fax: 212-994-0961

Email: owen.leonard.coyle@citi.com



--------------------------------------------------------------------------------

If to Borrower:   

New Mexico Gas Company, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

Telephone No.: (813) 228-4723

Telecopy No.: (813) 228-4262

 

with a copy to:

 

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Kim M. Caruso

Telephone No.: (813) 228-1352

Telecopy No.: (813) 228-4262

If to any other Lender:    To the address specified on such Lender’s
Administrative Questionnaire.

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by overnight delivery service, (c) if mailed by first
class United States Mail, postage prepaid, registered or certified with return
receipt requested or (d) if sent by facsimile. Notice so given shall be
effective upon receipt by the addressee, except that communication or notice so
transmitted by telecopy or other direct written electronic means shall be deemed
to have been validly and effectively given on the day (if a Banking Day and, if
not, on the next following Banking Day) on which it is transmitted if
transmitted before 4:00 p.m., recipient’s time, and, if transmitted after that
time, on the next following Banking Day; provided, however, that if any notice
is tendered to an addressee and the delivery thereof is refused by such
addressee, such notice shall be effective upon such tender. Any party shall have
the right to change its address for notice hereunder to any other location
within the continental United States by giving of 30 days’ notice to the other
parties in the manner set forth above; provided, however, that a Lender shall
have the right to change its address for notice hereunder by giving notice to
Administrative Agent and Borrower only.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by Administrative Agent and the
applicable Lender. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

8.2 Additional Security; Right to Set-Off. Any deposits or other sums at any
time credited or due from the Lenders (including the LC Issuing Banks) and any
securities or other property of Borrower in the possession of Administrative
Agent may at all times be treated as collateral security for the payment of the
Loans and any Notes and all other obligations of Borrower to the Lenders
(including the LC Issuing Banks) under this Agreement and the other Credit
Facility Documents, and Borrower hereby pledges to Administrative Agent for the
benefit of the Lenders (including the LC Issuing Banks) and grants
Administrative Agent a security interest in and to all such deposits, sums,
securities or other property. Regardless of the adequacy of any other
collateral, Administrative Agent may execute or realize on the Lenders security
interest in any such deposits or other sums credited by or due from the Lenders
to Borrower, and may apply any such deposits or other sums to or set them off
against Borrower’s obligations to the Lenders under any Notes and this Agreement
at any time after the occurrence and during the continuance of any Event of
Default.



--------------------------------------------------------------------------------

8.3 Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing to the Lenders upon the occurrence of any Event of Default,
Inchoate Default or any breach or default of Borrower under this Agreement or
any other Credit Facility Document shall impair any such right, power or remedy
of the Lenders, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single Event of Default,
Inchoate Default or other breach or default be deemed a waiver of any other
Event of Default, Inchoate Default or other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of Administrative Agent and/or the Lenders of any Event of
Default, Inchoate Default or other breach or default under this Agreement or any
other Credit Facility Document, or any waiver on the part of Administrative
Agent and/or the Lenders of any provision or condition of this Agreement or any
other Credit Facility Document, must be in writing and shall be effective only
to the extent in such writing specifically set forth. All remedies, either under
this Agreement or any other Credit Facility Document or by law or otherwise
afforded to Administrative Agent and the Lenders, shall be cumulative and not
alternative.

8.4 Costs, Expenses and Attorneys’ Fees. Borrower will pay to each of
Administrative Agent and the Arrangers all of its reasonable costs and expenses
in connection with the preparation, negotiation, closing and administering of
this Agreement and the documents contemplated hereby and any participation or
syndication of the Loans or this Agreement, including the reasonable fees,
expenses and disbursements of a single legal counsel, together with a single
legal counsel in each applicable local jurisdiction, retained by the Arrangers
and Administrative Agent in connection with the preparation of such documents
and any amendments hereof. Borrower will reimburse (a) Administrative Agent for
all costs and expenses, including attorneys’ fees, expended or incurred by
Administrative Agent, and the Lenders for their internal out-of-pocket expenses
in enforcing this Agreement or the other Credit Facility Documents in connection
with an Event of Default or Inchoate Default, in actions for declaratory relief
in any way related to this Agreement or in collecting any sum which becomes due
Administrative Agent, the LC Issuing Banks, the Swingline Lenders or the Lenders
under the Credit Facility Documents and (b) Administrative Agent, the LC Issuing
Banks, the Swingline Lenders and the Lenders for their reasonable out-of-pocket
expenses, including reasonable attorney fees, in the enforcement or protection
of their rights under the Credit Facility Documents including in the case of a
restructuring or other workout or negotiation of the Loans or other extensions
of credit hereunder in connection with the bankruptcy or insolvency of Borrower
or any payment default requiring, among other things, amendments to the interest
rates and/or repayment dates for the Loans. Borrower shall not be responsible
for any counsel fees of Administrative Agent, the LC Issuing Banks or the
Lenders other than as set forth above.

8.5 Entire Agreement. This Agreement and any agreement, document or instrument
attached hereto or referred to herein integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral negotiations and
prior writings in respect to the subject matter hereof. In the event of any
conflict between the terms, conditions and provisions of this Agreement and any
such agreement, document or instrument, the terms, conditions and provisions of
this Agreement shall prevail.

8.6 Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR AGREEMENT REQUIRED
HEREUNDER (TO THE EXTENT NOT OTHERWISE EXPRESSLY PROVIDED FOR THEREIN), SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).



--------------------------------------------------------------------------------

8.7 Severability. In case any one or more of the provisions contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

8.8 Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only; such paragraph headings are not a part
of this Agreement and shall not be used in the interpretation of any provision
of this Agreement.

8.9 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and practices consistent with those applied
in the preparation of the financial statements submitted by Borrower to
Administrative Agent, and all financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles and practices, as
in effect from time to time; provided that, if Borrower notifies Administrative
Agent that Borrower requests an amendment to any provision hereof to eliminate
the effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Administrative
Agent notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Indebtedness of the Obligors shall be deemed to be carried at one
hundred percent of the outstanding principal amount thereof, and the effects of
FASB ASC 805 and FASB ASC 825 shall be disregarded with respect to the reporting
of the principal amount of Indebtedness.

8.10 No Partnership, Etc. The Lenders and Borrower intend that the relationship
between them shall be solely that of creditor and debtor. Nothing contained in
this Agreement, the Notes or in any of the other Credit Facility Documents shall
be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between the Lenders and Borrower or
any other Person.

8.11 Limitation on Liability. No claim shall be made by Borrower or any of its
Affiliates against the Lenders or any of their Affiliates, directors, employees,
attorneys or agents for any loss of profits, business or anticipated savings,
special or punitive damages or any indirect or consequential loss whatsoever in
respect of any breach or wrongful conduct (whether or not the claim therefor is
based on contract, tort or duty imposed by law), in connection with, arising out
of or in any way related to the transactions contemplated by this Agreement or
the other Credit Facility Documents or any act or omission or event occurring in
connection therewith; and Borrower hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

8.12 Waiver of Jury Trial. THE LENDERS, ADMINISTRATIVE AGENT AND BORROWER HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER CREDIT FACILITY
DOCUMENT, OR ANY COURSE OR CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF ADMINISTRATIVE AGENT, THE LENDERS OR BORROWER.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS AND ADMINISTRATIVE AGENT
TO ENTER INTO THIS AGREEMENT.

8.13 Consent to Jurisdiction. The Lenders, Administrative Agent and Borrower
agree that any legal action or proceeding by or against Borrower or with respect
to or arising out of this Agreement, the Notes, or any other Credit Facility
Document may be brought in or removed to the courts of the State of



--------------------------------------------------------------------------------

New York, in and for the County of New York, or of the United States of America
for the Southern District of New York, or any appellate court thereof, as
Administrative Agent may elect. By execution and delivery of this Agreement, the
Lenders, Administrative Agent and Borrower accept, for themselves and in respect
of their property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Lenders, Administrative Agent and Borrower irrevocably
consent to the service of process out of any of the aforementioned courts in any
manner permitted by law. Nothing herein shall affect the right of Administrative
Agent to bring legal action or proceedings in any other competent jurisdiction.
The Lenders, Administrative Agent and Borrower further agree that the aforesaid
courts of the State of New York and of the United States of America shall have
exclusive jurisdiction with respect to any claim or counterclaim of Borrower
based upon the assertion that the rate of interest charged by the Lenders on or
under this Agreement, the Loans and/or the other Credit Facility Documents is
usurious. The Lenders, Administrative Agent and Borrower hereby waive any right
to stay or dismiss any action or proceeding under or in connection with this
Agreement or any other Credit Facility Document brought before the foregoing
courts on the basis of forum non-conveniens.

8.14 Knowledge and Attribution. References in this Agreement and the other
Credit Facility Documents to the “knowledge,” “best knowledge” or facts and
circumstances “known to” Borrower, and all like references, mean facts or
circumstances of which a Responsible Officer of Borrower has actual knowledge.

8.15 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Borrower may not assign or otherwise transfer any of
their rights under this Agreement, and the Lenders may not assign or otherwise
transfer any of their rights under this Agreement except as provided in Article
VII.

8.16 Counterparts. This Agreement may be executed in one or more duplicate
counterparts and when signed by all of the parties listed below shall constitute
a single binding agreement. Delivery of an executed counterpart of a signature
page of this Agreement by fax or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

8.17 Patriot Act Notice. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act. Borrower shall, and shall cause each of its Significant
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by Administrative
Agent or any Lender in order to assist Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

8.18 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, any LC Issuing Bank or any Lender, or
Administrative Agent, any LC Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, such LC Issuing Bank or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Bankruptcy Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each LC Issuing Bank
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.



--------------------------------------------------------------------------------

8.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Facility
Document), Borrower acknowledges and agrees, and acknowledge its Affiliates’
understanding, that (a) the arranging and other services regarding this
Agreement provided by Administrative Agent, the LC Issuing Banks, the Swingline
Lenders, the Lenders, the Syndication Agents and the Arrangers are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and Administrative Agent, the LC Issuing Banks, the Swingline Lenders, the
Lenders, the Syndication Agents and the Arrangers, on the other hand,
(b) Borrower has consulted their own legal, accounting, regulatory and tax
advisors to the extent that they have deemed appropriate, (c) Borrower is are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Facility Documents, (d) Administrative Agent, LC Issuing Banks, the Swingline
Lenders, the Lenders, the Syndication Agents and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Borrower or any of its Affiliates, or any other
Person, (e) none of Administrative Agent, the LC Issuing Banks, the Swingline
Lenders, the Lenders, the Syndication Agents and the Arrangers has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Facility Documents and (f) Administrative Agent, the LC Issuing
Banks, the Swingline Lenders, the Lenders, the Syndication Agents and the
Arrangers and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and none of
Administrative Agent, the LC Issuing Banks, the Swingline Lenders, the Lenders,
the Syndication Agents and the Arrangers has any obligation to disclose any of
such interests to Borrower or its Affiliates. To the fullest extent permitted by
law, Borrower hereby waives and releases any claims that they may have against
Administrative Agent, the LC Issuing Banks, the Swingline Lenders, the Lenders,
the Syndication Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

BORROWER: TECO ENERGY, INC. By:  

/s/ Kim M. Caruso

Name:   Kim M. Caruso Title:   Treasurer



--------------------------------------------------------------------------------

LENDERS:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, LC Issuing Bank, Swingline Lender and Lender

By:  

/s/ Peter Christensen

Name:   Peter Christensen Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. as Swingline Lender and Lender By:  

/s/ Amit Vasani

Name:   Amit Vasani Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Kelly Chin

Name:   Kelly Chin Title:   Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Rahul D. Shah

Name:   Rahul D. Shah Title:   Authorized Signatory



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Andrew Johnson

Name:   Andrew Johnson Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/s/ Richard K. Fronapfel, Jr.

Name:   Richard K. Fronapfel, Jr. Title:   Vice President



--------------------------------------------------------------------------------

UNION BANK, N.A., as Lender By:  

/s/ Eric Otieno

Name:   Eric Otieno Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Nick Schmiesing

Name:   Nick Schmiesing Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as Lender By:  

/s/ John A. Marian

Name:   John A. Marian Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Thane Rattew

Name:   Thane Rattew Title:   Managing Director



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By:  

/s/ Patrick Cowan

Name:   Patrick Cowan Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender

   Amount of Commitment  

JPMorgan Chase Bank, N.A.

   $ 15,800,000   

Citibank, N.A.

   $ 15,800,000   

Morgan Stanley Bank, N.A.

   $ 15,800,000   

Royal Bank of Canada

   $ 11,500,000   

SunTrust Bank

   $ 11,500,000   

The Bank of New York Mellon

   $ 11,500,000   

Union Bank, N.A.

   $ 11,500,000   

Wells Fargo Bank, National Association

   $ 11,500,000   

Fifth Third Bank, An Ohio Banking Corporation

   $ 6,700,000   

The Bank of Nova Scotia

   $ 6,700,000   

The Northern Trust Company

   $ 6,700,000      

 

 

     $ 125,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 5.3.3

EXISTING LIENS

During the time TECO is the Borrower:

Indenture of Mortgage dated as of August 1, 1946, between Tampa Electric Company
and U.S. Bank National Association, as successor to State Street Bank and Trust
Company, as Trustee, as supplemented and amended from time to time so long as no
such amendment expands the lien granted thereunder to cover additional assets
(no bonds currently outstanding).

 

SCHEDULE 5.3.3



--------------------------------------------------------------------------------

EXHIBIT A

to the Credit Agreement

DEFINITIONS

“Acquisition” means the acquisition by TECO of NMG pursuant to the Stock
Purchase Agreement dated as of May 25, 2013 by and among Continental Energy
Systems LLC, TECO and New Mexico Gas Intermediate, Inc.

“Additional Commitment Lender” has the meaning given in Section 2.3.4 of the
Credit Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., acting in its capacity
as administrative agent for the Lenders under the Credit Agreement, or its
successor appointed pursuant to the terms of the Credit Agreement.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth in Section 8.1 of the Credit Agreement, or
such other address or account as Administrative Agent may from time to time
notify to Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliates” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified, or who holds or beneficially
owns 25% or more of the Equity Interest in the Person specified or 25% or more
of any class of voting securities of the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50% and (c) the LIBO Rate for the offering of Dollar deposits for a
one month Interest Period commencing on such day plus 1.00%. For purposes of
clause (c) of this definition, such LIBO Rate for any day shall be determined by
Administrative Agent based upon the rate appearing on Reuters LIBOR01 Page and
otherwise in accordance with the definition of “LIBO Rate”, except that (i) if a
given day is a Banking Day, such determination shall be made on such day (rather
than two Banking Days prior to the commencement of an Interest Period) or
(ii) if a given day is not a Banking Day, such rate for such day shall be the
rate determined by Administrative Agent pursuant to the preceding clause (i) for
the most recent Banking Day preceding such day. If for any reason Administrative
Agent shall have determined that it is unable to ascertain the Federal Funds
Effective Rate, the Base Rate shall be determined without regard to clause
(b) hereof, until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or such LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, as the case may be.

“Applicable Period” has the meaning given in the definition of Applicable Rate
below.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

“Applicable Rate” means, subject to the last paragraph of this definition below,
for any day, with respect to any Base Rate Loan or LIBOR Loan, or with respect
to the Facility Fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Applicable LIBOR Margin”,
“Applicable Base Rate Margin” or “Facility Fee Rate”, as the case may be, based
upon the ratings by either S&P or Moody’s, respectively, applicable on such date
to the Index Debt from and after the Commitment Effective Date:

 

     LEVEL 1     LEVEL 2     LEVEL 3     LEVEL 4     LEVEL 5     LEVEL 6  

S&P/ Moody’s Ratings for Index Debt

    
  A/A2 or
higher   
       A-/A3        BBB+/Baa1        BBB/Baa2        BBB-/Baa3       
  BB+/Ba1
or lower   
  

Applicable Base Rate Margin

     0.00 %      0.00 %      0.075 %      0.275 %      0.475 %      0.650 % 

Applicable LIBOR Margin

     0.775 %      1.00 %      1.075 %      1.275 %      1.475 %      1.650 % 

Facility Fee Rate

     0.10 %      0.125 %      0.175 %      0.225 %      0.275 %      0.350 % 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then the Applicable Rate
shall be determined in accordance with the next following paragraph; (ii) if
either Moody’s or S&P, but not both, shall have in effect a rating for the Index
Debt, then the Applicable Rate shall be determined by reference to that rating;
(iii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be determined by reference to the higher of the two
ratings, provided that if one of the two ratings is two or more Levels lower
than the other rating, the Applicable Rate shall be determined by reference to
the Level next above that of the lower of the two ratings; and (iv) if the
ratings established or deemed to have been established by Moody’s or S&P for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by Borrower to
Administrative Agent pursuant to Section 5.10 of the Credit Agreement or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
ceases to be in the business of rating corporate debt obligations, Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

Notwithstanding the foregoing, for all periods prior to the first date on which
the Borrower has received a rating from either Moody’s or S&P, and for all
periods during which neither Moody’s nor S&P has in effect a rating for the
Index Debt (other than by reason of the circumstances referred to in the last
sentence of the immediately preceding paragraph), the Applicable Rate, for any
day, with respect to any Base Rate Loan or LIBOR Loan, or with respect to the
Facility Fees payable hereunder, as the case may be, shall be (i) from the
Commitment Effective Date until the date of delivery of the certificate pursuant
to Section 5.9.3 in substance and form satisfactory to the Administrative Agent
setting out the Total Debt to

 

EXHIBIT A-2



--------------------------------------------------------------------------------

Capitalization ratio and the financial statements for the period ending after
the Commitment Effective Date for which financial statements are delivered
pursuant to Section 5.9.1 or 5.9.2, (x) with respect to Base Rate Loans, 0.075 %
per annum, (y) with respect to LIBOR Rate Loans, 1.075% per annum and (z) with
respect to the Facility Fee, 0.175% per annum; and (ii) thereafter, a
percentage, per annum, determined by reference to the Total Debt to
Capitalization ratio of Borrower in effect as of the end of the most recent
accounting period for which financial statements have been delivered pursuant to
Section 5.9.1 or 5.9.2 as set forth below under the caption “Applicable LIBOR
Margin”, “Applicable Base Rate Margin” or “Facility Fee Rate”.

 

    

LEVEL 1

  

LEVEL 2

  

LEVEL 3

  

LEVEL 4

BASIS FOR PRICING    Total Debt to Capitalization Less than 40%    Total Debt to
Capitalization Equal to or Greater than 40% but Less Than or Equal to 50%   
Total Debt to Capitalization Greater than 50% but Less Than or Equal to 60%   
Total Debt to Capitalization Greater than 60% Applicable Base Rate Margin    0
bps    7.5 bps    27.5 bps    65.0 bps Applicable LIBOR Margin    100 bps   
107.5 bps    127.5 bps    165.0 bps Facility Fee    12.5 bps    17.5 bps    22.5
bps    35.0 bps

No change in the Applicable Rate shall be effective until three (3) Business
Days after the date on which the Administrative Agent shall have received the
applicable financial statements and a certificate providing the Total Debt to
Capitalization ratio pursuant to Section 5.9.3 calculating the Total Debt to
Capitalization Ratio of the Borrower. At any time the Company has not submitted
to the Administrative Agent the applicable information as and when required
under Section 5.9 the Applicable Rate shall be determined as if the Total Debt
to Capitalization ratio of the Borrower was in excess of 60.0%. Within one
Business Day of receipt of the applicable information under Section 5.9, the
Administrative Agent shall give each Lender electronic notice of the Applicable
Rate in effect from such date. In the event that any financial statement or
certificate delivered pursuant to Section 5.9.3 is shown to be inaccurate (at a
time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than indemnities and other contingent
obligations not yet due and payable)), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (x) the Borrower shall immediately deliver to the Administrative
Agent a correct certificate required by Section 5.9.3 for such Applicable
Period, (y) the Applicable Rate shall be determined based on the Total Debt to
Capitalization Ratio of the Borrower set forth in such correct notice and
(z) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period. Nothing in this paragraph shall limit the right of the
Administrative Agent or any Lender under Section 2.1.2 or Article 6.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means entities listed as Joint Lead Arrangers and Joint Bookrunners
on the cover page of this Agreement.

 

EXHIBIT A-3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 7.13 of the Credit Agreement), and accepted by Administrative Agent,
in the form of Exhibit B or any other form approved by Administrative Agent.

“Assuming Lender” has the meaning given in Section 2.3.3 of the Credit
Agreement.

“Availability Period” means the period from and including the Commitment
Effective Date to but excluding the Maturity Date.

“Banking Day” means any day other than a Saturday, Sunday or other day on which
banks are or are authorized to be closed in New York, New York and, where such
term is used in any respect relating to a LIBOR Loan, which is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
Person shall institute a voluntary case seeking liquidation or reorganization
under a Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or consent or
shall otherwise institute any similar proceeding under any other applicable
Federal or state law, or shall consent thereto; or such Person shall apply for,
or by consent or acquiescence there shall be an appointment of, a receiver,
liquidator, sequestrator, trustee or other officer with similar powers for
itself or any substantial part of its assets; or such Person shall make a
general assignment for the benefit of its creditors; or such Person shall admit
in writing its inability to pay its debts generally as they become due; or if an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under a Bankruptcy Law or any similar proceedings shall be commenced
against such Person under any other applicable Federal or state law and (a) the
petition commencing the involuntary case is not timely controverted, (b) the
petition commencing the involuntary case is not dismissed within 60 days of its
filing, (c) an interim trustee is appointed to take possession of all or a
substantial portion of the property, and/or to operate all or any material part
of the business of such Person and such appointment is not vacated within 60
days, or (d) an order for relief shall have been issued or entered therein; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee or other officer
having similar powers, over such Person or all or a substantial part of its
property shall have been entered; or any other similar relief shall be granted
against such Person under any applicable Federal or state law.

“Bankruptcy Law” means Title 11, United States Code, and any other state or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors, or any successor statute.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Borrower” means TECO, until the satisfaction of the conditions precedent set
forth in Section 3.2, at which point the Borrower will become NMG pursuant to
the Joinder and Release Agreement, and TECO shall no longer be the Borrower.

“Borrowing” means (a) Revolving Loans of the same Type or (b) a Swingline Loan.

“Capitalization” means, as to Borrower, the sum of Total Debt and Consolidated
Shareholders Equity, in each case, as of the date of any determination thereof.

 

EXHIBIT A-4



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
as lessee which, under GAAP, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent, any LC Issuing
Bank or any Swingline Lender (as applicable) and the Lenders, as collateral for
LC Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the relevant LC Issuing Bank
or Swingline Lender, as applicable, benefitting from such collateral agrees in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) Administrative Agent and
(b) the relevant LC Issuing Bank or Swingline Lender (as applicable) (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Change of Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority or (c) the compliance by any
Lender or any LC Issuing Bank (or, for purposes of Section 2.7.4 of the Credit
Agreement, by any lending office of such Lender or by such Lender’s or such LC
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change of
Law”, regardless of the date enacted, adopted or issued.

“Citibank” means Citibank, N.A.

“Commitment Effective Date” means the date (which shall not be later than
September 25, 2014 when each of the conditions precedent listed in Section 3.2
of the Credit Agreement has been satisfied (or waived in accordance with the
terms of the Credit Agreement).

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.3.2 or Section 2.3.3 of the Credit Agreement, respectively, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 7.13 of the Credit Agreement. The initial amount of
each Lender’s Commitment is set forth on Schedule 1, or in the Assignment and
Assumption or other instrument entered into pursuant to this Agreement by which
such Lender shall have assumed its Commitment, as applicable.

“Commitment Increase” has the meaning given in Section 2.3.3 of the Credit
Agreement.

“Commitment Increase Date” has the meaning given in Section 2.3.3 of the Credit
Agreement.

 

EXHIBIT A-5



--------------------------------------------------------------------------------

“Confirmation of Interest Period Selection” has the meaning given in
Section 2.1.2.4(b) of the Credit Agreement.

“Consolidated Shareholders Equity” means, as of the date of any determination,
the consolidated tangible net worth of Borrower and its subsidiaries, and
including (without duplication) amounts attributable to (a) junior subordinated
debentures that do not contain any scheduled principal payments or prepayments
or any mandatory redemptions or mandatory repurchases prior to the date at least
91 days after the latest applicable Maturity Date, (b) Hybrid Equity Securities
and (c) preferred stock to the extent excluded from Total Debt, minus the value
of minority interests in any of Borrower’s subsidiaries, and disregarding
unearned compensation associated with Borrower’s employee stock ownership plan
or other benefit plans, foreign currency translation adjustments and other
comprehensive income adjustments and amounts attributable to the non-cash
effects of pension and other post-retirement benefits, all determined in
accordance with GAAP.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness or lease obligation (each a “primary obligation”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (c) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be the
maximum probable liability in respect thereof (assuming such Person is required
to perform thereunder) as determined in good faith by Borrower in accordance
with GAAP.

“Credit Agreement” or “Agreement” means the Credit Agreement dated as of
December [    ], 2013 among Borrower, the Lenders party hereto, the LC Issuing
Banks party hereto and Administrative Agent, to which this Exhibit A is
attached.

“Credit Facility Documents” means, collectively, the Credit Agreement, any
Notes, the Joinder and Release Agreement, the LC Documents and any other letter
agreements or similar documents entered into by Administrative Agent (in its
capacity as administrative agent under the Credit Agreement) and Borrower in
connection with the transactions contemplated by the Credit Facility Documents
mentioned above.

“Default Rate” means (a) (i) with respect to principal of any LIBOR Loan, the
interest rate per annum applicable to such LIBOR Loan, plus 2%, (ii) with
respect to any Base Rate Loan or any Swingline Loan, the rate applicable to Base
Rate Loans, plus 2% and (b) with respect to interest, fees and any other
amounts, the interest rate then applicable to Base Rate Loans, plus 2%. Interest
computed with reference to the Default Rate shall be adjusted and calculated in
the same manner as interest computed with reference to the Alternate Base Rate
or the LIBO Rate (as applicable).

“Defaulting Lender” means any Lender that (a) has failed, within two Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to Administrative Agent, an LC
Issuing Bank, a Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified Borrower or Administrative Agent in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or

 

EXHIBIT A-6



--------------------------------------------------------------------------------

public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Banking Days after request by
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon Administrative Agent’s receipt of such certification in form and
substance satisfactory to it, or (d) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of Administrative Agent, has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment (each a “bankruptcy event”),
provided that a bankruptcy event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Dollar” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“Drawing Date” has the meaning given in Section 2.2.4 of the Credit Agreement.

“Drawing Payment” means any payment by an LC Issuing Bank honoring a drawing
under a Letter of Credit.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any warrants,
options or other rights to acquire such shares or interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Borrower within the meaning of Section 414(b) of the
Code, (b) a trade or business (including a sole proprietorship, partnership,
trust, estate or corporation) which is under common control with Borrower within
the meaning of Section 414(c) of the Code or Section 4001(b)(1) of ERISA, (c) a
member of an affiliated service group with Borrower within the meaning of
Section 414(m) of the Code, or (d) an entity treated as under common control
with Borrower by reason of Section 414(o) of the Code.

“ERISA Plan” means any employee benefit plan (a) maintained by Borrower or any
ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the Code applies.

“Event of Default” has the meaning given in Section 6.1 of the Credit Agreement.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
LC Issuing Bank, (a) income or franchise Taxes imposed on (or measured by) its
net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized, of which it is a resident or in which
it has an office or conducts business (other than a business which it is deemed
to conduct solely by reason of such Lender’s executing, delivering or performing
its obligations or receiving a

 

EXHIBIT A-7



--------------------------------------------------------------------------------

payment under, or enforcing, the Credit Agreement or any other Credit Facility
Document), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction of which Borrower is
organized, is a resident or in which it has an office or conducts business
(other than a business which it is deemed to conduct solely by reason of such
Lender’s executing, delivering or performing its obligations or receiving a
payment under, or enforcing, this Agreement or any other Credit Facility
Document), (c) in the case of any Lender or any LC Issuing Bank (other than an
assignee pursuant to a request by Borrower under Section 2.9.2 of the Credit
Agreement), any U.S. Federal withholding Tax that (i) is in effect and would
apply to amounts payable to such Lender or such LC Issuing Bank at the time such
Lender or such LC Issuing Bank becomes a party to this Agreement or (ii) is
attributable to such Lender’s or such LC Issuing Bank’s failure or inability
(other than as a result of a Change of Law after the date such Lender or such LC
Issuing Bank becomes a party to this Agreement) to comply with Section 2.5.7 of
the Credit Agreement and (d) any Taxes imposed under FATCA.

“Existing Credit Agreement” means NMG’s existing Credit Agreement dated as of
November 19, 2008, as amended, among NMG, the Lenders party thereto and Royal
Bank of Canada, as administrative agent.

“Existing Letter of Credit” has the meaning given in Section 2.2.1.2 of the
Credit Agreement.

“Existing Maturity Date” has the meaning given in Section 2.3.4 of the Credit
Agreement.

“Extension Date” has the meaning given in Section 2.3.4 of the Credit Agreement.

“Extension Request” has the meaning given in Section 2.3.4 of the Credit
Agreement.

“Facility Fee” has the meaning given in Section 2.4.1 of the Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Banking Day, for the next preceding Banking Day) by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Banking
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor thereto).

“FERC” means the Federal Energy Regulatory Commission and its successors.

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including any zoning
authority, FERC, the Comptroller of the Currency or the Federal Reserve Board,
any central bank or any comparable authority) or any arbitrator with authority
to bind a party to the Credit Agreement at law.

 

EXHIBIT A-8



--------------------------------------------------------------------------------

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, treaty, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.

“Granting Lender” has the meaning given in Section 7.12.2 of the Credit
Agreement.

“Hedge Transactions” means transactions under any interest swap agreements,
caps, collars or other interest rate hedging mechanisms.

“Hybrid Equity Securities” means securities issued by Borrower or any subsidiary
that (a) are classified as possessing a minimum of (i) “intermediate equity
content” by S&P and (ii) “Basket C equity credit” by Moody’s and (b) do not
contain any scheduled principal payments or prepayments or any mandatory
redemptions or mandatory repurchases prior to the date that is at least 91 days
after the latest applicable Maturity Date.

“Inchoate Default” means any occurrence, circumstance or event, or any
combination thereof, which, with the lapse of time and/or the giving of notice,
would constitute an Event of Default.

“Increasing Lender” has the meaning given in Section 2.3.3.1 of the Credit
Agreement.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person (other than letters of credit issued to
secure a financial obligation of such Person to the extent such obligation is
not outstanding at the time) and all unreimbursed drafts drawn thereunder,
(d) all Indebtedness of another Person secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under any subscription or similar agreement, (g) the
discounted present value of all obligations of such Person (other than Borrower)
payable under agreements for the payment of a specified purchase price for the
purchase and resale of power whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (h) any unfunded or underfunded obligation
subject to the minimum funding standards of Section 412 of the Code of such
Person to any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) maintained at any time, or contributed to, by such Person or any other
Person which is under common control (within the meaning of Section 414(b) or
(c) of the Code) with such Person, (i) all Contingent Obligations of such Person
and (j) all obligations of such Person in respect of Hedge Transactions;
provided, however, that Indebtedness shall specifically exclude accounts payable
arising in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement or any other Credit Facility Document and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.

“Indemnitees” has the meaning given in Section 5.12.1 of the Credit Agreement.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Banking Day, such Interest
Period shall be extended to the next succeeding Banking Day unless such next
succeeding Banking Day would fall in the next

 

EXHIBIT A-9



--------------------------------------------------------------------------------

calendar month, in which case such Interest Period shall end on the next
preceding Banking Day, (ii) any monthly Interest Period pertaining to a LIBOR
Borrowing that commences on the last Banking Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Banking Day of the last
calendar month of such Interest Period and (iii) no Interest Period for any
LIBOR Loan may end after the Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Joinder and Release Agreement” has the meaning given in Section 2.12 of the
Credit Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Application” means an application in such form as any LC Issuing Bank may
specify from time to time pursuant to which Borrower requests the issuance of a
Letter of Credit.

“LC Beneficiary” means the account beneficiary under a Letter of Credit, or any
assignee or transferee of such beneficiary with respect to the rights of such
beneficiary under such Letter of Credit.

“LC Documents” means, as to any Letter of Credit, each LC Application and any
other document, agreement and instrument entered into by the relevant LC Issuing
Bank and Borrower in favor of such LC Issuing Bank and relating to such Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Stated Amounts of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all Drawing Payments made by the LC Issuing Banks that have not yet been
reimbursed by or on behalf of Borrower at such time. The LC Exposure of any
Lender at any time shall be its Proportionate Share of the total LC Exposure.

“LC Issuing Bank” means JPMCB and/or any other Lender acceptable to
Administrative Agent and Borrower that has agreed to issue Letters of Credit
hereunder. An LC Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such LC Issuing Bank, in which
case the term “LC Issuing Bank” shall include any such Affiliate with respect to
any Letter of Credit issued by such Affiliate.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
requirement under a Permit, and any Governmental Rule in each case applicable to
or binding upon such Person or any of its properties or to which such Person or
any of its property is subject.

“Lender” or “Lenders” means the Persons listed on Schedule 1 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or as an Assuming Lender pursuant to Section 2.3.3 of the Credit
Agreement or as an Additional Commitment Lender pursuant to Section 2.3.4 of the
Credit Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.

“Lenders Letter of Credit Fee” has the meaning given in Section 2.4.2.3 of the
Credit Agreement.

“Lending Office” means, with respect to any Lender, the office designated as
such in such Lender’s Administrative Questionnaire or such other office of such
Lender as such Lender may specify from time to time to Administrative Agent and
Borrower.

 

EXHIBIT A-10



--------------------------------------------------------------------------------

“Letter of Credit” means a letter of credit issued by an LC Issuing Bank
pursuant to Section 2.2.1 of the Credit Agreement in such form as may be
accepted by such LC Issuing Bank, and shall include the Existing Letters of
Credit.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period
(rounded upwards if necessary, to the nearest 1/16th of 1%), the LIBOR Screen
Rate as of approximately 11:00 a.m., London time, two Banking Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period provided that if the LIBOR Screen
Rate shall not be available for such Interest Period with respect to such LIBOR
Borrowing for any reason, then the applicable Reference Bank Rate shall be the
LIBO Rate for such Interest Period for such LIBOR Borrowing.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

“LIBOR Screen Rate” means the London interbank offered rate administered by the
British Bankers Association (or any other Person that takes over the
administration of such rate) for dollar deposits for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion; provided, that, if any LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, or easement or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Liquidation Costs” has the meaning given in Section 2.8 of the Credit
Agreement.

“Loans” means the loans made by the Lenders to Borrower pursuant to the Credit
Agreement.

“Material Adverse Effect” means (a) a material adverse change in the business,
property, results of operations, or financial condition of Borrower and any
Significant Subsidiary thereof, taken as a whole or (b) any event or occurrence
of whatever nature which materially and adversely (i) changes Borrower’s ability
to perform its obligations under the Credit Facility Documents to which it is a
party or (ii) impairs the legality, validity, binding effect or enforceability
of the Credit Facility Documents.

“Maturity Date” means December 17, 2018 (or if such date is not a Banking Day,
the immediately preceding Banking Day), subject to extension (in the case of
each Lender consenting thereto) as provided in Section 2.3.4 of the Credit
Agreement.

“Minimum Notice Period” means (a) at least three Banking Days before the date of
any Revolving Borrowing, continuation or conversion of a Revolving Loan
resulting in whole or in part in one or more LIBOR Loans and (b) before 12:00
noon on the Banking Day of any Revolving Borrowing or conversion of a Revolving
Loan resulting in whole or in part in one or more Base Rate Loans.

“Moody’s” means Moody’s Investors Service, Inc.

 

EXHIBIT A-11



--------------------------------------------------------------------------------

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 3(37) of ERISA).

“NMG” means New Mexico Gas Company, Inc., a Delaware corporation.

“Non-Recourse Indebtedness” means Indebtedness which is not an obligation of,
and is otherwise without recourse to, the assets or revenues of Borrower or any
subsidiary of Borrower.

“Note” has the meaning given in Section 2.1.5 of the Credit Agreement.

“Notice of Conversion of Loan Type” has the meaning given in Section 2.1.3 of
the Credit Agreement.

“Notice of LC Activity” has the meaning given in Section 2.2.3 of the Credit
Agreement.

“Notice of Revolving Borrowing” has the meaning given in Section 2.1.1.2 of the
Credit Agreement.

“Notice of Swingline Borrowing” has the meaning given in Section 2.10.2 of the
Credit Agreement.

“Obligations” means, collectively, all obligations of Borrower to Administrative
Agent, the Lenders, the Swingline Lenders and/or the LC Issuing Banks arising
under the Credit Agreement and the other Credit Facility Documents (including
all reimbursement obligations in respect of Letters of Credit), in each case
whether fixed, contingent, now existing or hereafter arising, created, assumed,
incurred or acquired, and whether before or after the occurrence of any
Bankruptcy Event and including any obligation or liability in respect of any
breach of any representation or warranty and all post-petition interest and
funding losses, whether or not allowed as a claim in any proceeding arising in
connection with such an event.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made under this Agreement or any other Credit Facility Document
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Facility Document.

“Participant” has the meaning given in Section 7.12.1 of the Credit Agreement.

“Participant Register” has the meaning given in Section 7.12.1 of the Credit
Agreement.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

 

EXHIBIT A-12



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, Governmental Authority, trust, trustee or any other
entity whether acting in an individual, fiduciary or other capacity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by Administrative Agent in connection with extensions of credit to
debtors).

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code which is not exempt under Section 408 of ERISA or
Section 4975(d) of the Code.

“Proportionate Share” means, with respect to each Lender at any time, the
percentage of the Total Commitment represented by such Lender’s Commitment;
provided that in the case of Section 2.11 of the Credit Agreement when a
Defaulting Lender shall exist, “Proportionate Share” shall mean the percentage
of the Total Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Proportionate Shares shall be determined based upon the Commitments
most recently in effect, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Reference Bank” means the three major banks in the London market selected by
the Administrative Agent in consultation with the Borrower.

“Reference Bank Rate” means the arithmetic means of the rates (rounded upwards
to four decimal places) supplied to the Administrative Agent at its request by
the Reference Banks as of approximately 11:00 am, London Time, two Banking Days
prior to the commencement of such Interest Period at which the Administrative
Agent could borrow funds in the London interbank market for the relevant period,
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Register” has the meaning given it in Section 7.13.2 of the Credit Agreement.

“Regulation D” means Regulation D of the Federal Reserve Board as in effect from
time to time.

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

“Reimbursement Obligation” means the obligation of Borrower to repay Drawing
Payments under a Letter of Credit as provided in Sections 2.2.4 and 2.2.5 of the
Credit Agreement.

“Reimbursement Payment” has the meaning given in Section 2.2.4 of the Credit
Agreement.

“Required Lenders” means, at any time, Lenders holding in excess of 50% of the
Proportionate Shares.

 

EXHIBIT A-13



--------------------------------------------------------------------------------

“Reserve Requirement” means, for LIBOR Loans, the maximum rate (expressed as a
percentage) at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during the Interest Period therefor
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding $1,000,000,000 against “Eurocurrency liabilities”
(as such term is used in Regulation D). Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by such member banks by reason of any Change of Law against
(i) any category of liabilities which includes deposits by reference to which
the LIBO Rate or LIBOR Loans is to be determined, (ii) any category of
liabilities or extensions of credit or other assets which include LIBOR Loans or
(iii) any category of liabilities or extensions of credit which are considered
irrevocable commitments to lend.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, any vice president, treasurer, or secretary or any managing general
partner or manager or managing member of a limited liability company (or any of
the preceding with regard to such managing general partner, manager or managing
member).

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.1.1 of the Credit Agreement.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
(b) such Lender’s LC Exposure and (c) such Lender’s Swingline Exposure, in each
case, at such time.

“Revolving Note” has the meaning given in Section 2.1.5 of the Credit Agreement.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning given in Section 4.14.2(a).

“Significant Subsidiary” means any subsidiary of Borrower formed or acquired
after the Signing Date the total assets (after intercompany eliminations) of
which exceed 10% of the total assets of Borrower and its subsidiaries (taken as
a whole).

“Signing Date” means the date (which shall not be later than December 31, 2013)
when each of the conditions precedent listed in Section 3.1 of the Credit
Agreement has been satisfied (or waived in accordance with the terms of the
Credit Agreement).

“Solvent” means, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, (d) such Person will be able to pay its debts as they mature, and
(e) such Person is not insolvent within the meaning of any applicable Legal
Requirements. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

 

EXHIBIT A-14



--------------------------------------------------------------------------------

“SPC” has the meaning given in Section 7.12.2 of the Credit Agreement.

“Stated Amount” means, with respect to each Letter of Credit at any time, the
total amount available to be drawn thereunder at such time in accordance with
the terms of such Letter of Credit.

“Subject Claims” has the meaning given in Section 5.12.1 of the Credit
Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
references herein to a “subsidiary” refer to a subsidiary of Borrower.

“Swingline”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made by a Swingline
Lender to Borrower pursuant to Section 2.10 of the Credit Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Proportionate Share of the total Swingline Exposure at
such time.

“Swingline Lender” means each of Citibank and JPMCB, each in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan Maturity Date” means, with respect to any Swingline Loan made by
a Swingline Lender, the fourth Banking Day after the date on which such
Swingline Loan is made (but in no event later than the Maturity Date).

“Swingline Note” has the meaning given in Section 2.1.5 of the Credit Agreement.

“Swingline Sublimit” means $60,000,000.

“Syndication Agents” means entities listed as Syndication Agents on the cover
page of the Credit Agreement.

“Taxes” means any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

“TECO” means TECO Energy, Inc., a Florida corporation.

“Ticking Fee” has the meaning given in Section 2.4.1.2 of the Credit Agreement.

“Total Commitment” has the meaning given in Section 2.3.1 of the Credit
Agreement.

“Total Debt” means, without duplication, Indebtedness of Borrower and its
subsidiaries (taken as a whole) determined on a consolidated basis in accordance
with GAAP outstanding at the date of any determination thereof, without regard
to the effects of FASB ASC 805 and FASB ASC 825, but expressly excluding
(a) Non-Recourse Indebtedness of Borrower and its subsidiaries, (b) junior
subordinated debentures issued by Borrower and its subsidiaries that do not
contain any scheduled principal

 

EXHIBIT A-15



--------------------------------------------------------------------------------

payments or prepayments or any mandatory redemptions or mandatory repurchases
prior to the date at least 91 days after the latest applicable Maturity Date,
(c) Hybrid Equity Securities and (d) preferred stock of Borrower and its
subsidiaries in an amount not to exceed 10% of Borrower’s Capitalization on such
date.

“Type” means the type of a Revolving Loan, whether a Base Rate Loan or LIBOR
Loan.

“Withholding Agent” has the meaning given in Section 2.5.4.4 of the Credit
Agreement.

 

EXHIBIT A-16



--------------------------------------------------------------------------------

RULES OF INTERPRETATION

1. The singular includes the plural and the plural includes the singular.

2. “or” is not exclusive.

3. A reference to a Governmental Rule or Legal Requirement includes any
amendment or modification to such Governmental Rule or Legal Requirement, and
all regulations, rulings and other Governmental Rules or Legal Requirement
promulgated under such Governmental Rule.

4. A reference to a Person includes its permitted successors and permitted
assigns.

5. Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

6. The words “include,” “includes” and “including” are not limiting.

7. A reference in a document to an Article, Section, Exhibit, Schedule, Annex,
Appendix or Attachment is to the Article, Section, Exhibit, Schedule, Annex,
Appendix or Attachment of such document unless otherwise indicated. Exhibits,
Schedules, Annexes, Appendices or Attachments to any document shall be deemed
incorporated by reference in such document.

8. References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

9. The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

10. References to “days” shall mean calendar days, unless the term “Banking
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

11. The Credit Facility Documents are the result of negotiations between, and
have been reviewed by Borrower, Administrative Agent, each Lender and their
respective counsel. Accordingly, the Credit Facility Documents shall be deemed
to be the product of all parties thereto, and no ambiguity shall be construed in
favor of or against Borrower, Administrative Agent or any Lender solely as a
result of any such party having drafted or proposed the ambiguous provision.

 

EXHIBIT A-17



--------------------------------------------------------------------------------

EXHIBIT B

to the Credit Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):   

 

   4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement 5.    Credit Agreement:    Credit Agreement
dated as of December 17, 2013 among [TECO Energy, Inc.] [New Mexico Gas Company,
Inc.], the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

1  Select as applicable.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Aggregate Amount of
Commitment/
Loans for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2   $            $                           %  $            $
                          %  $            $                           % 

Effective Date:                      , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT B-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an LC Issuing Bank and a Swingline Lender

By  

 

  Title:]3 Consented to:

[[OTHER LC ISSUING BANK,

as an LC Issuing Bank

By  

 

  Title:]4

CITIBANK, N.A.,

as a Swingline Lender

By  

 

  Title: [NEW MEXICO GAS COMPANY, INC.] By  

 

  Title:]5

 

3  To be added only if the consent of Administrative Agent, LC Issuing Bank
and/or Swingline Lender is required by the terms of the Credit Agreement.

4  To be added for each other Issuing Bank and only if the consent of Issuing
Banks is required by the terms of the Credit Agreement

5  To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.

 

EXHIBIT B-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Facility Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Credit Facility Document, (iii) the financial
condition of Borrower, any of its subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Credit Facility
Document or (iv) the performance or observance by Borrower, any of its
subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Credit Facility Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Credit
Facility Document, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement or any other Credit Facility Document that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement or any other Credit Facility Document as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement or any other Credit Facility Document, together with copies of the
most recent financial statements delivered pursuant to Section 5.9 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a Lender not
formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other
Credit Facility Document, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Facility Document, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement or any other Credit Facility Document are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

ANNEX-1



--------------------------------------------------------------------------------

EXHIBIT C

to the Credit Agreement

FORM OF REVOLVING NOTE

 

$                New York, New York Note No.                
                    , 201    

For value received, the undersigned NEW MEXICO GAS COMPANY, INC., a Delaware
corporation (“Borrower”), promises to pay to                      (“Lender”), at
the office of                      located at                     , in lawful
money of the United States of America and in immediately available funds, the
principal amount of                      DOLLARS ($        ), or if less, the
aggregate unpaid and outstanding principal amount of Revolving Loans advanced by
Lender to Borrower pursuant to that certain Credit Agreement dated as of
December 17, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Borrower, the lenders party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (“Administrative Agent”), and all other amounts owed by Borrower to
Lender hereunder.

This is one of the Revolving Notes referred to in the Credit Agreement and is
entitled to the benefits thereof and is subject to all terms, provisions and
conditions thereof. Capitalized terms used and not defined herein shall have the
meanings set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All Revolving Loans made by Lender pursuant to the Credit Agreement and other
Credit Facility Documents, and all payments and prepayments made on account of
the principal balance hereof shall be recorded by Lender on the grid attached
hereto, provided that failure to make such a notation shall not affect or
diminish Borrower’s obligation to repay all amounts due on this Note as and when
due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT C-2



--------------------------------------------------------------------------------

Date

  

Advance

  

Prepayment or

Repayment

  

Outstanding
Balance

                                                                                
                                                                                
                          

 

EXHIBIT C-3



--------------------------------------------------------------------------------

EXHIBIT D

to the Credit Agreement

FORM OF SWINGLINE NOTE

 

$                New York, New York Note No.                
                    , 201    

For value received, the undersigned NEW MEXICO GAS COMPANY, INC., a Delaware
corporation (“Borrower”), promises to pay to                      (“Swingline
Lender”), or order, at the office of                      located at
                    , in lawful money of the United States of America and in
immediately available funds, the principal amount of                     
DOLLARS ($        ), or if less, the aggregate unpaid and outstanding principal
amount of Swingline Loans advanced by the Swingline Lender to Borrower pursuant
to that certain Credit Agreement dated as of December 17, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrower, the lenders party thereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (“Administrative
Agent”), and all other amounts owed by Borrower to the Swingline Lender
hereunder.

This is one of the Swingline Notes referred to in the Credit Agreement and is
entitled to the benefits thereof and is subject to all terms, provisions and
conditions thereof. Capitalized terms used and not defined herein shall have the
meanings set forth in the Credit Agreement.

The principal amount hereof is payable in accordance with the Credit Agreement,
and such principal amount may be prepaid solely in accordance with the Credit
Agreement.

Borrower further agrees to pay, in lawful money of the United States of America
and in immediately available funds, interest from the date hereof on the unpaid
and outstanding principal amount hereof until such unpaid and outstanding
principal amount shall become due and payable (whether at stated maturity, by
acceleration or otherwise) at the rates of interest and at the times set forth
in the Credit Agreement and Borrower agrees to pay other fees and costs as
stated in the Credit Agreement.

If any payment on this Note becomes due and payable on a date which is not a
Banking Day, such payment shall be made on the first succeeding, or next
preceding, Banking Day, in accordance with the terms of the Credit Agreement.

All Swingline Loans made by the Swingline Lender pursuant to the Credit
Agreement and other Credit Facility Documents, and all payments and prepayments
made on account of the principal balance hereof shall be recorded by the
Swingline Lender on the grid attached hereto, provided that failure to make such
a notation shall not affect or diminish Borrower’s obligation to repay all
amounts due on this Note as and when due.

Upon the occurrence and during the continuation of any one or more Events of
Default, all amounts then remaining unpaid on this Note may become or be
declared to be immediately due and payable as provided in the Credit Agreement
and other Credit Facility Documents.

Borrower agrees to pay costs and expenses, including without limitation
attorneys’ fees, as set forth in Section 8.4 of the Credit Agreement.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Date

  

Advance

  

Prepayment or

Repayment

  

Outstanding
Balance

                                                                                
                                                                                
                          

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT E-1

to the Credit Agreement

FORM OF NOTICE OF REVOLVING BORROWING

(Delivered pursuant to Section 2.1.1.2)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, Delaware

Attention: Evan Zacharias

Telephone: (302) 634-1405

Fax: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

Re: New Mexico Gas Credit Agreement: Notice of Revolving Borrowing

This Notice of Revolving Borrowing is delivered to you pursuant to
Section 2.1.1.2 of the Credit Agreement dated as of December 17, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among New Mexico Gas Company, Inc. a Delaware corporation
(“Borrower”), the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (“Administrative Agent”). All
capitalized terms used herein shall have the respective meanings specified in
Exhibit A to the Credit Agreement unless otherwise defined herein or unless the
context requires otherwise.

This Notice of Revolving Borrowing constitutes a request for a Borrowing as set
out below:

 

  1. The requested date of the Borrowing is                 , 201    , which is
a Banking Day.

 

  2. The total amount of the requested Loan is $        

 

  3. Borrower requests the following funding options:

 

  a. Base Rate Loan amount: $        

 

  b. LIBOR Loan amount: $        

 

Amount Requested    Initial Interest Period

$            

                       [week] [months]

$            

                       [week] [months]

$            

                       [week] [months]

 

EXHIBIT E-1-1



--------------------------------------------------------------------------------

  [4. The proceeds of the Loan should be sent as follows:

[Insert wiring instructions]]

The undersigned further confirms and certifies to Administrative Agent and each
Lender that (i) the requested Loan will not, when added to the total Revolving
Credit Exposure of all the Lenders then outstanding, exceed the Total Commitment
in effect on the date hereof, and (ii) the conditions set forth in Section 3.2
of the Credit Agreement have been satisfied or waived in accordance with the
terms thereof.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT E-1-2



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT E-1-3



--------------------------------------------------------------------------------

EXHIBIT E-2

to the Credit Agreement

FORM OF NOTICE OF CONVERSION OF LOAN TYPE

(Delivered pursuant to Section 2.1.3)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, Delaware

Attention: Evan Zacharias

Telephone: (302) 634-1405

Fax: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

 

Re: New Mexico Gas Credit Agreement: Notice of Conversion of Loan Type

Reference is hereby made to that certain Credit Agreement dated as of
December 17, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among New Mexico Gas Company, Inc., a Delaware
corporation (“Borrower”), the lenders party thereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (“Administrative
Agent”). All capitalized terms used herein shall have the respective meanings
specified in Exhibit A to the Credit Agreement unless otherwise defined herein
or unless the context requires otherwise.

Pursuant to Section 2.1.3 of the Credit Agreement, Borrower hereby requests
conversion of the following Loans as set forth below [include only those which
are applicable]:

 

  1. Conversion of Revolving Base Rate Loans to LIBOR Loans:

 

Base Rate Loans in the following amount:

   $                

to be converted to LIBOR Loans as follows:

  

LIBOR Loan to expire             ,             :

   $                

LIBOR Loan to expire             ,             :

   $                

 

  2. Conversion of LIBOR Loans to Base Rate Loans:

 

LIBOR Loans in the following amount:

   $                

to be converted to Base Rate Loans.

  

 

EXHIBIT E-2-1



--------------------------------------------------------------------------------

The effective date of the conversion shall be             ,              which
is a Banking Day and which shall be the first day after the last day of an
Interest Period if converting from LIBOR Loans.

 

EXHIBIT E-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Notice of Conversion of Loan Type
on the date set forth above.

 

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

The undersigned acknowledges

receipt of a copy of

this Notice of Conversion of Loan Type:

    JPMORGAN CHASE BANK, N.A.,     Date:             ,        

as Administrative Agent

    By:  

 

      Name:       Title:    

 

EXHIBIT E-2-3



--------------------------------------------------------------------------------

EXHIBIT E-3

to the Credit Agreement

FORM OF CONFIRMATION OF INTEREST PERIOD SELECTION

(Delivered pursuant to Section 2.1.2.4(b))

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, Delaware

Attention: Evan Zacharias

Telephone: (302) 634-1405

Fax: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

 

Re: New Mexico Gas Credit Agreement: Confirmation of Interest Period Selection

This Confirmation of Interest Period Selection is delivered to you pursuant to
Section 2.1.2.4(b) of the Credit Agreement dated as of December 17, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among New Mexico Gas Company, Inc. a Delaware corporation
(“Borrower”), the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders (“Administrative Agent”). All
capitalized terms used herein shall have the respective meanings specified in
Exhibit A to the Credit Agreement unless otherwise defined herein or unless the
context requires otherwise.

This Confirmation of Interest Period Selection relates to $          of the
LIBOR Loans with an Interest Period ending on                     . This
Confirmation of Interest Period Selection constitutes a confirmation that
effective                      (which shall be the last day of an Interest
Period):

The requested Interest Period for                      of such LIBOR Loans shall
be [one week][     months].

This notice shall be effective only if delivered to Administrative Agent as a
Confirmation of Interest Period Selection made pursuant to Section 2.1.2.4(b) of
the Credit Agreement.

The undersigned confirms and certifies to each Lender that as of the date of
this Confirmation of Interest Period Selection, no Event of Default or Inchoate
Default exists under the Credit Agreement.

 

EXHIBIT E-3-1



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

The undersigned acknowledges receipt

of a copy of this Confirmation of

Interest Period Selection:

    JPMORGAN CHASE BANK, N.A.,     Date:                     ,      as
Administrative Agent     By:  

 

      Name:       Title:    

 

EXHIBIT E-3-2



--------------------------------------------------------------------------------

EXHIBIT E-4

to the Credit Agreement

FORM OF NOTICE OF LC ACTIVITY

(Delivered pursuant to Section 2.2.3)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, Delaware

Attention: Evan Zacharias

Telephone: (302) 634-1405

Fax: (302) 634-1417

 

  Re: New Mexico Gas: Notice of LC Activity

This Notice of LC Activity is delivered to you pursuant to Section 2.2.3 of that
certain Credit Agreement dated as of December 17, 2013 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among New
Mexico Gas Company, Inc., a Delaware corporation (“Borrower”), the lenders party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders (“Administrative Agent”). All capitalized terms used herein
shall have the respective meanings specified in Exhibit A to the Credit
Agreement unless otherwise defined herein or unless the context requires
otherwise.

1. We request that [a/the] [specify Letter of Credit] be [issued] [extended]
[changed] by the LC Issuing Bank specified above, as provided below:

2. The issue date of the Letter of Credit is                     , and the
[extended] expiration date of the Letter of Credit is                     ,
neither of which is later than the earlier of (a) one year after the issue date
of such Letter of Credit and (b) five Banking Days prior to the Maturity Date.

3. The Stated Amount of the Letter of Credit to be issued is $         which,
together with the total Revolving Credit Exposure of all the Lenders now
outstanding, does not exceed the Total Commitment.

[USE FOR INCREASING STATED AMOUNT OF LETTERS OF CREDIT] We request that the
Stated Amount of the Letter of Credit in favor of                      be
changed from $         to $         which, together with the total Revolving
Credit Exposure of all the Lenders now outstanding, does not exceed the Total
Commitment.]

4. Administrative Agent is instructed to deliver the [Letter of Credit] [notice
of extension] [notice of change in Stated Amount] to                     , [the
LC Beneficiary] [Borrower], at [address].

The undersigned further confirms and certifies to Administrative Agent, the LC
Issuing Bank and each Lender that the Letter of Credit requested or modified
hereby shall only be used in the manner and for the purposes specified and
permitted by the Credit Agreement, and that, as of the date of the issuance of
such Letter of Credit, the conditions set forth in Section 3.2 of the Credit
Agreement have all been satisfied or waived in accordance with the terms
thereof.

 

EXHIBIT E-4-1



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT E-4-2



--------------------------------------------------------------------------------

EXHIBIT F

to the Credit Agreement

FORM OF NOTICE OF SWINGLINE BORROWING

(Delivered pursuant to Section 2.10.2)

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops 2 Floor 3

Newark, Delaware

Attention: Evan Zacharias

Telephone: (302) 634-1405

Fax: (302) 634-1417

with copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, New York 10179

Attention: Peter Christensen

Re: New Mexico Gas Credit Agreement: Notice of Swingline Borrowing

This Notice of Swingline Borrowing is delivered to you pursuant to
Section 2.10.2 of the Credit Agreement dated as of December 17, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among New Mexico Gas Company, Inc., a Delaware corporation
(“Borrower”), the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (“Administrative Agent”). All
capitalized terms used herein shall have the respective meanings specified in
Exhibit A to the Credit Agreement unless otherwise defined herein or unless the
context requires otherwise.

This Notice of Swingline Borrowing constitutes a request for a Swingline
Borrowing as set out below:

 

  1. The Swingline Lender[s] for the Swingline Borrowing are:

 

  a.                      for the requested Swingline Loan amount of $        ;
and

 

  b.                      for the requested Swingline Loan amount of
$            .

 

  2. The requested date of the Swingline Borrowing is                     ,
201    , which is a Banking Day.

 

  [3. The proceeds of the Swingline Loan should be sent as follows:

[Insert wiring instructions]]

The undersigned further confirms and certifies to Administrative Agent and the
Swingline Lender that (i) the requested Swingline Loan will not, when added to
the total Revolving Credit Exposure of

 

EXHIBIT F-1



--------------------------------------------------------------------------------

all the Lenders then outstanding, exceed the Total Commitment in effect on the
date hereof, and (ii) the conditions set forth in Section 3.2 of the Credit
Agreement have been satisfied or waived in accordance with the terms thereof.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT F-2



--------------------------------------------------------------------------------

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT F-3



--------------------------------------------------------------------------------

EXHIBIT G

to the Credit Agreement

BORROWER’S CLOSING CERTIFICATE

Pursuant to Section 3.1.7 of the Credit Agreement (as defined below), the
undersigned hereby certifies on this     th day of                     , 2013 to
JPMorgan Chase Bank, N.A. as administrative agent (“Administrative Agent”) for
the Lenders under that certain Credit Agreement dated as of December 17, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among New Mexico Gas Company, Inc., a Delaware corporation
(“Borrower”), the lenders party thereto (the “Lenders”) and Administrative
Agent, that:

1. Borrower is not or, but for the passage of time or the giving of notice or
both will not be, in breach of any material obligation thereunder which is
reasonably expected to have a Material Adverse Effect.

2. Each representation and warranty made in Article IV of the Credit Agreement
is true and correct as of the Commitment Effective Date (unless such
representation or warranty expressly relates to another time).

3. There exists no Event of Default or Inchoate Default as of the Commitment
Effective Date.

4. The conditions precedent set forth in Section 3.1 of the Credit Agreement
have been satisfied or have been waived in accordance with Section 7.9 of the
Credit Agreement.

All capitalized terms used herein which are defined in the Credit Agreement
shall have the meaning given to them in Exhibit A to the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

EXHIBIT G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Certificate on the date set forth
above.

 

NEW MEXICO GAS COMPANY, INC. By:  

 

  Name:   Title:

 

EXHIBIT G-2



--------------------------------------------------------------------------------

EXHIBIT H-1

to the Credit Agreement

[                 ,     ]

JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders under the

Credit Agreement described below,

500 Stanton Christiana Road

Newark, Delaware

 

  Re: Credit Agreement for New Mexico Gas Company, Inc.

Ladies and Gentlemen:

As [Associate General Counsel] [special New Mexico counsel] of New Mexico Gas
Company, Inc., a Delaware corporation (the “Company”), [I] [we] have acted as
counsel to the Company in connection with Credit Agreement dated as of
December 17, 2013 among the Company, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) and the Lenders party thereto
(the “Lenders”) (the “Credit Agreement”). This opinion is being delivered
pursuant to Section 3.2.6 of the Credit Agreement. Capitalized terms not
otherwise defined in this opinion that are defined in the Credit Agreement have
the meanings assigned to them in the Credit Agreement.

In rendering the opinions set forth herein, [I, or attorneys under my
supervision,] [we] have examined and relied on originals or copies of the Credit
Agreement, Joinder and Release Agreement and the Notes issued thereunder
(collectively, the “Credit Documents”) and the governing documents, and such
other documents and made such examination of law as I have deemed appropriate to
give the opinions set forth below. [I] [we] have relied, without independent
verification, upon certificates of public officials and, as to matters of fact
material to my opinions, on representations made in the Credit Agreement and
certificates and other inquiries of officers of the Company. When used in this
opinion, the phrase “to [my] [our] knowledge” or equivalent words with respect
to a matter means that nothing has come to [my] [our] attention in the course of
my representation of the Company which would lead [me] [us] to question such
matter but that, except as expressly stated, [I] [we] have not made any special
investigation with respect thereto.

In my examination [I] [we] have assumed the genuineness of all signatures (other
than signatures made on behalf of the Company), including endorsements, the
legal capacity of natural persons, the authenticity of all documents submitted
to [me] [us] as originals, the conformity to original documents of all documents
submitted to [me] [us] as certified or photostatic copies and the authenticity
of the originals of such copies. [Also, with your approval, I have relied as to
certain legal matters on advice of other lawyers employed by the Company who are
more familiar with such matters.] This opinion speaks only as of its date, and
[I] [we] undertake no obligation to update it for any subsequent events or legal
developments.

The opinions stated herein are limited to the laws of the State of New Mexico.
[I] [We] express no opinion as to the laws of any other jurisdiction other than
the applicable laws of the State of New Mexico. [I] [We] do not express any
opinion concerning matters governed by any securities laws of the State of New
Mexico.

 

EXHIBIT H-1-1



--------------------------------------------------------------------------------

Based upon and subject to the foregoing and subject to the limitations,
qualifications, exceptions and assumptions set forth herein, [I am] [we are] of
the opinion that:

1. To [my] [our] knowledge, there is no action, suit, or other proceeding at law
or in equity, or any arbitration proceeding, by or before any governmental
agency or arbitrator now pending or overtly threatened in writing against the
Company challenging the validity or enforceability of, or seeking to enjoin the
performance of the Credit Documents.

2. All consents, governmental approvals, licenses or authorizations (including
from the New Mexico Public Regulation Commission) required to be obtained by the
Company before the date hereof for its execution, delivery and performance of
the Credit Documents have been obtained and are in full force and effect. To
[my] [our] knowledge, there is no proceeding pending or threatened that seeks,
or may reasonably be expected, to rescind, terminate, modify, suspend, or
withhold any of the consents, approvals, licenses, or authorizations referred to
in this paragraph.

This opinion is furnished to you as Administrative Agent and to the Lenders who
may become parties to the Credit Agreement in connection with the transaction
described above and may not be relied on without [my] [our] prior written
consent for any other purpose or by anyone else. [I] [We] consent to reliance on
the opinions expressed herein, solely in connection with the Credit Documents,
by any party that becomes a “Lender” or “Participant” under the Credit Agreement
after the date of this opinion in accordance with the provisions of the Credit
Agreement as if this opinion were addressed and delivered to such additional
Lender or Participant on the date hereof, on the condition and understanding
that (a) any such reliance must be actual and reasonable under the circumstances
existing at the time such Lender or Participant becomes a Lender or Participant,
including any circumstances relating to changes in law, facts or any other
developments known to or reasonably knowable by such Lender or Participant at
such time, (b) our consent to such reliance shall not constitute a reissuance of
the opinions expressed herein or otherwise extend any statute of limitations
period applicable hereto on the date hereof, and (c) in no event shall any such
Lender or Participant have any greater rights with respect hereto than the
original addressees of this letter on the date hereof or than its assignor.

 

Very truly yours,

 

EXHIBIT H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

to the Credit Agreement

[                 ,     ]

JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders under the

Credit Agreement described below,

500 Stanton Christiana Road

Newark, Delaware

 

  Re: Credit Agreement for New Mexico Gas Company, Inc.

Ladies and Gentlemen:

We are furnishing this opinion to you pursuant to Section 3.2.6 of the Credit
Agreement (the “Credit Agreement”) dated as of December 17, 2013 among New
Mexico Gas Company, Inc. (the “Company”), as borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), the Lenders party
thereto (the “Lenders”), and each LC Issuing Bank party thereto. Capitalized
terms used but not otherwise defined in this opinion have the meanings as
assigned to them in the Credit Agreement.

We have acted as counsel to the Company in connection with the Credit Agreement.
We have examined the Credit Agreement, Joinder and Release Agreement and the
Notes issued thereunder on the date hereof (collectively, the “Credit
Documents”). We have also examined such other documents and certificates as we
consider necessary to render this opinion. As to various questions of fact
material to our opinion, we have relied, without independent verification, upon
the representations made in or pursuant to the Credit Agreement and upon
certificates of officers of the Company. We have also relied upon the
certificates of public officials. We have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity to original documents of all documents submitted to us as copies.
We also have assumed that each Credit Document to which the Administrative
Agent, any Lender, or any LC Issuing Bank is a party constitutes its valid and
binding obligation.

The opinion rendered herein is limited to the federal laws of the United States,
the General Corporation Law of the State of Delaware, and the laws of the State
of New York.

References in this opinion to matters known to us mean the actual knowledge of
the lawyers in this firm responsible for preparing this opinion after
consultation with such other lawyers in the firm and review of such documents in
our possession as they considered appropriate.

Based on the foregoing and subject to the additional qualifications set forth
below, we are of opinion that:

1. The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware and has the corporate power to enter into and
perform its obligations under the Credit Documents.

2. The Credit Documents have been duly authorized, executed and delivered by the
Company, and such Credit Documents constitute its valid and binding obligations
enforceable against it in accordance with their terms.

 

EXHIBIT H-2-1



--------------------------------------------------------------------------------

3. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency is necessary or required under any New York or federal law of the United
States in connection with the due authorization, execution, delivery and
performance of the Credit Documents by the Company.

4. The execution and delivery of the Credit Documents by the Company do not and
the performance by it of its obligations will not (i) constitute a breach of, or
default under or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any of the
agreements specified in Schedule 1 hereto, (ii) violate the charter or by-laws
of the Company, (iii) violate any applicable New York or federal law, statute,
rule or regulation (including, without limitation, Regulations T, U or X of the
Board of Governors of the Federal Reserve System) or (iv) violate any judgment,
order, writ or decree applicable to the Company and known to us.

5. The Company is not an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

6. To our knowledge, there is no action, suit or other proceeding at law or in
equity, or any arbitration proceeding, by or before any governmental agency or
arbitrator now pending or overtly threatened in writing against the Company
challenging the validity or enforceability of, or seeking to enjoin the
performance of any of the Credit Documents.

Our opinions above are subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and to general principles of
equity.

We express no opinion as to:

(i) the enforceability of any provision of the Credit Documents that increases
the rate of interest upon default or imposes a late fee to the extent either is
determined to be a penalty;

(ii) the enforceability of any provision of the Credit Documents purporting to
grant a party conclusive rights of determination;

(iii) the effect of any provision of the Credit Documents that purports to grant
rights of set-off or similar rights (a) to any person other than the particular
Lender, (b) other than in accordance with applicable law, (c) to the extent a
Lender or other person is authorized to set off against funds on deposit in the
Company’s accounts that were accepted by such Lender or other person with the
intent to apply such funds to a preexisting claim rather than to hold the funds
subject to withdrawals in the ordinary course, (d) to the extent that the funds
on deposit in said accounts are in any manner special accounts, which by the
express terms on which they are created, are made subject to the rights of a
third party, or (e) to the extent that a Lender or any other person is entitled
to exercise rights of set-off or similar rights with respect to accounts at any
other institution;

(iv) the grant of powers of attorney to the extent they are against public
policy;

(v) any exculpation or indemnification to the extent they are against public
policy; and

(vi) the enforceability of any grant of exclusive jurisdiction.

 

EXHIBIT H-2-2



--------------------------------------------------------------------------------

Our opinion is also subject to the applicability of forum non-conveniens
doctrine or any other doctrine limiting the availability of the courts in a
particular jurisdiction as a forum for the resolution of disputes not having a
sufficient nexus to such jurisdiction.

This opinion is being furnished solely to the addressees hereof and to the
Lenders who may become parties to the Credit Agreement in connection with the
transaction described above and may not be relied on without our prior written
consent for any other purpose or by anyone else. This opinion speaks only as of
its date and we undertake no obligation to update it for subsequent events or
legal developments. We consent to reliance on the opinions expressed herein,
solely in connection with the Credit Documents, by any party that becomes a
“Lender” or “Participant” under the Credit Agreement after the date of this
opinion in accordance with the provisions of the Credit Agreement as if this
opinion were addressed and delivered to such additional Lender or Participant on
the date hereof, on the condition and understanding that (a) any such reliance
must be actual and reasonable under the circumstances existing at the time such
Lender or Participant becomes a Lender or Participant, including any
circumstances relating to changes in law, facts or any other developments known
to or reasonably knowable by such Lender or Participant at such time, (b) our
consent to such reliance shall not constitute a reissuance of the opinions
expressed herein or otherwise extend any statute of limitations period
applicable hereto on the date hereof, and (c) in no event shall any such Lender
or Participant have any greater rights with respect hereto than the original
addressees of this letter on the date hereof or than its assignor.

 

Very truly yours, EDWARDS WILDMAN PALMER LLP

 

EXHIBIT H-2-3



--------------------------------------------------------------------------------

Schedule 1

Specified Agreements

[To be determined.]

 

EXHIBIT H-3-1



--------------------------------------------------------------------------------

EXHIBIT H-3

to the Credit Agreement

[                     ], 2013

To the Lenders, the LC Issuing Banks

and the Swingline Lenders party to the

Credit Agreement referred to below and

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

We have acted as special New York counsel to JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent, in connection with the Credit Agreement
dated as of December 17, 2013 (the “Credit Agreement”) among New Mexico Gas
Company, Inc. (the “Borrower”), the lenders party thereto, the LC Issuing Banks
party thereto and the Administrative Agent. Except as otherwise defined herein,
terms defined in the Credit Agreement have the same defined meanings when used
herein.

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement and Joinder and Release Agreement. In our
examination, we have assumed the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with authentic
original documents of all documents submitted to us as copies. When relevant
facts were not independently established, we have relied upon representations
made in or pursuant to the Credit Agreement. We have also assumed that the
Credit Agreement and Joinder and Release Agreement have been duly authorized,
executed and delivered by, and (except, to the extent set forth below, as to the
Borrower) constitutes legal, valid, binding and enforceable obligations of, all
of the parties thereto, that all signatories thereto have been duly authorized
and that all such parties are duly organized and validly existing and have the
power and authority (corporate or other) to execute, deliver and perform the
same. In addition, we have assumed that (i) all conditions required for the
effectiveness of the Credit Agreement pursuant to Section 3.2 thereof shall have
been satisfied and (ii) notification of the Commitment Effective Date pursuant
to said Section 3.2 is being given by the Administrative Agent contemporaneously
with the delivery of this opinion.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or other similar laws relating to or
affecting the rights of creditors generally, and except as the enforceability of
the Credit Agreement is subject to the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.

 

EXHIBIT H-3-1



--------------------------------------------------------------------------------

The foregoing opinions are also subject to the following comments and
qualifications:

(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

(B) The enforceability of Section 5.12 of the Credit Agreement may be limited by
laws limiting the enforceability of provisions exculpating or exempting a party
from, or requiring indemnification of or contribution to a party for, liability
for its own action or inaction, to the extent the action or inaction involves
gross negligence, recklessness, wilful misconduct or unlawful conduct.

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than New York) that limits the interest,
fees or other charges it may impose for the loan or use of money or other
credit, (ii) the last sentence of Section 2.6.2 of the Credit Agreement,
(iii) Section 8.2 of the Credit Agreement, (iv) the first sentence of
Section 8.13 of the Credit Agreement, insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to the Credit
Agreement or (iv) the waiver of inconvenient forum set forth in the last
sentence of Section 8.13 of the Credit Agreement with respect to proceedings in
the United States District Court for the Southern District of New York.

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction.

This opinion letter is provided to you by us as special New York counsel to
JPMCB, as the Administrative Agent pursuant to Section 3.2.6 of the Credit
Agreement and may not be relied upon by any other person or for any purpose
other than in connection with the transactions contemplated by the Credit
Agreement without our prior written consent in each instance.

 

Very truly yours,

BT/EKM

 

EXHIBIT H-3-2



--------------------------------------------------------------------------------

EXHIBIT I

to the Credit Agreement

FORM OF JOINDER AND RELEASE AGREEMENT

Date: [                 ,     ]

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen

This Joinder and Release Agreement is made and delivered pursuant to
Section 2.12 of that certain Credit Agreement, dated as of December 17, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among TECO ENERGY, INC. (the “Company”),
the Lenders from time to time party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Joinder and
Release Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that New Mexico Gas Company, Inc. (“NMG”) is a Subsidiary of the
Company.

The Company hereby designates NMG as a Borrower under the Credit Agreement in
accordance with Section 2.12 of the Credit Agreement. In connection therewith,
NMG confirms that the representations and warranties set forth in Article IV of
the Credit Agreement are true and correct as of the date hereof. From the date
of the Joinder and Release Agreement and subject to the satisfaction of the
requirements set forth in Section 2.12 and Section 3.2 of the Credit Agreement,
(i) NMG shall be the sole “Borrower” for all purposes under the Credit
Agreement, and NMG agrees to perform all of the obligations of a Borrower under,
and be bound in all respects by the terms of, the Credit Agreement as if it were
a signatory party thereto as Borrower; and (ii) the Company shall no longer be a
party to the Credit Agreement and shall have no further rights or obligations
thereunder.

NMG REQUESTS AND THE JOINDER AND RELEASE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder and Release
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

TECO ENERGY, INC. By  

 

  Name:   Title: NEW MEXICO GAS COMPANY, INC. By  

 

  Name:   Title:

 

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By  

 

  Title:

 

EXHIBIT I-2